Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 1 of 150 PageID: 312



 HERMAN JONES LLP
 SERINA M. VASH
 153 Central Avenue #131
 Westfield, New Jersey 07090
 Telephone: (404) 504-6516
 Facsimile: (404) 504-6501
 svash@hermanjones.com
 [Additional Counsel Appear on Signature Page]
 Attorneys for Plaintiffs
                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

    IN RE BAUSCH HEALTH                  )   Lead Case No. 3:19-cv-17833-MAS-
    COMPANIES INC. F/K/A                 )   LHG
    VALEANT PHARMACEUTICALS              )
    INTERNATIONAL, INC.                  )   (Consolidated with Case No. 3:19-
    STOCKHOLDER DERIVATIVE               )   cv-17987-MAS-LHG)
    LITIGATION                           )
                                         )   VERIFIED CONSOLIDATED
                                         )   STOCKHOLDER DERIVATIVE
                                         )   COMPLAINT FOR BREACH OF
                                         )   FIDUCIARY DUTY, WASTE OF
    This Document Relates To:            )   CORPORATE ASSETS, UNJUST
                                         )   ENRICHMENT, AND
       ALL ACTIONS.                      )   CONTRIBUTION AND
                                         )   INDEMNIFICATION
                                         )
                                         )
                                         )   DEMAND FOR JURY TRIAL
                                         )
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 2 of 150 PageID: 313



       Plaintiffs David Shabbouei ("Plaintiff Shabbouei"), located at 474 Arbramar

 Avenue, Pacific Palisades, California, and William Wessels ("Plaintiff Wessels"),

 located at 745 County Road 106, Purmela, Texas, by their attorneys, submit this

 Verified Consolidated Stockholder Derivative Complaint for Breach of Fiduciary

 Duty, Waste of Corporate Assets, Unjust Enrichment, and Contribution and

 Indemnification. Plaintiffs allege the following on information and belief, except as

 to the allegations specifically pertaining to plaintiffs which are based on personal

 knowledge. This consolidated complaint is also based on the investigation of

 plaintiffs' counsel, which included, among other things, a review of public filings

 with the U.S. Securities and Exchange Commission ("SEC") and a review of news

 reports, press releases, and other publicly available sources.

                  NATURE AND SUMMARY OF THE ACTION

       1.     This is a stockholder derivative action brought by plaintiffs on behalf

 of nominal defendant Bausch Health Companies Inc. formerly known as Valeant

 Pharmaceuticals International, Inc. ("Valeant" or the "Company") against certain of

 its officers and directors for breach of fiduciary duty, waste of corporate assets,

 unjust enrichment, contribution and indemnification, and violations of law. These

 wrongs resulted in billions of dollars in damages to Valeant's reputation, goodwill,

 and standing in the business community. Moreover, these actions have exposed

 Valeant to billions of dollars in potential liability for violations of law.


                                            -1-
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 3 of 150 PageID: 314



       2.     Valeant develops, manufacturers, and markets a range of branded and

 generic pharmaceuticals, over-the-counter products, and medical devices.            In

 February 2008, defendant J. Michael Pearson ("Pearson") became Valeant's Chief

 Executive Officer ("CEO"). Under defendant Pearson's leadership, Valeant engaged

 in an aggressive "roll-up" strategy, which consisted of growing revenues through

 acquisitions and cutting spending on research and development ("R&D"). Between

 2008 and 2016, Valeant acquired over 100 companies for over $36 billion in total,

 making Valeant one of the largest acquirers in any industry over the past decade.

       3.     From 2012 through 2015, the Company's growth-by-acquisition

 strategy appeared to be working. During this time Valeant's stock price soared

 nearly 350% from just under $60 on December 31, 2012, to a high of $262 on August

 5, 2015. At its peak in July of 2015, Valeant had a valuation of over $90 billion, and

 was one of the largest pharmaceutical companies traded on the New York Stock

 Exchange.

       4.     In order to finance its acquisitions and assuage concerns about Valeant's

 nontraditional business strategy and increasing levels of debt financing, the

 Company sought to convince investors of the long-term value of its strategy.

 Valeant's executives routinely touted the Company's "strong organic growth," which

 it attributed to its "innovative" marketing strategies, increased sales volume, and

 superior leadership. Defendant Pearson repeatedly assured investors and analysts


                                          -2-
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 4 of 150 PageID: 315



 that Valeant's business strategy was "sustainable." To unsuspecting investors and

 the broader market, Valeant appeared immune to the limitations on growth

 encountered by other companies in the industry.

       5.     Unfortunately, however, this was not the case. Rather, Valeant was

 able to sustain year-on-year revenue growth (and maintain its artificially inflated

 stock price) only through unsustainable and deceptive practices that exposed the

 Company to substantial undisclosed risks, including lost sales, regulatory sanctions,

 and reputational harm. One deceptive practice Valeant implemented was price

 gouging.   Valeant strategically acquired products that had little or no generic

 competition and subsequently increased prices far beyond industry norms. For

 instance, after acquiring Cuprimine®, a drug used to treat Wilson's disease, in 2010

 from Aton Pharma, Inc. ("Aton"), Valeant increased the price of the drug 2,849%

 between February 2013 and the first quarter of 2015, even though the drug had been

 on the market since the mid-1950s. Similarly, after acquiring Syprine® from Aton,

 another drug used to treat Wilson's disease, Valeant increased the price of the drug

 by 1424% between the first quarter of 2013 and the third quarter of 2015. In 2015

 alone, Valeant raised prices on its branded drugs an average of 66%, according to a

 Deutsche Bank Securities Inc. ("Deutsche Bank") analysis—approximately five

 times as much as its closest industry peers.




                                          -3-
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 5 of 150 PageID: 316



       6.     To facilitate its price gouging strategy, Valeant created a clandestine

 network of controlled "specialty pharmacies."           Philidor Rx Services, LLC

 ("Philidor"), a seemingly independent Pennsylvania mail-order pharmacy, was the

 most prominent of these captive pharmacies and the hub of Valeant's network.

 Through Philidor, Valeant created a host of shell companies which it then used to

 acquire interests in additional retail pharmacies all over the United States.

       7.     With their secret pharmacy network in place, defendants channeled

 prescriptions for Valeant's branded drugs—particularly those that were especially

 susceptible to generic competition, like the Company's dermatological products—

 through Philidor. Philidor employees, as well as Valeant employees staffed at

 Philidor under aliases, were instructed to employ a host of unconventional,

 deceptive, and unlawful practices to reduce barriers to sales of, and reimbursements

 for, Valeant's pharmaceuticals despite massive price hikes.           These practices

 included: (i) blocking the substitution of cheaper and medically equivalent generic

 alternatives by physically altering, modifying, and falsifying physician prescriptions

 to require that Valeant products be dispensed as opposed to low-cost generic

 alternatives; (ii) automatically refilling patient's prescriptions without the patient's

 or physician's request and for no medically justified reason; (iii) changing the

 identity of the dispensing pharmacies to avoid denials of claims for Valeant-branded

 drugs; (iv) manipulating Patient Assistance Programs ("PAPs") by secretly waiving


                                           -4-
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 6 of 150 PageID: 317



 patient copays for Valeant drugs to minimize patient's incentive to seek cheaper

 generic substitutes; and (v) using pharmacies in its captive network to enable

 Philidor to indirectly operate in states where it had been denied a license. Through

 these practices, Valeant was able to charge supracompetitive prices for Valeant-

 branded pharmaceuticals and sell Valeant-branded drugs that would otherwise never

 have been purchased.

        8.      The Company's deceitful conduct was front and center when Valeant

 attempted a hostile acquisition of drug manufacturer Allergan, Inc. ("Allergan") in

 February 2014. Allergan rebuffed the offer, arguing that Valeant's business model

 was unsustainable and reliant on some "eye-popping price increases." Nonetheless,

 Valeant persisted, making several more unwelcome bids for Allergan while

 repeatedly assuring investors and analysts that Allergan's claims were unfounded.

 For instance, on May 28, 2014, defendant Pearson told investors that "the highest

 price increase [Valeant] could take under any managed care contract … in the US is

 9% a year." Defendant Pearson thus reasoned, "we have a lot of constraints, just like

 other pharma companies do, in terms of pricing." On June 17, 2014, defendant

 Pearson further assured investors that Valeant's operating model is "both durable and

 sustainable," and boasted that Valeant's key products were "growing by volume, not

 just price."




                                         -5-
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 7 of 150 PageID: 318



       9.     Valeant's unlawful practices began trickling out in late September 2015,

 as a result of government investigations, a lawsuit by R&O Pharmacy, LLC

 ("R&O"), a pharmacy whose National Provider Identifier ("NPI") number Philidor

 had used without permission to obtain payments from insurers for Valeant

 pharmaceuticals, and the revelation by investigative journalists of Valeant's secret

 relationship with Philidor. Despite these partial revelations, defendants continued

 to distort and conceal Valeant's deceptive business practices. For example, after the

 U.S. Congress and investigative journalists began to uncover the astronomical prices

 Valeant was charging for its pharmaceuticals, defendants reassured investors and the

 market that the Company was focused on "volume growth," rather than price

 increases, when in fact 80% of Valeant's growth had been achieved through

 increasing prices and only 20% through increasing volume. Further, when Valeant's

 secret relationship with Philidor came to light in October 2015, defendants

 represented that Philidor wasn't critical to Valeant, despite the fact that roughly 55%

 of Valeant's year-over-year growth was due to Philidor. In addition, when reporters

 suggested that Valeant could be using Philidor to artificially inflate its reported

 revenues, defendants reassured investors that Valeant's accounting practices were

 appropriate, when in reality the Company was improperly accelerating the

 recognition of revenue and double counting revenue on its transactions with Philidor.

       10.    On October 27, 2015, hedge fund billionaire William A. Ackman


                                          -6-
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 8 of 150 PageID: 319



 ("Ackman") and one of Valeant's largest stockholders at the time, sent an e-mail to

 defendant Pearson, defendant Howard B. Schiller ("Schiller"), Valeant's then Chief

 Financial Officer ("CFO"), and other Valeant Board of Directors (the "Board")

 members concerning a New York Times article by Joe Nocera that described Valeant

 as "sleazy" and questioned whether Valeant was the "Next Enron." In his e-mail,

 Ackman noted that, "when one of the most credible journalists in the world accuses

 you of being the next Enron, time is short," and criticized defendant Pearson's abrupt

 end to an earlier conference call and his scripted answers, stating: "The only people

 that need scripts and limited questions are crooks. Joe Nocera is right. You look

 like Enron." Ackman warned that "Your reputation and that of the rest of the board

 along with the company is at grave risk of being destroyed on a permanent basis,"

 and advised them to hold a conference call to answer questions "honestly no matter

 how embarrassing the answers are and no matter what the legal implications are."

 Ackman further advised that "the truth will come out eventually" and to "do the right

 thing."

       11.    While defendant Pearson did not follow Ackman's advice, the truth

 nevertheless continued to emerge. On October 28, 2015, Bloomberg reported that

 an internal Philidor training manual showed that Philidor relied on "back door"

 tactics to boost payments and "instructed employees to submit claims under different

 pharmacy identification numbers if an insurer rejected Philidor's claim—to


                                          -7-
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 9 of 150 PageID: 320



 essentially shop around for one that would be accepted." The following day, the three

 major pharmaceutical benefit managers ("PBMs")1 in the U.S. (Express Scripts,

 CVS Caremark, and OptumRx) announced that they would no longer reimburse

 prescriptions from Philidor. Almost immediately thereafter, Valeant announced it

 would be terminating its relationship with Philidor and that Philidor would be

 shutting down as soon as possible. Although Valeant had vigorously defended

 Philidor only days before, defendant Pearson stated that Valeant had "lost

 confidence in Philidor's ability to continue to operate in a manner that is acceptable."

       12.    Valeant has since withdrawn its financial statements and acknowledged

 them to be false, restated its fiscal year 2014 revenues, slashed its revenue and

 profitability guidance for 2015 and 2016, and admitted the inadequacy of the

 Company's disclosure controls and internal controls over financial reporting. On

 February 3, 2016, Valeant issued a press release admitting that Valeant had not

 grown more by volume than price in first quarter 2015, as defendant Pearson had

 previously stated in April 2015. On February 22, 2016, Valeant issued a press

 release confirming the falsity of its previously reported financial statements for 2014




 1
   A PBM administers prescription drug benefits on behalf of employers, labor
 unions, and other entities that provide those benefits as part of their health insurance
 plans. PBMs also negotiate the prices that end-payors pay to drug manufacturers,
 which are then sold through retail or specialty pharmacies that also have contracts
 with PBMs.
                                           -8-
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 10 of 150 PageID: 321



  and the first three quarters of 2015 due to Valeant's improper accounting for

  transactions with Philidor.

        13.    The substantial financial impact of Valeant's inability to continue its

  deceptive practices was further revealed on March 15, 2016, when the Company

  announced its unexpectedly dismal unaudited fourth quarter 2015 financial results

  and slashed guidance for fiscal year 2016. In the press release, Valeant also admitted

  that it had inadequate internal controls and disclosure controls and that it could not

  release audited financial statements until the Board completed an assessment of the

  Company's internal controls. On this news, the price of Valeant stock plummeted

  by more than 50%, from a close of $69.04 per share on March 14, 2016, to a close

  of $33.51 per share on March 15, 2016, on extremely high trading volume.

        14.    On March 21, 2016, Valeant issued a press release announcing the

  restatement of its prior financial statements. The Company disclosed that it had been

  improperly recognizing revenue on transactions with Philidor and "approximately

  $58 million in net revenue relating to sales to Philidor during the second half of 2014

  should not have been recognized upon delivery of product to Philidor." As a result,

  Valeant's Annual Report on Form 10-K for the fiscal year ended 2014 and each of

  the Company's Quarterly Reports on Forms 10-Q for the fiscal year of 2015, could

  no longer be relied upon. The press release stated that "one or more material

  weaknesses exist in the company's internal control over financial reporting," as a


                                           -9-
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 11 of 150 PageID: 322



  result, "internal control over financial reporting and disclosure controls and

  procedures were not effective as of December 31, 2014 and disclosure controls and

  procedures were not effective as of March 31, 2015 and the subsequent interim

  periods in 2015."

        15.    In the press release, Valeant attributed its fictitious accounting to the

  "improper conduct" of defendants Schiller and Tanya Carro ("Carro"), the

  Company's former Corporate Controller, as well as the unethical "tone at the top"

  set by senior management. These Valeant executives, along with defendant Deborah

  Jorn ("Jorn"), Valeant's former Executive Vice President and Company Group

  Chairman, who led the dermatology division (representing a large portion of Philidor

  sales), and the majority of the Board's Audit and Risk Committee, all left Valeant in

  the wake of these disclosures.

        16.    The illegal and deceptive practices detailed herein have devastated the

  Company. Since the truth about Valeant's business practices began slowly emerging

  in the third quarter of 2015, Valeant's stock has plummeted more than 90%, from a

  high of $262 per share on August 5, 2015, to less than $25 per share on June 7, 2016.

  In total, Valeant's stockholders have suffered over $80 billion in market

  capitalization losses. Valeant's wrongdoing was so pervasive and the resulting

  losses so severe that commentators dubbed it the "Pharmaceutical Enron."




                                          - 10 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 12 of 150 PageID: 323



        17.    Further, the wrongdoing detailed herein subjected the Company to a

  number of governmental investigations, including by the SEC, the State of Texas,

  the State of North Carolina, and both houses of Congress, as well as a criminal probe

  by the U.S. Department of Justice ("DOJ"). In November and December of 2016,

  Gary Tanner ("Tanner"), a former senior executive at Valeant, and Andrew

  Davenport ("A. Davenport"), the former CEO of Philidor, were arrested on four

  counts of fraud and conspiracy in connection with the scheme to fraudulently peddle

  Valeant pharmaceuticals. On January 27, 2017, they were named as defendants in

  an indictment filed in the U.S. District Court for the Southern District of New York,

  subsequently convicted on all four counts against them, including wire fraud and

  conspiracy to commit money laundering, and sentenced to one year in prison.

        18.    As a result of the pervasive misconduct alleged herein, the Company is

  also the subject of a number of lawsuits in the U.S. and Canada. On April 28, 2017,

  the Honorable Michael A. Shipp denied, in part, Valeant's motion to dismiss in a

  consolidated securities class action lawsuit pending in the U.S. District Court for the

  District of New Jersey on behalf of investors who purchased Valeant's shares or

  acquired Valeant stock pursuant to or traceable to misleading offering documents

  issued in connection with certain of the Company's debt and equity offerings (the




                                           - 11 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 13 of 150 PageID: 324



  "Securities Class Action").2 Additionally, over thirty-one groups of individual

  investors have chosen to opt out of the consolidated action and filed securities

  actions in the U.S. District Court for the District of New Jersey. On July 31, 2018,

  the Honorable Michael A. Shipp denied, in part, Valeant's motions to dismiss in

  three separate lawsuits alleging Valeant inflated its stock price through unsavory and

  deceptive business practices.3 In doing so, Judge Shipp found that the investors

  adequately pled that Valeant and its executives engaged in a pattern of racketeering

  activity by using its clandestine pharmacy network and inaccurate financial

  statements to defraud investors.4         As a result of the numerous governmental

  investigations, lawsuits, and substantial losses suffered by investors, the Company

  faces billions of dollars in liability.




  2
   See In re Valeant Pharm. Int'l, Inc. Sec. Litig., No. 15-7658, 2017 WL 1658822
  (D.N.J. Apr. 28, 2017).
  3
    The cases are Lord Abbett Investment Trust, et al. v. Valeant Pharmaceuticals
  International Inc., et al., No. 3:17-cv-06365 (D.N.J.); The Boeing Company
  Employee Retirement Plans Master Trust, et al. v. Valeant Pharmaceuticals
  International Inc., et al., No. 3:17-cv-07636 (D.N.J.); and Public Employees’
  Retirement System of Mississippi v. Valeant Pharmaceuticals International Inc., et
  al., No. 3:17-cv-07625 (D.N.J.).
  4
   Additionally, the Company is the subject of a class action lawsuit filed on behalf
  of third-party payors who paid claims or incurred costs in connection with Valeant
  prescriptions from January 2, 2013 through November 9, 2015.

                                             - 12 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 14 of 150 PageID: 325



        19.    While the wrongdoing detailed herein has devastated Valeant's

  credibility and caused the Company substantial damages, defendants did not fare

  nearly as poorly. Defendant Jeffrey W. Ubben ("Ubben") unlawfully reaped over

  $925 million in illegal insider trading proceeds of Company stock. On June 30,

  2019, Judge Shipp denied defendant Ubben's motion to dismiss claims in the

  Securities Class Action that he and his company, ValueAct Capital Management,

  L.P. ("ValueAct"), illegally dumped $925 million worth of Valeant stock ahead of

  revelations about the Company's deceptive sales practices. In doing so, Judge Shipp

  found that the timing and scope of the sales was suspicious because ValueAct only

  purchased—rather than sold—Valeant stock in the two years before June 2015,

  when Valeant stock traded at or near all-time highs.

        20.    On June 5, 2018, plaintiffs' counsel sent a litigation demand to the

  Valeant Board on behalf of Plaintiff Shabbouei, demanding that the Board

  investigate the foregoing facts and claims arising from them, and to commence

  litigation against the corporate fiduciaries responsible for damaging Valeant,

  including certain of the Company's current and former officers and directors (the

  "Shabbouei Demand"). In a letter dated July 9, 2018, counsel for a claimed special

  committee of the Board (the "Special Committee") informed plaintiffs' counsel of

  the Special Committee's formation and that it would be considering the Shabbouei

  Demand. On July 30, 2018, plaintiffs' counsel sent a substantially similar litigation


                                          - 13 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 15 of 150 PageID: 326



  demand to the Board on behalf of another Valeant stockholder, Plaintiff Wessels

  (the "Wessels Demand," and together with the Shabbouei Demand, the "Demands").

        21.   At least four months after plaintiffs first sent their Demands, counsel

  for the Special Committee notified plaintiffs' counsel by telephone that the Board

  had rejected the Demands. While plaintiffs sought documents concerning the

  Board's decision to reject the Demands and entered into an appropriate

  confidentiality agreement, Valeant's counsel refused to provide a single document

  evidencing how the Board or Special Committee reached its conclusion. In fact,

  Valeant did not even provide any documentary evidence that the Board had rejected

  the Demands. By failing to provide any documents underlying the Board's decision

  to refuse the Demands, the Individual Defendants (as defined herein) are attempting

  to insulate the Special Committee's investigation and the Board's decision to refuse

  the Demands from any scrutiny.

        22.   In light of the Board's improper refusal to act, plaintiffs bring this action

  to remedy the harm caused by defendants' wrongful actions.

                           JURISDICTION AND VENUE

        23.   This Court has jurisdiction under 28 U.S.C. §1331 because the claims

  asserted herein arise under §§10(b) and 21D of the Securities Exchange Act of 1934

  (the "Exchange Act") (15 U.S.C. §§78j(b) and 78u-4).             This Court also has




                                          - 14 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 16 of 150 PageID: 327



  supplemental jurisdiction over the state law claims asserted herein pursuant to 28

  U.S.C. §1367.

        24.    As to Plaintiff Wessels, jurisdiction is also conferred by 28 U.S.C.

  §1332. Complete diversity among Plaintiff Wessels and all of the defendants exists,

  and the amount in controversy exceeds $75,000, exclusive of interest and costs.

        25.    This Court has jurisdiction over each named defendant who is a resident

  of New Jersey. In particular, on information and belief, defendant Carro is a resident

  of Branchburg, New Jersey, defendant Colleen A. Goggins ("Goggins") is a resident

  of Princeton, New Jersey, defendant Jorn is a resident of Warren, New Jersey,

  defendant Ari S. Kellen ("Kellen") is a resident of Teaneck, New Jersey, and

  defendant Pearson is a resident of Spring Lake, New Jersey. Additionally, this Court

  has specific jurisdiction over each named herein because each defendant is either a

  corporation that conducts business in and maintains operations in this District, or is

  an individual who has sufficient minimum contacts with this District so as to render

  the exercise of jurisdiction by the District Court permissible under traditional notions

  of fair play and substantial justice.

        26.    Venue is proper in this Court pursuant to 28 U.S.C. §1391 because:

  (i) Valeant maintains executive offices in this District; (ii) one or more of the

  defendants either resides in or maintains executive offices in this District; (iii) a

  substantial portion of the transactions and wrongs complained of herein, including


                                           - 15 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 17 of 150 PageID: 328



  the defendants' primary participation in the wrongful acts detailed herein, and aiding

  and abetting and conspiracy in violation of fiduciary duties owed to Valeant occurred

  in this District; and (iv) defendants have received substantial compensation in this

  District by doing business here and engaging in numerous activities that had an effect

  in this District.

                                    THE PARTIES

  Plaintiffs

         27.    Plaintiff Shabbouei was a stockholder of Valeant at the time of the

  wrongdoing complained of, has continuously been a stockholder since that time, and

  is a current Valeant stockholder. Plaintiff Shabbouei is a citizen of California.

         28.    Plaintiff Wessels was a stockholder of Valeant at the time of the

  wrongdoing complained of, has continuously been a stockholder since that time, and

  is a current Valeant stockholder. Plaintiff Wessels is a citizen of Texas.

  Nominal Defendant

         29.    Nominal defendant Valeant is a corporation registered under the laws

  of the Canadian Province of British Columbia with principal executive offices

  located at 2150 Saint Elzéar Boulevard West, Laval, Quebec, Canada. Accordingly,

  Valeant is a citizen of Canada. Valeant develops, manufactures, and markets a broad

  range of pharmaceutical products, over-the-counter products, and medical devices.

  As of December 31, 2018, Valeant had approximately 21,100 employees.


                                          - 16 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 18 of 150 PageID: 329



  Defendants

        30.    Defendant Pearson was Valeant's CEO and a director from February

  2008 to May 2016; Chairman of the Board from March 2011 to December 2015; and

  a paid consultant to the Company from May 2016 to December 2017. In December

  2015, defendant Pearson took a leave of absence for medical reasons; in February

  2016 he returned as the Company's CEO and a director and served in those capacities

  until May 2016. Defendant Pearson is named as defendant in the related Securities

  Class Action complaint that alleges he violated sections 10(b) and 20(a) of the

  Exchange Act and sections 11, 12(a)(2), and 15 of the Securities Act of 1933 (the

  "Securities Act").    Defendant Pearson knowingly, recklessly, or with gross

  negligence caused or allowed Valeant to: (i) operate with inadequate internal

  controls; (ii) engage in unlawful and deceptive business practices; (iii) improperly

  recognize revenue; (iv) overstate its financial metrics; and (v) make improper

  statements in its press releases and public filings concerning Valeant's business,

  prospects, and financial condition. Valeant paid defendant Pearson the following

  compensation as an executive:

                                              Non-Equity
                                Stock       Incentive Plan     All Other
        Year      Salary       Awards       Compensation     Compensation        Total
        2016     $669,231          -               -          $11,304,448    $11,973,679
        2015         -       $140,304,682      $500,000        $772,760     $141,577,442
        2014    $2,007,693         -          $8,000,000       $368,235      $10,375,928
        2013    $1,750,000         -          $4,789,531       $458,203       $6,997,734


  Defendant Pearson is a citizen of New Jersey.

                                             - 17 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 19 of 150 PageID: 330




        31.     Defendant Schiller was Valeant's Executive Vice President and CFO

  from December 2011 to June 2015; interim CEO from January 2016 to February

  2016; a director from September 2012 to June 2016; and a paid consultant to the

  Company from July 2015 to January 2016.               Defendant Schiller is named as

  defendant in the related Securities Class Action complaint that alleges he violated

  sections 10(b) and 20(a) of the Exchange Act, and sections 11, 12(a)(2), and 15 of

  the Securities Act.     Defendant Schiller knowingly, recklessly, or with gross

  negligence caused or allowed Valeant to: (i) operate with inadequate internal

  controls; (ii) engage in unlawful and deceptive business practices; (iii) improperly

  recognize revenue; (iv) overstate its financial metrics; and (v) make improper

  statements in its press releases and public filings concerning Valeant's business,

  prospects, and financial condition. Valeant paid defendant Schiller the following

  compensation as an executive:

                                              Non-Equity
                                 Stock      Incentive Plan     All Other
         Year      Salary       Awards      Compensation     Compensation       Total
         2016     $813,491          -              -           $217,571      $1,031,062
         2015     $563,963          -              -            $42,842       $606,805
         2014     $953,846    $23,730,659     $2,400,000        $23,067     $27,107,572
         2013    $1,000,000    $1,166,991     $1,793,123         $3,872      $3,963,986


  Defendant Schiller is a citizen of Colorado.

        32.     Defendant Robert L. Rosiello ("Rosiello") was Valeant's Executive

  Vice President, Corporate Development and Strategy from August 2016 to


                                             - 18 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 20 of 150 PageID: 331



  December 2016; Executive Vice President and CFO from July 2015 to August 2016;

  and Executive Vice President from June 2015 to July 2015. Defendant Rosiello was

  also a member of Valeant's Office of the CEO from December 2015 to January 2016,

  at which time defendant Schiller was appointed as the Company's interim CEO.

  Defendant Rosiello is named as defendant in the related Securities Class Action

  complaint that alleges he violated sections 10(b) and 20(a) of the Exchange Act.

  Defendant Rosiello knowingly, recklessly, or with gross negligence caused or

  allowed Valeant to: (i) operate with inadequate internal controls; (ii) engage in

  unlawful and deceptive business practices; (iii) improperly recognize revenue; (iv)

  overstate its financial metrics; and (v) make improper statements in its press releases

  and public filings concerning Valeant's business, prospects, and financial condition.

  Valeant paid defendant Rosiello the following compensation as an executive:

                                                         Non-Equity
                                         Stock         Incentive Plan     All Other
   Year       Salary       Bonus        Awards         Compensation     Compensation       Total
   2016     $1,000,000   $1,000,000    $2,118,427             -           $153,504      $4,271,931
   2015      $546,154    $6,000,000   $53,126,290         $712,184         $13,770     $60,398,398


  Defendant Rosiello is a citizen of Massachusetts.

          33.   Defendant Jorn was Valeant's Executive Vice President and Company

  Group Chairman from May 2015 to March 2016; Senior Vice President and General

  Manager of Valeant's dermatology business from September 2014 to May 2015; and

  Vice President, Marketing Dermatology from August 2013 to September 2014.

  Defendant Jorn is named as defendant in the related Securities Class Action
                                              - 19 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 21 of 150 PageID: 332



  complaint that alleges she violated section 10(b) of the Exchange Act. Defendant

  Jorn knowingly, recklessly, or with gross negligence caused or allowed Valeant to:

  (i) operate with inadequate internal controls; (ii) engage in unlawful and deceptive

  business practices; (iii) overstate its financial metrics; and (iv) make improper

  statements in the Company's press releases and public filings concerning the

  Company's business, prospects, and financial condition. Valeant paid defendant

  Jorn the following compensation as an executive:

                                                     Non-Equity
                                       Stock       Incentive Plan     All Other
    Year       Salary     Bonus       Awards       Compensation     Compensation      Total
    2015      $553,077    $7,968     5,014,488            -           $12,067      $5,587,600
    2014      $396,577       -       1,538,192        $320,827        $11,505      $2,267,101
    2013      $375,650       -      $1,076,255        $209,213         $9,259      $1,670,377


  Defendant Jorn is a citizen of New Jersey.

        34.     Defendant Carro was Valeant's Corporate Controller from at least June

  2012 until March 2016, when she was placed on administrative leave and eventually

  replaced in May 2016. Defendant Carro is named as defendant in the related

  Securities Class Action complaint that alleges she violated section 10(b) of the

  Exchange Act. Defendant Carro knowingly, recklessly, or with gross negligence

  caused or allowed Valeant to: (i) operate with inadequate internal controls; (ii)

  engage in unlawful and deceptive business practices; (iii) overstate its financial

  metrics; and (iv) make improper statements in the Company's press releases and




                                          - 20 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 22 of 150 PageID: 333



  public filings concerning the Company's business, prospects, and financial

  condition. Defendant Carro is a citizen of New Jersey.

          35.      Defendant Kellen was Valeant's Executive Vice President and

  Company Group Chairman from at least January 2014 to December 2016.

  Defendant Kellen was also a member of Valeant's Office of the CEO from December

  2015 to January 2016. Defendant Kellen is named as defendant in the related

  Securities Class Action complaint that alleges he violated section 10(b) of the

  Exchange Act. Defendant Kellen knowingly, recklessly, or with gross negligence

  caused or allowed Valeant to: (i) operate with inadequate internal controls; (ii)

  engage in unlawful and deceptive business practices; (iii) overstate its financial

  metrics; and (iv) make improper statements in the Company's press releases and

  public filings concerning its business, prospects, and financial condition. Valeant

  paid defendant Kellen the following compensation as an executive:

                                                           Non-Equity
                                           Stock         Incentive Plan     All Other
   Year          Salary      Bonus        Awards         Compensation     Compensation       Total
   2016         $932,692   $1,000,000    2,875,027              -           $89,915       $4,897,634
   2015         $741,316   $3,000,000        -              $955,688        $30,688       $4,727,692
   2014         $752,885   $5,000,000   $43,085,254        $1,800,000        $2,521      $50,640,660


  Upon information and belief, defendant Kellen is a citizen of New Jersey or Florida.

          36.      Defendant G. Mason Morfit ("Morfit") was a Valeant director from

  October 2015 to June 2016 and from May 2007 to May 2014. Defendant Morfit is

  ValueAct's Chief Investment Officer and has been since July 2017; President and


                                                - 21 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 23 of 150 PageID: 334



  has been since at least November 2013; and a ValueAct Partner and has been since

  January 2003. Defendant Morfit joined ValueAct as an Associate in January 2001.

  Valeant paid defendant Morfit the following compensation as a director:

                  Fiscal
                   Year     Fees Paid in Cash   Stock Awards      Total
                  2016           $34,127             $0          $34,127
                  2015           $13,938          $218,729      $232,667
                  2014             $0                $0            $0
                  2013          $107,500          $374,993      $482,493


  Defendant Morfit is a citizen of California.

        37.    Defendant Robert N. Power ("Power") is a Valeant director and has

  been since August 2008. Defendant Power is also a member of Valeant's Audit and

  Risk Committee and has been since at least April 2016. Defendant Power is named

  as a defendant in the related Securities Class Action complaint that alleges he

  violated section 10(b) of the Exchange Act and section 11 of the Securities Act.

  Defendant Power knowingly or recklessly caused or allowed Valeant to: (i) operate

  with inadequate internal controls; (ii) engage in unlawful and deceptive business

  practices; (iii) improperly recognize revenue; (iv) overstate its financial metrics; and

  (v) make improper statements in the Company's press releases and public filings

  concerning the Company's business, operations, and financial condition. Valeant

  paid defendant Power the following compensation as a director:

                  Fiscal
                   Year     Fees Paid in Cash   Stock Awards      Total
                  2016          $114,133          $368,641      $482,774
                  2015          $116,332          $381,711      $498,043
                  2014          $105,729          $382,496      $488,225

                                            - 22 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 24 of 150 PageID: 335



                  2013         $100,451             $374,993   $475,444


  Defendant Power is a citizen of Pennsylvania.

        38.   Defendant Robert A. Ingram ("Ingram") was a Valeant director from

  September 2010 to May 2017. Defendant Ingram was also Valeant's Lead Director

  from September 2010 to December 2010; Chairman of the Board from December

  2010 to March 2011; Lead Independent Director from March 2011 from January

  2016; and Chairman of the Board from January 2016 to May 2016. Defendant

  Ingram is named as defendant in the related Securities Class Action complaint that

  alleges he violated section 10(b) of the Exchange Act and section 11 of Securities

  Act. Defendant Ingram knowingly or recklessly caused or allowed Valeant to: (i)

  operate with inadequate internal controls; (ii) engage in unlawful and deceptive

  business practices; (iii) improperly recognize revenue; (iv) overstate its financial

  metrics; and (v) make improper statements in the Company's press releases and

  public filings concerning the Company's business, operations, and financial

  condition. Valeant paid defendant Ingram the following compensation as a director:

                  Fiscal
                   Year    Fees Paid in Cash   Stock Awards      Total
                  2016            $0             $463,105      $463,105
                  2015         $100,000          $487,711      $587,711
                  2014         $201,547          $382,496      $584,043
                  2013         $193,607          $374,993      $568,600


  Defendant Ingram is a citizen of North Carolina.

        39.   Defendant Theo Melas-Kyriazi ("Melas-Kyriazi") was a Valeant


                                           - 23 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 25 of 150 PageID: 336



  director from September 2010 to June 2016. Defendant Melas-Kyriazi was also a

  member of Valeant's Audit and Risk Committee from at least April 2013 to at least

  April 2016. Defendant Melas-Kyriazi is named as defendant in the related Securities

  Class Action complaint that alleges he violated section 10(b) of the Exchange Act

  and section 11 of Securities Act. Defendant Melas-Kyriazi knowingly or recklessly

  caused or allowed Valeant to: (i) operate with inadequate internal controls; (ii)

  engage in unlawful and deceptive business practices; (iii) improperly recognize

  revenue; (iv) overstate its financial metrics; and (v) make improper statements in

  Valeant's press releases and public filings concerning its business, operations, and

  financial condition.    Valeant paid defendant Melas-Kyriazi the following

  compensation as a director:

                          Fiscal
                           Year     Stock Awards      Total
                          2016         $51,512       $51,512
                          2015        $481,354      $481,354
                          2014        $466,150      $466,150
                          2013        $486,443      $486,443


  Defendant Melas-Kyriazi is a citizen of Massachusetts.

        40.   Defendant Norma A. Provencio ("Provencio") was a Valeant director

  from September 2010 to June 2016. Defendant Provencio was also the Chairman of

  Valeant's Audit and Risk Committee from at least April 2013 to at least April 2016.

  Defendant Provencio is named as defendant in the related Securities Class Action

  complaint that alleges she violated section 10(b) of the Exchange Act and section 11


                                         - 24 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 26 of 150 PageID: 337



  of the Securities Act. Defendant Provencio knowingly or recklessly caused or

  allowed Valeant to: (i) operate with inadequate internal controls; (ii) engage in

  unlawful and deceptive business practices; (iii) improperly recognize revenue; (iv)

  overstate its financial metrics; and (v) make improper statements in Valeant's press

  releases and public filings concerning its business, operations, and financial

  condition. Valeant paid defendant Provencio the following compensation as a

  director:

                           Fiscal
                            Year    Stock Awards        Total
                           2016        $64,401         $64,401
                           2015       $523,859        $523,859
                           2014       $496,700        $496,700
                           2013       $522,396        $522,396


  Defendant Provencio is a citizen of California.

        41.    Defendant Katharine B. Stevenson ("Stevenson") was a Valeant

  director from September 2010 to March 2016. Defendant Stevenson was also a

  member of Valeant's Audit and Risk Committee from at least April 2013 to at least

  April 2015. Defendant Stevenson is named as defendant in the related Securities

  Class Action complaint that alleges she violated section 10(b) of the Exchange Act

  and section 11 of the Securities Act. Defendant Stevenson knowingly or recklessly

  caused or allowed Valeant to: (i) operate with inadequate internal controls; (ii)

  engage in unlawful and deceptive business practices; (iii) improperly recognize

  revenue; (iv) overstate its financial metrics; and (v) make improper statements in the


                                          - 25 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 27 of 150 PageID: 338



  Company's press releases and public filings concerning the Company's business,

  operations, and prospects.     Valeant paid defendant Stevenson the following

  compensation as a director:

                  Fiscal
                   Year    Fees Paid in Cash   Stock Awards     Total
                  2016          $22,420             $0         $22,420
                  2015          $98,519          $381,711     $480,230
                  2014         $102,500          $382,496     $484,996
                  2013         $102,500          $374,993     $477,493


  Defendant Stevenson is a citizen of Canada.

        42.    Defendant Ubben was a Valeant director from October 2014 to August

  2015. Defendant Ubben is the founder and CEO of ValueAct and has been since

  2000, and was previously ValueAct's Chief Investment Officer from 2000 to July

  2017. Defendant Ubben is named as defendant in the related Securities Class Action

  complaint that alleges he violated sections 10(b), 20A, and 20(a) of the Exchange

  Act. Defendant Ubben knowingly or recklessly caused or allowed Valeant to: (i)

  operate with inadequate internal controls; (ii) engage in unlawful and deceptive

  business practices; (iii) improperly recognize revenue; (iv) overstate its financial

  metrics; and (v) make improper statements in the Company's press releases and

  public filings concerning the Company's business, operations, and financial

  condition.   While is possession of material, nonpublic information concerning

  Valeant's true business health, defendant Ubben sold 4.2 million shares of his




                                           - 26 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 28 of 150 PageID: 339



  Valeant stock for $925 million in unlawful trading proceeds. Valeant paid defendant

  Ubben the following compensation as a director:

                  Fiscal
                   Year    Fees Paid in Cash   Stock Awards      Total
                  2015          $60,202          $381,711      $441,913
                  2014          $25,000          $237,535      $262,535


  Defendant Ubben is a citizen of California.

        43.    Defendant D. Robert Hale ("Hale") is a Valeant director and has been

  since August 2015. Defendant Hale is also a Partner at ValueAct and has been since

  January 2011. Defendant Hale knowingly or recklessly caused or allowed Valeant

  to: (i) operate with inadequate internal controls; (ii) engage in unlawful and

  deceptive business practices; (iii) improperly recognize revenue; (iv) overstate its

  financial metrics; and (v) make improper statements in the Company's press releases

  and public filings concerning Valeant's business, operations, and financial condition.

  Valeant paid defendant Hale the following compensation as a director:

                  Fiscal
                   Year    Fees Paid in Cash   Stock Awards      Total
                  2016         $104,551          $368,641      $473,192
                  2015          $35,817          $281,157      $316,974


  Upon information and belief, defendant Hale is a citizen of Canada or California.

        44.    Defendant Ronald H. Farmer ("Farmer") was a Valeant director from

  August 2012 to June 2016. Defendant Farmer is named as defendant in the related

  Securities Class Action complaint that alleges he violated section 10(b) of the

  Exchange Act and section 11 of Securities Act. Defendant Farmer knowingly or

                                           - 27 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 29 of 150 PageID: 340



  recklessly caused or allowed Valeant to: (i) operate with inadequate internal

  controls; (ii) engage in unlawful and deceptive business practices; (iii) overstate its

  financial metrics; and (iv) make improper statements in the Company's press releases

  and public filings concerning the Company's business, operations, and prospects.

  Valeant paid defendant Farmer the following compensation as a director:

                           Fiscal
                            Year     Stock Awards        Total
                           2016         $54,093         $54,093
                           2015        $486,590        $486,590
                           2014        $461,158        $461,158
                           2013        $476,888        $476,888


  Upon information and belief, defendant Farmer is a citizen of Canada.

        45.    Defendant Goggins was a Valeant director from May 2014 to June

  2016. Defendant Goggins is named as defendant in the related Securities Class

  Action complaint that alleges she violated section 10(b) of the Exchange Act.

  Defendant Goggins knowingly or recklessly caused or allowed Valeant to: (i)

  operate with inadequate internal controls; (ii) engage in unlawful and deceptive

  business practices; (iii) overstate its financial metrics; and (iv) make improper

  statements in the Company's press releases and public filings concerning the

  Company's business, operations, and prospects. Valeant paid defendant Goggins the

  following compensation as a director:

                  Fiscal
                   Year    Fees Paid in Cash   Stock Awards         Total
                  2016          $43,227             $0             $43,227
                  2015          $96,578          $381,711         $478,289
                  2014          $62,614          $382,496         $445,110

                                           - 28 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 30 of 150 PageID: 341




  Defendant Goggins is a citizen of New Jersey.

        46.    The defendants identified in ¶¶30-35 are referred to herein as the

  "Officer Defendants." The defendants identified in ¶¶30-31, 36-45 are referred to

  herein as the "Director Defendants." The defendants identified in ¶¶37, 39-41 are

  referred to herein as the "Audit and Risk Committee Defendants." Collectively, the

  defendants identified in ¶¶30-45 are referred to herein as the "Individual

  Defendants."

                  DUTIES OF THE INDIVIDUAL DEFENDANTS

  Fiduciary Duties

        47.    By reason of their positions as officers and directors of the Company,

  each of the Individual Defendants owed and owe Valeant and its stockholders

  fiduciary obligations of trust, loyalty, good faith, and due care, and were and are

  required to use their utmost ability to control and manage Valeant in a fair, just,

  honest, and equitable manner. The Individual Defendants were and are required to

  act in furtherance of the best interests of Valeant and not in furtherance of their

  personal interest or benefit.

        48.    To discharge their duties, the officers and directors of Valeant were

  required to exercise reasonable and prudent supervision over the management,

  policies, practices, and controls of the financial affairs of the Company. By virtue



                                         - 29 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 31 of 150 PageID: 342



  of such duties, the officers and directors of Valeant were required to, among other

  things:

               (a)   ensure Valeant maintained adequate internal controls over

  accounting and financial reporting;

               (b)   ensure that the Company was operated in a diligent, honest, and

  prudent manner in compliance with all applicable laws, rules, and regulations;

               (c)   ensure that the Company complied with its legal obligations and

  requirements—including requirements involving the filing of accurate financial and

  operational information with the SEC—and refrain from engaging in insider trading

  and other deceptive conduct;

               (d)   ensure processes were in place for maintaining the integrity and

  reputation of the Company and reinforcing a culture of ethics, compliance, and

  appropriate risk management;

               (e)   conduct the affairs of the Company in an efficient, business-like

  manner in compliance with all applicable laws, rules, and regulations so as to make

  it possible to provide the highest quality performance of its business, to avoid

  wasting the Company's assets, and to maximize the value of the Company's stock;

               (f)   remain informed as to how Valeant conducted its operations,

  and, upon receipt of notice or information of imprudent or unsound conditions or

  practices, make reasonable inquiry in connection therewith, and take steps to correct


                                          - 30 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 32 of 150 PageID: 343



  such conditions or practices and make such disclosures as necessary to comply with

  applicable laws; and

               (g)   truthfully and accurately guide investors and analysts as to the

  business operations of the Company at any given time.

  Additional Duties Under the Company's Standards of Business Conduct

        49.    The Individual Defendants, as well as all employees, directors, and

  officers of the Company, were also required to comply with Valeant's Standards of

  Business Conduct (the "Code of Conduct").5 The Code of Conduct provides that

  Valeant's policy is to: (i) "require the highest standard of business ethics and

  integrity on the part of our employees, members of our Board of Directors and third

  parties"; (ii) "comply with all applicable laws and regulations of the countries where

  we do business"; and (iii) "maintain training and other related processes to ensure

  awareness and promote compliance with the Standards." The stated purpose of the

  Code of Conduct is to "[e]mphasize [Valeant's] commitment to ethical behavior and

  compliance with the law" and "[e]stablish basic standards of legal and ethical

  behavior," among other things.




  5
   The Code of Conduct refers to the Company's Standards of Business Conduct dated
  August 21, 2014.

                                          - 31 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 33 of 150 PageID: 344



        50.    The Code of Conduct provides that the Company's employees,

  including its officers and directors, are required to ensure that Valeant records and

  reports "all data and information accurately, honestly, and in sufficient detail."

  Further, the Code of Conduct specifically notes the importance of "comply[ing] with

  accepted accounting practices and internal controls at all times." In this regard, the

  Code of Conduct states:

        Financial Reporting and Accounting

        We must comply with accepted accounting practices and internal
        controls at all times. All assets, liabilities, revenues and expenses of
        Valeant are to be entered in the Company's books, records and other
        documents. These books, records and documents must also accurately
        reflect and properly describe the transactions they record in sufficient
        detail. For example:

               •No undisclosed or unrecorded fund, asset or account of the
               Company will be established for any purpose.

               •No false or artificial entries will be made in the books, records
               or accounts of the Company for any reason, and no employee
               will engage in any arrangement that results in prohibited entries.

               •No payment on behalf of the Company will be approved or
               made with the intention or understanding that any part is to be
               used for any purpose other than that described by the supporting
               document.

        Where government accounting regulations apply, we must classify and
        allocate costs in accordance with those regulations, including cost
        principles governing cost allowability and relevant contract clauses.

                                       *     *      *
        Pricing

                                           - 32 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 34 of 150 PageID: 345



        We will not submit or concur in the submission of any claims, bids,
        proposals, or other related documents that contain false or fictitious
        information.

        51.   In addition, the Code of Conduct provides that the Company's

  employees, including its officers and directors, shall ensure that Valeant's public

  filings and communications "comply fully with all applicable securities laws, rules

  and regulations, including with respect to press releases, disclosure and trading in

  the Company's shares." The Code of Conduct states:

        The Standard

        As a publicly traded company, Valeant must ensure that all of its public
        disclosures comply with Canadian and U.S. securities laws. These laws
        apply not only to disclosure documents that are filed with the various
        securities regulators, but also to press releases, presentations to
        securities analysts and other disclosures that are reasonably likely to be
        disseminated to investors in Valeant securities. No disclosure
        document may misrepresent a material fact or omit a material fact
        needed to avoid misleading the reader. A fact is "material" if a
        reasonable investor would consider it to be significant when deciding
        whether to purchase, sell, or hold Valeant securities.

        All disclosure must be made in accordance with Valeant's Corporate
        Disclosure Policy and any applicable disclosure standard operating
        procedures.

                                       *     *      *

        In addition, we must comply in all respects with the laws, rules and
        regulations regarding trading in the securities of publicly traded
        corporations and must specifically refrain from trading while in
        possession of material non-public information. The use of non-public
        information for personal financial benefit or to "tip" others who might
        make an investment decision on the basis of this information is both
        unethical and illegal.
                                           - 33 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 35 of 150 PageID: 346



                                        *     *      *

        Particular Areas of Concern

        Press Releases and Other Public Communications

        None of us can make or disseminate any public statement regarding the
        operations of the Company unless prior approval has been obtained
        from the Disclosure Committee and the Head of Investor Relations.

        Selective Disclosure

        U.S. federal securities laws prohibit selective disclosure of financial
        and other corporate information. We cannot selectively disclose non-
        public information to securities analysts or members of the media or
        public.

  Additional Duties of the Audit and Risk Committee Defendants

        52.    In addition to these duties, under the Audit and Risk Committee Charter

  in effect during relevant times, the Audit and Risk Committee Defendants,

  defendants Melas-Kyriazi, Power, Provencio, and Stevenson, owed specific

  additional duties to Valeant. Pursuant to its Charter, the Audit and Risk Committee

  is responsible for assisting the Board in monitoring and overseeing: (i) the integrity

  of Valeant's financial statements, including disclosure controls and internal controls

  over financial reporting; (ii) the performance of Valeant's internal audit function and

  independent auditors; (iii) Valeant's compliance with the Code of Conduct and legal

  and regulatory requirements; and (iv) the processes in place to identify, assess,

  monitor, and control critical risks facing Valeant and its subsidiaries, including

  regulatory risks.
                                            - 34 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 36 of 150 PageID: 347



           53.   In overseeing the integrity of the Company's financial statements, the

  Audit and Risk Committee Charter provides that the Audit and Risk Committee

  shall:

           (a) review Valeant's accounting policies and practices and the annual
               financial statements to be included in Valeant's Annual Report on
               Form 10-K and the related Management's Discussion and Analysis
               of Results of Operations and Financial Condition with Valeant's
               financial management and the independent auditors. Recommend
               to the Board of Directors whether the audited financial statements
               should be included in Valeant's Form 10-K;

           (b) meet with the independent auditors to review their report on the
               results of their examination, including their opinion and any
               related comments. Discuss with the independent auditors the
               matters required to be discussed by Statement on Auditing
               Standards No. 114 relating to the conduct of the audit;

           (c) secure the independent auditors' views about the appropriateness,
               not just the acceptability, of Valeant's accounting policies and
               practices and the clarity of the financial disclosures used by
               management;

           (d) secure the independent auditors' views about whether
               management's choices of accounting policies are conservative,
               moderate or aggressive and as to whether alternative choices of
               policies would present a materially different financial position and
               results of operations. Resolve any disagreements between the
               independent accountants and management; and

           (e) review with the independent auditors any audit problems or
               difficulties and management's response. Determine that no
               restrictions were placed by management on the scope of their
               examination or its implementation and that there was a free
               exchange of information.

                                             *       *   *


                                            - 35 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 37 of 150 PageID: 348



        (a) review with Valeant's financial management and independent
            auditors and approve the quarterly financial statements to be
            included in Valeant's quarterly reports on Form 10-Q and the
            related Management's Discussion and Analysis of Results of
            Operations and Financial Condition;

        (b) review and discuss with management the earnings press releases,
            and financial information and earnings guidance provided to
            securities analysts and ratings agencies; and

        (c) review quarterly communications from the independent auditors
            required by applicable laws, regulations, or accounting standards.

        54.   The Audit and Risk Committee is also required to exercise oversight

  over Valeant's internal control function. Among other things, the Audit and Risk

  Committee Charter obliges the Audit and Risk Committee to:

        (a) review with the independent auditors, the internal auditors and
            Valeant's financial management the adequacy and effectiveness of
            Valeant's internal controls and elicit any recommendations they
            may have for improvement;

        (b) oversee the internal audit function;

        (c) discuss with the internal auditors and independent auditors the
            resources, staffing and budget of the internal audit function;

        (d) annually review the performance of the internal audit function with
            the board of directors and review and approve the appointment and
            replacement of the head of the internal audit function;

        (e) review significant internal control deficiencies, disclosure policy
            deficiencies and management or employee fraud identified in
            connection with the CEO and CFO certifications provided to the
            SEC and with respect to Management's Report on Internal Control
            over Financial Reporting, which is included in the Annual Report
            on Form 10-K;


                                         - 36 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 38 of 150 PageID: 349



        (f) establish procedures for the receipt, retention and treatment of
            complaints received by Valeant regarding accounting, internal
            accounting controls or auditing matters and for the confidential,
            anonymous submission by employees of concerns regarding
            questionable accounting or auditing matters (the "Business Ethics
            Reporting Policy");

        (g) review and assess the adequacy of the Business Ethics Reporting
            Policy on an annual basis. The Committee shall oversee the
            administration and implementation of the Business Ethics
            Reporting Policy in accordance with its terms, including all
            required liaison with Valeant's Chief Compliance Officer and
            General Counsel in accordance with the Business Ethics Reporting
            Policy. The Committee shall, on a quarterly basis, certify to the
            CEO and the CFO that, other than as disclosed to the CEO and the
            CFO, there have been no matters reported to the Committee under
            the Business Ethics Reporting Policy that would impact the
            certifications to be provided by the CEO and the CFO under
            applicable securities legislation or stock exchange requirements;

        (h) review reports of management concerning the integrity of
            Valeant's management information systems and report to the
            Board regarding such review;

        (i) review with management the skills, competencies and adequacy of
            resources of Valeant's finance organization.

        55.   In addition, the Audit and Risk Committee is responsible for assisting

  the Board with overseeing Valeant's risk management, including:

        (a) discussing with management Valeant's major financial risk
            exposures and the steps management has taken to monitor and
            control such exposures, including Valeant's risk assessment and
            risk management policies;

        (b) taking into account the reports of Valeant's management, the Chief
            Compliance Officer, and such other persons as the Committee may
            consider appropriate, the Committee shall review the policies,


                                        - 37 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 39 of 150 PageID: 350



              procedures and systems implemented by management to manage
              the material risks of Valeant's business;

        (c) monitoring the appropriateness and effectiveness of Valeant's risk
            management systems and policies, including evaluating on a
            regular basis the effectiveness and prudence of senior management
            in managing the operations of Valeant and the risks to which
            Valeant is exposed;

        (d) considering and providing advice to the Board, when appropriate,
            on the risk impact of any strategic decision that the Board may be
            contemplating; and

        (e) directing analysis on other broad risk areas.

        56.    Finally, the Audit and Risk Committee is tasked with reviewing the

  processes and procedures established by Valeant to ensure that the Company

  complies with the Code of Conduct as well as applicable legal and regulatory

  requirements, and monitoring Valeant's adherence to such requirements. In carrying

  out these responsibilities, the Audit and Risk Committee is required to:

        (a) subject to Board approval, establish, review and update annually
            Valeant's Standards of Business Conduct (the "Conduct
            Standards") with a view to complying with all applicable rules and
            regulations and satisfy itself that management has established a
            system to enforce such Conduct Standards;

        (b) review, approve and receive regular reports from management
            (including quarterly reports from Valeant's Chief Compliance
            Officer) with respect to compliance with Valeant's Conduct
            Standards; and

        (c) investigate or cause to be investigated any reports of non-
            compliance with or potential violations of the Conduct Standards.

                                          *        *   *
                                          - 38 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 40 of 150 PageID: 351




        (a) review regular reports from management (including quarterly
            reports from Valeant's Chief Compliance Officer) and Valeant's
            legal counsel on significant legal and regulatory requirements
            (including United States Federal Health Care Program
            requirements and United States Food and Drug Administration
            requirements, and the obligations under the Corporate Integrity
            Agreement between The Office of the Inspector General of the
            United States Department of Health and Human Services and
            Valeant (the "CIA")) to which Valeant is subject and the
            compliance program in place to ensure compliance with these
            requirements;

        (b) discuss with management any correspondence with or any
            published reports of regulators or governmental agencies, which
            may have a material effect on the business of Valeant, or which
            raise material issues regarding the compliance policies of Valeant
            or adherence thereto; [and]

        (c) review the U.S. marketing practices and guidelines of Valeant,
            including a comparison with industry practices and guidelines, and
            make recommendations to the Board regarding suggested
            revisions, if any, to such practices and guidelines[.]

  Breaches of Duties

        57.    The conduct of the Individual Defendants complained of herein

  involves a knowing and culpable violation of their obligations as officers and

  directors of Valeant, the absence of good faith on their part, and a reckless disregard

  for their duties to the Company that the Individual Defendants were aware or

  reckless in not being aware posed a risk of serious injury to the Company.

        58.    The Individual Defendants breached their duty of loyalty and good faith

  by allowing defendants to cause, or by themselves causing, the Company to: (i)


                                           - 39 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 41 of 150 PageID: 352



  operate with inadequate internal controls; (ii) engage in unlawful and deceptive

  business practices; (iii) improperly recognize revenue; (iv) overstate its financial

  metrics; and (v) make improper statements to the public and the Company's

  stockholders. These improper practices wasted the Company's assets, and caused

  Valeant to incur substantial damage.

        59.    The Audit and Risk Committee Defendants had a duty to review the

  Company's earnings, press releases and regulatory filings. The Audit and Risk

  Committee Defendants breached their duty of loyalty and good faith by approving

  the improper statements detailed herein and failing to properly oversee Valeant's

  public statements and internal control functions.

        60.    Defendant Ubben further breached his duty of loyalty by selling

  Valeant stock on the basis of material, nonpublic information before that information

  was revealed to the Company's stockholders.

        61.    The Individual Defendants, because of their positions of control and

  authority as officers and/or directors of Valeant, were able to and did, directly or

  indirectly, exercise control over the wrongful acts complained of herein. The

  Individual Defendants also failed to prevent the other Individual Defendants from

  taking such illegal actions. As a result, and in addition to the damage the Company

  has already incurred, Valeant has expended, and will continue to expend, significant

  sums of money.


                                          - 40 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 42 of 150 PageID: 353



   CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

        62.    In committing the wrongful acts alleged herein, the Individual

  Defendants have pursued, or joined in the pursuit of, a common course of conduct,

  and have acted in concert with and conspired with one another in furtherance of their

  common plan or design. In addition to the wrongful conduct herein alleged as giving

  rise to primary liability, the Individual Defendants further aided and abetted and/or

  assisted each other in breaching their respective duties.

        63.    During all times relevant hereto, the Individual Defendants, collectively

  and individually, initiated a course of conduct that was designed to and did:

  (i) deceive the investing public, including stockholders of Valeant, as to the

  Company's operations, financial condition, and compliance policies; (ii) deceive and

  exploit customers and third-party payors through an improper price-gouging scheme

  and other deceptive business practices; (iii) facilitate defendant Ubben's illicit sale

  of over $925 million of his Valeant shares while in possession of material, nonpublic

  information; and (iv) enhance the Individual Defendants' executive and directorial

  positions at Valeant and the profits, power, and prestige that the Individual

  Defendants enjoyed as a result of holding these positions. In furtherance of this plan,

  conspiracy, and course of conduct, the Individual Defendants, collectively and

  individually, took the actions set forth herein.




                                           - 41 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 43 of 150 PageID: 354



        64.   The Individual Defendants engaged in a conspiracy, common

  enterprise, and/or common course of conduct. During this time, the Individual

  Defendants caused the Company to issue improper financial statements.

        65.   The purpose and effect of the Individual Defendants' conspiracy,

  common enterprise, and/or common course of conduct was, among other things, to

  disguise the Individual Defendants' violations of law, breaches of fiduciary duty,

  waste of corporate assets, unjust enrichment, and contribution and indemnification;

  and to conceal adverse information concerning the Company's operations, financial

  condition, and future business prospects.

        66.   The Individual Defendants accomplished their conspiracy, common

  enterprise, and/or common course of conduct by causing the Company to

  purposefully or recklessly release improper statements.       Because the actions

  described herein occurred under the authority of the Board, each of the Individual

  Defendants was a direct, necessary, and substantial participant in the conspiracy,

  common enterprise, and/or common course of conduct complained of herein.

        67.   Each of the Individual Defendants aided and abetted and rendered

  substantial assistance in the wrongs complained of herein. In taking such actions to

  substantially assist the commission of the wrongdoing complained of herein, each

  Individual Defendant acted with knowledge of the primary wrongdoing,




                                         - 42 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 44 of 150 PageID: 355



  substantially assisted in the accomplishment of that wrongdoing, and was aware of

  his or her overall contribution to and furtherance of the wrongdoing.

   VALEANT'S AGGRESSIVE GROWTH BY ACQUISITION STRATEGY

        68.   In February 2008, Valeant appointed defendant Pearson to serve as its

  new CEO. Under Pearson's direction, Valeant implemented an aggressive growth-

  by-acquisition strategy. While traditional pharmaceutical companies spend 15-20%

  of revenues on research and development of new medications to treat and cure

  disease, Valeant cut R&D spending to 3% and focused on acquiring pharmaceutical

  companies with already-established products to sell.

        69.   Executing defendant Pearson's strategy, between 2008 and 2015,

  Valeant purchased more than 100 pharmaceutical companies and drug portfolios.

  The Company's notable acquisitions include: (i) Medicis Pharmaceutical

  Corporation ("Medicis") for $2.6 billion in December 2012; (ii) Bausch & Lomb

  Holdings Incorporated ("Bausch & Lomb") for $8.7 billion in August 2013; (iii)

  Salix Pharmaceuticals, Ltd. for $14.5 billion in April 2015; and (iv) Sprout

  Pharmaceuticals, Inc. ("Sprout") in October 2015 for approximately $1 billion.

  Through these acquisitions, Valeant acquired a portfolio of pharmaceuticals that

  were vulnerable to uncontrolled price increases.

        70.   Several of the drugs Valeant acquired were considered "orphan drugs,"

  which are used to treat rare medical conditions. Due to the small population that


                                         - 43 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 45 of 150 PageID: 356



  these drugs service, orphan drugs face little to no competition in the market,

  providing the manufacturer with monopoly pricing power despite being past the

  point of protection from generic equivalents. Further, orphan drugs have patients

  who depend on them, often for survival, and are effectively captive to their

  prescriptions. Valeant also targeted areas of the pharmaceutical market where there

  was no significant competition from other major drug manufacturers, such as the

  dermatology sector.

      VALEANT ENGAGES IN A NUMBER OF UNLAWFUL BUSINESS
           PRACTICES DESIGNED TO CREATE THE FALSE
               APPEARANCE OF ORGANIC GROWTH
  Valeant's Price Gouging Scheme
        71.    Valeant's acquisition strategy left it with a massive amount of debt. At

  the end of 2014, Valeant had $15.2 billion in debt and only $323 million in cash,

  and by September 2015, Valeant's debt had ballooned to $30.7 billion.

        72.    To generate the revenue necessary to carry its heavy debt load and

  combat declining revenue, Valeant repeatedly and systematically increased prices

  for its pharmaceuticals far beyond industry norms. For instance, two days after

  acquiring the rights to Nitropress® and Isuprel from Marathon Pharmaceutical, LLC

  ("Marathon")—drugs used to treat acute heart conditions—Valeant increased the

  prices of the drugs by 212% and 525%, respectively. The Company employed

  similar tactics with dozens of other drugs.


                                          - 44 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 46 of 150 PageID: 357



        73.    According to a 2015 Deutsche Bank report, Valeant raised fifty-six of

  its brand-name drugs by an average of 66%, five times more than any other

  pharmaceutical company in the industry. The Company increased the price of

  Cuprimine and Syprine, drugs used to treat Wilson's disease, by more than 5,800%

  (to over $26,000 per 100 capsules) and 3,200% (to over $21,000 per 100 capsules),

  respectively, even though Valeant had expended little or no funds on additional

  R&D related to these drugs. These pharmaceuticals also had significantly high

  margins. Internationally, Valeant sold Cuprimine for approximately 1% of its U.S.

  price, selling it for $240 in Brazil and $350 in Canada. Likewise, while Valeant

  charges nearly $300,000 per year in the U.S., Syprine costs only $1 a pill in other

  countries.

        74.    As further examples of Valeant's extreme price hikes, the Company

  also dramatically increased the price of: (i) Carac® Cream, a treatment for

  precancerous lesions, by more than 1,200%, from $230 per tube to over $2,800; (ii)

  Glumetza®, a drug used to control blood sugar for people with type 2 diabetes, by

  more than 1,100%, from $900 per ninety tablets to over $10,000; (iii) Targetin®, a

  treatment for skin problems associated with T-cell lymphoma, by over 1,600%, from

  $1,800 per tube to over $30,000; (iv) Wellbutrin XL®, an anti-depressant drug, to

  $1,400 per one month's supply while the generic alternative sells for $30; and (v)




                                         - 45 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 47 of 150 PageID: 358



  Addyi®, a drug referred to as "female Viagra," by 100% immediately after acquiring

  the drug from Sprout.

  Valeant Inflates Sales Through a Clandestine Network of Captive Pharmacies
  Philidor
        75.   To ensure that its exorbitantly overpriced drugs sold in a competitive

  pharmaceutical market, Valeant applied a sales strategy known internally as

  "alternative fulfillment," or "AF," by which the Company was able to shield its

  products from competition through the creation of a network of controlled specialty

  pharmacies. Since independent pharmacies serve as a check on price gouging by

  encouraging the substitution of cheaper products, Valeant routed prescriptions away

  from independent pharmacies and into pharmacies it secretly controlled. The most

  prominent of these captive pharmacies, and the hub of Valeant's network, was

  Philidor.

        76.   While Philidor was made to look like an independent specialty

  pharmacy operated by A. Davenport,6 in reality, Valeant exercised complete control

  over Philidor. Valeant was Philidor's only client and Philidor dispensed only

  Valeant's   undifferentiated   brand-name       drugs—primarily   the   Company's




  6
   Philidor's owners include A. Davenport, Matthew S. Davenport ("M. Davenport"),
  and Gregory Blaszczynski ("Blaszczynski"), each of whom previously worked at
  BQ6 Media Group LLC ("BQ6"), a marketing firm that consulted for Valeant and
  shared a Pennsylvania address with Philidor.

                                         - 46 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 48 of 150 PageID: 359



  dermatological products—many of which had low-cost generic substitutes. Valeant

  was inextricably linked to Philidor's operations, business, and development since its

  incorporation. On January 2, 2013, the same day Philidor was incorporated, Valeant

  hired Laizer D. Kornwasser ("Kornwasser"), a former senior executive at Medco

  Health, to serve as Valeant's Executive Vice President and Company Group

  Chairman to oversee Valeant's relationship with Philidor.

        77.    In interviews with Reuters and the Wall Street Journal, former Valeant

  and Philidor employees confirmed that Valeant employees worked with the founders

  of Philidor to set up the business in 2013, worked at Philidor in its infancy, assisted

  in expanding its operations, and remained closely involved in running the pharmacy

  thereafter. For instance, according to a Reuters report, titled "Insight—Valeant

  Played a Key Role in Building, Operating Philidor Rx," Kornwasser's direct report

  Tanner, and a number of other Valeant employees, including Bijal Patel ("Patel")7

  and Alison Pritchet ("Pritchet")8 were responsible for building relationships with

  specialty pharmacies for dermatology specialist company Medicis prior to its

  acquisition by Valeant in January 2013. After Valeant acquired Medicis, Patel,



  7
   According to Patel's LinkedIn page, he has been "Manager, Access Solutions" at
  Valeant since January 2013 (the same month Philidor was formed).
  8
    According to Pritchett's LinkedIn page, she worked at Medicis from 2005 to 2012,
  then at Valeant until March 2014, then at Philidor as Vice President, Strategic
  Relationships.

                                           - 47 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 49 of 150 PageID: 360



  Pritchett, and Tanner collaborated with A. Davenport, who ran BQ6 that did work

  for Medicis, to establish Philidor.

        78.    Former employees interviewed by Reuters and a Valeant spokeswoman

  interviewed by CNBC, reported that Tanner was Valeant's liaison to Philidor.

  Tanner reported to Kornwasser who in turn reported to defendant Pearson. Tanner

  was involved in all aspects of Philidor's operations and traveled frequently between

  Philidor's offices and Valeant's U.S. headquarters in New Jersey. According to a

  former Philidor employee interviewed by Reuters, "Tanner had authority 'over all

  the people who worked at Valeant first and then came over to Philidor.'"

        79.    While Philidor effectively operated as a division of Valeant, the

  Company took careful steps to conceal the relationship between Valeant and Philidor

  from PBMs, payors, and physicians so that these parties would not view Philidor's

  allegiance to Valeant products with heightened scrutiny or refuse to reimburse for

  the price-gouged drugs. News outlets, including Bloomberg and the Wall Street

  Journal, which interviewed former Philidor employees, reported that Valeant

  employees working at Philidor used aliases such as Jack Reacher (a fictional

  character based on a series of novels), Peter Parker (the alter ego of Spiderman), and

  Brian Wilson (of the Beach Boys) to conceal the close ties between Valeant and

  Philidor. According to a Wall Street Journal article titled, "Valeant and Pharmacy

  More Intertwined than Thought," Valeant employees used fictitious names "so it


                                          - 48 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 50 of 150 PageID: 361



  didn't appear Valeant was using the pharmacy to steer patients to the drug company's

  products."

        80.    Valeant solidified its control over Philidor in December 2014. On

  December 15, 2014, Valeant rewarded Philidor's owners with a "Purchase Option

  Agreement," pursuant to which it paid $100 million for the ten-year option to acquire

  Philidor for $0, plus various milestone payments based on Philidor's sales.

  Consistent with its efforts to conceal the use of overlapping employees, Valeant

  structured the transaction to conceal its relationship with Philidor. The structure of

  the deal ensured Valeant did not have to publicly disclose the transaction, and, to

  add an additional layer of secrecy, Valeant used a subsidiary, KGA Fulfillment

  Services, Inc., to obtain the option to acquire Philidor.

        81.    As part of the Philidor Purchase Option Agreement, the transaction

  documents provided that Valeant was entitled to form a joint steering committee

  which held regular meetings to "assess and discuss" matters relating to Philidor's

  "internal policies, manuals and processes." The agreement provided for meetings

  and reviews of Philidor's "Strategic Plan" and compliance matters, including

  Philidor's policies and manuals. In connection with this deal, Valeant and Philidor

  also entered into an exclusive distribution and services agreement. As part of this

  agreement, Valeant had the right to inspect Philidor's policies and procedures and




                                           - 49 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 51 of 150 PageID: 362



  conduct site visits to verify Philidor was complying with Valeant's procedures.

  Accordingly, Valeant controlled Philidor's operations and business.

  Through Philidor, Valeant Created a National Network of Captive Pharmacies
        82.   Valeant used its control over Philidor to extend its captive pharmacy

  network by creating a number of shell companies affiliated with Philidor through

  which Valeant acquired interests in smaller retail pharmacies across the country.

  Through this process, Valeant's fiduciaries developed a network of at least seventy-

  six controlled specialty pharmacies, including R&O, among others. This ownership

  structure was designed to obscure Valeant's close ties to Philidor and minimize

  scrutiny of their deceptive business practices by creating the appearance that

  independent pharmacies across the nation were promoting and selling Valeant's

  exorbitantly priced products on their own volition.

        83.   In expanding its corrupt network to cover the entire United States,

  Philidor provided false information to state licensing bodies and independent

  pharmacies. For example, Philidor was not licensed in California, the nation's

  largest pharmaceutical market, and in August 2013, Philidor requested a permit to

  operate in California. M. Davenport submitted the permit application, certifying

  "under penalty of perjury the truthfulness of all statements, answers, and

  representations in the application." While less than 1% of such applications are

  denied, in May 2014, the California State Board of Pharmacy denied Philidor's


                                         - 50 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 52 of 150 PageID: 363



  application after finding that Philidor made "false statements of fact with the intent

  to substantially benefit itself or others on its application for licensure," including

  false statements regarding the true ownership of Philidor.

        84.    To circumvent the denial, and enable it to operate in California, Philidor

  created Isolani, LLC ("Isolani"), a wholly owned shell company with the sole

  purpose of acquiring R&O, a licensed California pharmacy operated by Russell

  Reitz ("Reitz"). Before the sale agreement between R&O and Isolani was executed,

  Philidor began using R&O's NPI number without R&O's permission and in states

  where R&O was not licensed. When Reitz learned of Philidor's improper use of

  R&O's NPI and complained of this practice, A. Davenport acknowledged the

  practice and assured Reitz that Philidor had stopped using R&O's NPI. Despite A.

  Davenport's assurance, Isolani and Philidor continued to use R&O's NPI number to

  bill payors for prescriptions dispensed by Philidor.

        85.    As Reitz uncovered Philidor's deceptive business practices, he began

  withholding millions of dollars of prescription reimbursements for Valeant drugs,

  rather than turning the funds over to Isolani/Philidor. Thereafter, Reitz received a

  letter from Valeant's General Counsel, Robert Chai-Onn ("Chai-Onn"), demanding

  "immediate payment" of more than $69 million to "avoid further damage to Valeant

  and other parties." In response, on October 6, 2015, R&O filed a lawsuit against

  Valeant stating that R&O had no relationship with Valeant, had never received an


                                          - 51 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 53 of 150 PageID: 364



  invoice from Valeant for any amount, and that either both entities were the victims

  of fraud perpetuated by third-parties, or Valeant was conspiring with others to

  defraud R&O.9 This litigation ended with Valeant entering into a confidential

  settlement with R&O.

        86.    R&O was not the only pharmacy Philidor exploited. In September

  2014, Philidor affiliate Lucena Holdings, LLC ("Lucena"), acquired a 10% stake in

  West Wilshire Pharmacy, a California pharmacy. Filings with the California State

  Board of Pharmacy listed Sherri Leon ("Leon"), Philidor's Director of Operations,

  as Lucena's CEO; Blaszczynski, a Philidor owner, as a member of Lucena; and

  James Fleming ("Fleming"), Philidor's Controller, as a director of Lucena. The

  paperwork did not disclose these individuals' affiliations with Philidor, and Leon

  attested that she was not associated with any entity that had a professional license

  denied, despite Philidor's prior license denial in California.

        87.    Likewise, in 2015, Philidor created the shell company Back Rank LLC

  ("Back Rank") to buy a controlling interest in Orbit Pharmacy, Inc., ("Orbit") an

  independent pharmacy based in Houston, Texas. Philidor's general counsel served

  as Back Rank's general counsel and Philidor's Controller, Fleming, was Back Rank's

  President. Following the acquisition, Orbit used Philidor's Horsham, Pennsylvania



  9
   See R&O Pharmacy, LLC v. Valeant Pharmaceuticals North America LLC, 15-
  cv-07846 (C.D. Cal. Oct. 6, 2016).
                                           - 52 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 54 of 150 PageID: 365



  address, the same address shared by BQ6 and a number of Philidor's shell

  companies. Despite its prior license denial in California, Philidor reported to the

  Texas State Board of Pharmacy that none of its owners or partners had even been

  the subject of a professional disciplinary action or been denied a license.

  Valeant Uses Its Network of Controlled Pharmacies to Engage in Unlawful and
  Deceptive Sales Practices
        88.       Valeant used its nationwide network of shell companies and captive

  pharmacies to employ a number of unlawful and deceptive tactics to wrongfully

  obtain payment for its overpriced drugs. One such practice involved employees at

  Valeant's controlled pharmacies physically altering, modifying, and falsifying

  physician prescriptions to require that Valeant-branded products be used as opposed

  to low-cost generic alternatives. Typically, pharmacists who receive a prescription

  for a branded drug instead dispense a generic substitute when available. Because

  some alternatives may not be perfect substitutes, physicians are able to preclude the

  use of low-cost generic alternatives by specifying "dispense as written" on the

  prescription.     According to an October 29, 2015 Bloomberg report, Philidor

  employees confirmed that the Company's controlled pharmacies routinely falsified

  prescriptions by adding "dispense as written" whenever the prescription included

  Valeant-branded products and generic substitutes were available. As the employees

  interviewed in the Bloomberg investigation explain, the Company and Philidor

  employed this practice particularly with respect to Valeant's dermatologic products,

                                          - 53 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 55 of 150 PageID: 366



  since third-party payors would otherwise deny these claims. Moreover, if third-party

  payors denied initial claims for Valeant drugs because the prescription allowed for

  generic substitutes, Philidor employees modified the prescription code to allow only

  for the dispensing of Valeant-branded drugs and resubmitted these modified

  prescriptions.

        89.    Additionally, if an insurer rejected a claim for reimbursement, Philidor

  employees would resubmit the claim with a smaller quantity of drugs so the price

  would be lower in order to secure insurance approval.          Philidor would then

  compensate for the smaller quantity by increasing the number of prescription refills

  in order to secure the maximum reimbursement.

        90.    Another practice involved Philidor employees automatically refilling

  patients' prescriptions. In an article published by New York magazine on January

  13, 2016, customers explained that Valeant directed its controlled pharmacies to

  automatically refill patients' prescriptions for Valeant drugs regardless of whether

  the patients had actually requested or required refills. In fact, Valeant submitted

  renewals even for drugs that treated conditions only requiring one course of

  treatment. Because Valeant directed Philidor to waive patient copays by increasing

  PAPs (as described below), this scheme frequently went undetected, since patients

  had no incentive to complain. One Philidor employee explained in an online forum

  that Philidor routinely auto-shipped Valeant's products even when "most people do


                                          - 54 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 56 of 150 PageID: 367



  not need these refills" because "it is free for the patient but Philidor gets anywhere

  from $550-$1220 from the insurance companies." Furthermore, even when patients

  actively refused refills, Philidor made it nearly impossible for those patients to

  decline or cancel the refills. Thus, the Company deceived third-party payors and

  PBMs into paying for Valeant products, even when they were unnecessary or

  unwanted.

        91.    In order to circumvent denials of claims for Valeant-branded drugs,

  Valeant falsified pharmacy identifications to misrepresent to insurance companies

  and other third-party payors which pharmacies were dispensing the Valeant-branded

  drugs. According to several former Philidor employees interviewed by the Wall

  Street Journal, Bloomberg Businessweek, and Reuters, Philidor's employee manual

  on how to handle claims instructed employees to submit claims to third-party payors

  or PBMs first using Philidor's NPI, and if the claim was denied, resubmit the claim

  using the NPI of another Valeant-controlled pharmacy. Taylor Geohagan, a former

  Philidor claims adjudicator, explained in an interview with the Southern

  Investigative Reporting Foundation that "[p]retty much everything we did in the

  [Philidor] Adjudication department was to use the [NPI] codes from the pharmacies

  we bought out to get something [approved] in a pinch."

        92.    Philidor also reduced regulatory scrutiny and pushback from patients

  and payors by increasing PAPs so patients paid little or nothing for Valeant's


                                          - 55 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 57 of 150 PageID: 368



  exorbitantly priced medications. Valeant increased its PAPs in order to waive or

  substantially reduce patient copays without disclosing to payors that while they were

  paying more, patients were paying less. From 2012 to 2015, Valeant's total spend

  on PAPs increased by over 1,100% from $53 million to $600 million.

         93.    While PAPs are designed to ensure patients can afford necessary

  medical treatment, Valeant manipulated its PAPs into another deceptive tactic to

  conceal its price-gouging practices. Valeant waived or reduced patient obligations

  for high-priced Valeant drugs to reduce patient complaints, patient refusal to accept

  unnecessary refills or enrollment in automatic refill programs, and negative

  publicity. Insurance companies use copays to control unnecessary costs and reduce

  fraud by ensuring patients have an incentive to complain and seek generic

  alternatives if they are prescribed high-priced medications or receive unnecessary

  refills.   By waiving copays at Valeant's direction, Philidor took away these

  incentives.

         94.    For certain of Valeant's pharmaceuticals, however, copays were not

  waived, yet Philidor represented to customers that they were. Valeant deceptively

  channeled doctors and patients through Philidor by representing to them that Valeant

  drugs were available at no cost if patients and physicians submitted their

  prescriptions directly to Philidor. In furtherance of this scheme, Valeant and Philidor

  issued coupons to physicians and patients representing that third-party payors would


                                           - 56 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 58 of 150 PageID: 369



  not be billed if the prescriptions for Valeant-branded pharmaceuticals were

  submitted directly to Philidor. Despite these representations, in reality, third-party

  payors were actually billed for the drugs, and these costs were then passed on to

  patients.

        95.    When customers complained to Philidor about these unauthorized

  charges, Philidor employees rebuffed their complaints and refused to reverse the

  charges.    As a result, numerous Philidor consumers submitted complaints to

  consumer affairs websites highlighting their negative experiences with Philidor.

  One patient who was charged $220 by her insurance company despite Philidor's

  assurance she would be charged only $25 voiced her concerns in a complaint to the

  Better Business Bureau. The complaint stated:

        Hello. My child had an appointment with a local dermatologist. While
        we were there we were referred to Philidor RX Services for filling two
        acne prescriptions. The dermatologist assured me that I would be
        charged only $25 and nothing more from our health insurance
        company. She also gave us a coupon to use for one of the prescriptions
        that would make it free. I called Philidor and gave them all of the
        information that was provided to me by the dermatologist. Philidor
        charged me $220 from my FSA account ($110 for each prescription). I
        contacted Philidor and spoke with a man who said his name was
        Mickey. Mickey told me that I needed to submit a statement from my
        insurance company showing that $220 was withdrawn from my FSA
        account. I did as requested and have sent the information via email to
        Philidor, Attn: Mickey, twice. I have received no response and no
        refund.




                                          - 57 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 59 of 150 PageID: 370



        96.    As a result of these deceptive practices, consumers and third-party

  payors were induced into paying for Valeant's overpriced branded drugs when

  cheaper generic equivalents were available.

  Valeant Used Its Relationship with Philidor to Artificially Inflate Its Revenue
        97.    Until Valeant's arrangement with Philidor was exposed in October

  2015, Valeant used the secret relationship to artificially inflate its revenue in

  violation of U.S. Generally Accepted Accounting Principles ("GAAP"). Before the

  formal consolidation of Philidor was completed in December 2014, the Company

  recorded revenue when it shipped products to Philidor (i.e., on a "sell-in" basis).

  Once the transaction closed, Valeant would be prohibited from recording revenue

  for shipping products to Philidor, since that was akin to shipping products to itself.

  Instead, the Company would only be able to recognize revenue when Philidor

  dispensed the products to patients. Therefore, directly before the acquisition was

  formalized, Valeant shipped millions of dollars of products to Philidor and recorded

  the revenue from these transactions.

        98.    This manipulation violated GAAP. As Valeant conceded in its Annual

  Report on Form 10-K for the fiscal year ended December 31, 2015 (the "2015 Form

  10-K") filed with the SEC on April 29, 2016, these transactions involved the

  "fulfillment of unusually large orders with extended payment terms and increased

  pricing, an emphasis on delivering product prior to the execution of the purchase


                                          - 58 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 60 of 150 PageID: 371



  option agreement and seeking and filling a substitute order of equivalent value for

  an unavailable product." Since Valeant's ability to collect revenue from these

  transactions was not reasonably assured, GAAP required Valeant to defer revenue

  and profit until Philidor actually resold the drugs to customers. See Financial

  Accounting Standards Board, Accounting Standards Codification ("ASC") Topic

  605-15-25-1. Revenue obtained from certain of Valeant's sales to Philidor leading

  up to the acquisition, were thus not "earned," and therefore not appropriately

  recognized as revenue.

        99.    Valeant's revenues were further artificially inflated as a result of the

  Company double-booking revenue on these transactions. After Philidor acquired

  the purchase option in December 2014, Philidor recorded revenue from Valeant

  pharmaceuticals when the drugs were dispensed to patients, despite the fact that

  Valeant had already recorded revenue when it shipped the drugs to Philidor. Since

  Valeant's and Philidor's financials were consolidated at the time, this resulted in a

  double counting of revenue for these transactions. In a Current Report on Form 8-

  K filed with the SEC on March 21, 2016, the Company admitted that certain revenue

  had been double counted, stating: "[R]evenue that is being eliminated from 2014

  does not result in an increase in revenue to 2015 as a result of the Company having

  previously also recognized that revenue in 2015."




                                          - 59 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 61 of 150 PageID: 372



        100. As a result of this improper accounting scheme, Valeant's reported

  revenues in 2014 and 2015 were significantly overstated. For fiscal year 2014, the

  Company overstated revenue by $57.5 million, and for the first quarter ended March

  31, 2015, the Company overstated revenue by $20.8 million. These overstatements

  were significant to the Company. For example, the Company would not have met

  analysts' expectations for the fourth quarter of 2014, had it not improperly

  recognized revenue on a "sell-in" basis on its transactions with Philidor.

        101. Although the manipulation described above violated GAAP, the Audit

  and Risk Committee, including defendants Provencio, Melas-Kyriazi, and

  Stevenson, and the entire Valeant Board approved the improper accounting

  practices. Slides that correspond to the Company's October 26, 2015 investor call

  state that the "Finance and Transactions Committee, Audit and Risk Committee and

  Full Board reviewed the transaction" and "[t]he appropriate accounting treatment

  was determined by management and reviewed with the Audit and Risk Committee."

     THE INDIVIDUAL DEFENDANTS' BREACHES OF DUTY RESULT
              IN A SERIES OF IMPROPER STATEMENTS

        102. In order to finance its acquisitions and perpetrate the scheme detailed

  above, Valeant's fiduciaries sought to convince investors of the long-term value of

  their strategy and assuage analyst concerns that Valeant's acquisition-centric model

  was limited by fewer acquisition targets and increasing levels of debt financing.

  Valeant repeatedly stressed to investors and the broader market that the Company's

                                          - 60 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 62 of 150 PageID: 373



  dramatic year-on-year revenue growth was the result of Valeant's ability to expand

  the markets for its pharmaceuticals and increase the volume of sales for its acquired

  products. In addition, Valeant routinely assured investors and analysts that the

  Company had strong internal controls and compliance programs, and that its

  accounting practices complied with GAAP.

        103. On January 4, 2013, the Company held a conference call with analysts

  and investors to discuss its financial outlook for fiscal year 2013. During the call,

  defendants Pearson and Schiller made a number of statements concerning Valeant's

  purportedly sustainable business model, the Company's financial prospects, and the

  benefits of its alternative fulfillment initiative. In particular, defendant Pearson

  stated:

        2012 was another very strong year for Valeant. From a top line
        perspective we added over $1 billion in revenue in 2012.... On the
        bottom line, we delivered cash [earnings per share ("EPS")] growth of
        greater than 50% as compared to 2011, demonstrating once again the
        sustainability of our business model.

        Our businesses continued to deliver strong organic growth, and we
        expect full year 2012 to have same-store sales, organic growth of
        approximately 8%, and pro forma organic growth of approximately
        10%.

        104. During the question and answer portion of the conference call, Douglas

  Miehm, an analyst with RBC Capital Markets ("RBC") questioned defendant

  Pearson about pricing for Solodyn®, a dermatological product Valeant acquired in

  the Medicis transaction. Defendant Pearson replied:

                                          - 61 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 63 of 150 PageID: 374



        Sure. In terms of Solodyn, we're not assuming we're making any kind
        of major price increases in terms of the end consumer. Through the
        AF programs, it will allow us our sort of average price internally to
        go up, because of the way that system works.

        105. Defendant Pearson continued to tout Valeant's alternative fulfillment

  initiative in response to a question from Stifel Nicolaus analyst Annabel Samimy

  regarding Valeant's AF program, stating:

        Yes, the more we understand about it the more excited we get about it,
        quite frankly because it's not just a singular sort of initiative that
        there's a whole evolution being planned in terms of the Stage I, Stage
        II, Stage III. And there's some exciting opportunities there that we're
        not going to give specifics of. And also as we had hoped, we think it
        will apply to more than just Solodyn. Ziana is actually also being –
        already Medicis has Ziana being used in the AF program, and we see
        application for a number of our dermatology products and potentially
        neurology products in the US.

        106. When asked by Jefferies & Company analyst Corey Davis the

  percentage of Solodyn revenue that would go through the AF program, defendant

  Pearson stated that it would increase because there was "evidence" alternative

  fulfillment was working, stating:

        Well the last question, it's much – it will be much closer to 50% than
        10%, that's for sure. And yes, what we – the AF, if it all works out,
        will both help eliminate or get rid of non-revenue producing or non-
        profitable scripts, but hopefully can be used to start generating truly
        profitable scripts through a different channel. That's the intent, and
        we're seeing evidence that that will work.

        107. Another analyst asked defendant Pearson why he was "so encouraged

  by the AF strategy when net sales have been heading in the wrong direction for the


                                         - 62 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 64 of 150 PageID: 375



  one case study we can observe, Solodyn?" In response, defendant Pearson stated

  that the alternative fulfillment channel had "incentives" in place to get paid for drugs

  that were being rejected by retail pharmacies, stating:

        And again, Medicis is still learning and we're just still learning about
        what we can do with these AF scripts. So when someone actually
        makes the call or sends the script to the alternate channel, what can be
        done with that. And a number of things can be done. One is you can
        continue to try to adjudicate the claim just because the claim was or just
        because the script was rejected at retail pharmacy, does not mean that
        eventually you can't get the payer to actually pay for it. If you think
        about the retail pharmacist, the retail pharmacist doesn't have a huge
        incentive to work hard to get that script reimbursed. In fact you might
        argue they have the opposite incentive, because they get paid more if
        they convert it to a generic.

        So, all of a sudden if it goes to a different channel where the
        incentives are in place to actually try to get that claim adjudicated,
        then – so there's a significant amount of that volume that gets rejected
        by retail that you can then adjudicate, and actually get fully paid.

                                        *     *      *

        So, I think through as we continue to learn about this AF program,
        there are some things that we can do that might actually change the
        direction in terms of so rather than see a decline in Solodyn, if we're
        really successful we can begin starting to grow that product again. So
        it's things like that that sort of start giving us some real optimism in
        terms of what you can do, and how this program can sort of turn out
        to a much better case than assuming you didn't have the AF program.

        108. During the Company's earnings conference call with analysts and

  investors to discuss its financial and operating results for the fiscal year ended

  December 31, 2012, held on February 28, 2013, defendants Pearson and Schiller

  continued to highlight Valeant's supposedly "strong organic growth" and tout the
                                            - 63 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 65 of 150 PageID: 376



  benefits of its alternative fulfillment strategy. For instance, defendant Pearson

  stated:

        Organic growth continued to be strong for both the quarter and the
        year. We are particularly pleased to report a return to positive growth
        for our Neuro and Other business after six quarters of decline. As
        we mentioned earlier this year, we expect US Neuro and Other business
        to continue to grow throughout 2013. We also note the continued very
        strong growth in the emerging markets despite significant economic
        headwinds this year.

        109. During the question and answer portion of the earnings call, analysts

  continued to focus on Valeant's alternative fulfillment initiative. In response to a

  question about the Company's AF program, defendant Pearson assured analysts and

  investors that it was working well, stating:

        The program is working actually quite well. We are going to be
        rolling out a couple new generations of the program but we're not
        going to talk about it on this call. And we are, obviously, looking at
        other products that could run through this system. Currently, it's just
        Ziana and Solodyn. But certainly, probably by mid year, there will be
        a number of other products that we will be using alternate fulfillment
        as well.

        110. When Fred Garcia, an analyst with RBC, pressed defendant Pearson for

  details on the "Medicis alternate fulfillment channel" and "how that sort of

  contributes to [Valeant's] growth," defendant Pearson vaguely stated that it had

  increased sales volumes but refused to disclose the improper sales practices, stating:

        We have never given details. Medicis never gave details. And that was
        probably a smart practice. We are not going to give details in terms of
        what's flowing through full alternate fulfillment and what's not.
        What we can reiterate is that all of our key brands in dermatology

                                          - 64 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 66 of 150 PageID: 377



        since our sales force meeting are now growing.

        111. On May 3, 2013, the Company filed its Quarterly Report on Form 10-

  Q for the first quarter ended March 31, 2013 (the "Q1 2013 Form 10-Q") with the

  SEC. The Q1 2013 Form 10-Q stated that "pricing and sales volume of certain of

  [Valeant's] products … are distributed by third parties, over which we have no or

  limited control," but failed to disclose that Valeant controlled Philidor and had

  significant influence over Philidor.10 The Q1 2013 Form 10-Q also represented that

  management's disclosure controls and procedures were effective, stating: "Our

  management, with the participation of our CEO and [CFO], has evaluated the

  effectiveness of our disclosure controls and procedures as of March 31, 2013.

  Based on this evaluation, our CEO and CFO concluded that our disclosure

  controls and procedures were effective as of March 31, 2013."

        112. The Q1 2013 Form 10-Q was signed and certified as accurate pursuant

  to the Sarbanes-Oxley Act of 2002 ("SOX") by defendants Pearson and Schiller.

  Defendants Pearson's and Schiller's certifications acknowledged their responsibility




  10
    The notion that Valeant had "no or limited control" over the pricing and sales
  volume of drugs in the hands of third-parties was repeated in subsequent filings with
  the SEC until October 2015, when Valeant's control of Philidor was revealed. In
  fact, the Company made identical misleading statements in its subsequent Quarterly
  and Annual Reports filed on: (i) August 7, 2013; (ii) November 1, 2013; (iii)
  February 28, 2014; (iv) May 9, 2014; (v) August 1, 2014; (vi) October 24, 2014;
  (vii) February 25, 2015; (viii) April 30, 2015; and (ix) July 28, 2015.
                                          - 65 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 67 of 150 PageID: 378



  "for establishing and maintaining disclosure controls and procedures … and internal

  control over financial reporting … for [Valeant]," and incorrectly stated that they

  had:

         (a)   Designed such disclosure controls and procedures, or caused
               such disclosure controls and procedures to be designed under our
               supervision, to ensure that material information relating to the
               Company, including its consolidated subsidiaries, is made
               known to us by others within those entities, particularly during
               the period in which this report is being prepared;

         (b)   Designed such internal control over financial reporting, or
               caused such internal control over financial reporting to be
               designed under our supervision, to provide reasonable assurance
               regarding the reliability of financial reporting and the preparation
               of financial statements for external purposes in accordance with
               generally accepted accounting principles;

         (c)   Evaluated the effectiveness of the Company's disclosure controls
               and procedures and presented in this report our conclusions about
               the effectiveness of the disclosure controls and procedures, as of
               the end of the period covered by this report based on such
               evaluation; and

         (d)   Disclosed in this report any change in the Company's internal
               control over financial reporting that occurred during the
               Company's most recent fiscal quarter that has materially affected,
               or is reasonably likely to materially affect, the Company's
               internal control over financial reporting.11




  11
     Substantially similar statements concerning the Company's internal controls over
  financial reporting were contained in each of the Company's subsequent Quarterly
  and Annual Reports filed on: (i) August 7, 2013; (ii) November 1, 2013; (iii)
  February 28, 2014; (iv) May 9, 2014; (v) August 1, 2014; (vi) October 24, 2014;
  (vii) February 25, 2015; (viii) April 30, 2015; and (ix) July 28, 2015.

                                           - 66 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 68 of 150 PageID: 379



        113. On June 11, 2013, the Company presented at the Goldman Sachs

  Healthcare Conference. During the presentation, Gary Nachman, a Goldman Sachs

  analyst, questioned defendant Schiller about Valeant's "alternative fulfillment

  program," and whether it was "stabilized." In response, defendant Schiller noted

  that it was increasing profits and that AF was a trend in "the whole pharmaceutical

  industry," stating:

        Alternative fulfillment, I think a couple things. One is, to me, the
        alternative fulfillments was an example of what the whole
        pharmaceutical industry – certainly what Mike and I believe is the
        trend, and that is the focus on the profitable scripts. There was a day
        when you could call on anybody, and almost any script was profitable.
        Those days are gone. So segmenting your customer base and really
        focusing on profitability has got to be the future. And that's –
        alternative fulfillment was the beginning of that journey, but not the
        endpoint.

        So I probably think under Medicis, alternative fulfillment was held out
        a little bit too much as the holy grail. I really think it's – it's actually the
        starting points, and in some ways, it was quite a clumsy starting point.
        It wasn't that different, but it's a process where we have generation two
        and generation three. But it's all trying to focus on profitable scripts,
        and stay away from those scripts that are unprofitable, and more
        judicious use of co-pay cards and the rest, and making sure when a
        customer, a patient is covered, you get reimbursed for it. … Yes, I
        think – I'm hoping – we've got generation two and generation three,
        which I'm hoping sort of turn it into a pure defense, into more of an
        offensive tool to allow us to grow profits. And that's really the focus,
        is growing profits.

        114. On July 29, 2013, the Company filed a Current Report on Form 8-K

  with the SEC attaching a memorandum to employees of Valeant and Bausch &



                                             - 67 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 69 of 150 PageID: 380



  Lomb12 and a copy of the anticipated organizational chart of the combined company

  upon closing of the merger. The memorandum explained that Valeant was focused

  ensuring adequate internal controls to protect stockholders as well as ensuring

  regulatory compliance. In particular, the memorandum stated:

        In the end, our primary mission is to serve the patients and consumers
        who use our products, the physicians who prescribe / recommend
        them and the customers who provide retail outlets for these products.
        Healthcare companies are held by society to the highest possible
        ethical standard – and they should be. Adhering to this extremely high
        ethical bar supersedes any financial or other objective.

                                        * * *
        Consistent with our decentralized operating philosophy, our corporate
        center will be small, lean and focused on three things:

           1. Ensuring adequate controls to protect our shareholders and to
        ensure we are in compliance with all regulatory requirements.

        115. On August 7, 2013, the Company held an earnings conference call with

  analysts and investors to discuss its financial and operating results for the second

  quarter ended June 30, 2013. During the question and answer portion of the call,

  Lennox Gibbs, an analyst with TD Securities, asked defendant Pearson whether

  Valeant would need to adopt "more of a mainstream strategy" to "become one of the




  12
     On May 27, 2013, the Company announced it had entered into a definitive
  agreement pursuant to which Valeant would acquire Bausch & Lomb for $8.7 billion
  in cash, and on August 6, 2013, the Company announced that it had completed the
  acquisition.
                                         - 68 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 70 of 150 PageID: 381



  world's largest healthcare companies." In response, defendant Pearson continued to

  defend Valeant's purportedly superior nontraditional acquisition strategy, stating:

        I don't – I think we would plan to have our same model. We think we
        can be successful by not doing what large pharma companies are
        doing, and that's been our strategy, that will continue to be our
        strategy. And so we're not looking to get into the traditional – we're
        not going to go – therapeutic areas are largely driven by R&D in terms
        of why people organize that way, and we don't plan to spend – increase
        our R&D spend as a percent of sales to what other companies are
        doing. And we'll continue to focus on both specialty segments and
        attractive geographic markets.

        116. Defendant Pearson also assured analysts and investors that there were

  no increased compliance risks accompanying Valeant's nontraditional strategy. In

  particular, defendant Pearson stated:

        In terms of compliance, compliance is obviously very, very important
        for us. And has to be for every pharmaceutical company. And actually
        I was – I just got the employee survey that we send out every year. And
        we have a huge response rate, well over 50%, and even higher in the
        emerging markets. When people come back and they rate our Company
        on our most positive attributes and our most negative attributes, and at
        the very top of the list of the positive is ethical. So our employees really
        do appreciate it. That's our most important thing that – that comes
        before everything.

        117. On October 31, 2013, Valeant issued a press release announcing its

  financial and operating results for the third quarter ended September 30, 2013. The

  press release highlighted Valeant's rapid growth, stating that "Valeant's Developed

  Markets revenue was $1.14 billion, up 77% as compared to the third quarter of 2012"

  and that "[t]he growth in the Developed Markets was driven by continued


                                           - 69 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 71 of 150 PageID: 382



  improvement in many of our Dermatology prescription brands, our aesthetics and

  oral health portfolios, our orphan drug products and CeraVe."

        118. On January 7, 2014 the Company held a conference call with investors

  and analysts to discuss its financial outlook for fiscal year 2014. During the call,

  defendant Pearson assured investors and analysts that Valeant's growth in sales

  volume was due to its business strategy. Defendant Pearson compared Valeant's

  performance in 2013 to its average performance from 2009 through 2012, and

  explained that the Company's "continuing track record of consistent strong

  performance in terms of growth in revenues, earnings," and stockholder returns was

  a result of "achieving strong organic growth in a fiscally responsible manner for the

  products that [Valeant] already own[s] … and over-achieving in terms of improving

  growth rates and extracting cost synergies."

        119. That same day, the Company participated in the Goldman Sachs

  Healthcare CEOs Unscripted: A View from the Top Conference. In response to a

  question about the Company's dermatology business and Valeant's AF program,

  defendant Pearson refused to discuss details and continued to conceal the deceptive

  practices, stating:

        The AF program was I think rolled out a little bit too quickly and there
        were lots of bugs in it and we have a next generation that we're going
        to – which we are implementing, which we aren't going to talk about
        the details of, but net-net I think Solodyn, it's a lot less important to us
        now than when we – than it was to
        Medicis obviously.
                                           - 70 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 72 of 150 PageID: 383



        120. On February 27, 2014, the Company issued a press release announcing

  its financial and operating results for the fourth quarter and year ended December

  31, 2013. According to the press release, increased volume of dermatology sales

  was the key driver of Valeant's growth. The press release stated:

        Valeant's Developed Markets revenue was $1.6 billion, up 122% as
        compared to the fourth quarter of 2012. This increase was primarily led
        by the acquisition of Bausch + Lomb, which was completed on August
        5, 2013. Same store organic product sales growth was 13%, excluding
        the impact of the genericization of the Zovirax franchise, Retin-A
        Micro and BenzaClin. The growth in the Developed Markets was
        driven by continued growth in certain dermatology prescription
        brands, our aesthetics, consumer, neurology and other and oral
        health portfolios, and our Canadian business unit.

        121. Later that day, the Company hosted an earnings conference call with

  analysts and investors to discuss its financial results.   During the call, defendant

  Pearson discussed Valeant's growth in neurology, explaining: "When we acquired

  Medicis, I think we mentioned that we picked up a couple of orphan drugs, which

  they weren't marketing optimally. And so we have been able to take advantage of

  that and grow those products."

        122. On February 28, 2014, Valeant filed its Annual Report on Form 10-K

  with the SEC, which reaffirmed the Company's financial results previously

  announced (the "2013 Form 10-K").          The 2013 Form 10-K included several

  statements touting the Company's supposedly "lower risk" business strategy. For

  example, the 2013 Form 10-K stated:


                                          - 71 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 73 of 150 PageID: 384



           The growth of our business is further augmented through our lower
           risk research and development model. This model allows us to
           advance certain development programs to drive future commercial
           growth, while minimizing our research and development expense.13

           123. In addition, the 2013 Form 10-K repeated the notion that Valeant had

  "no or limited control" over the pricing and sales volume of drugs in the hands of

  third parties, and addressed generic competition, claiming that "[t]o successfully

  compete for business with managed care and pharmacy benefits management

  organizations, we must often demonstrate that our products offer not only medical

  benefits but also cost advantages as compared with other forms of care."

           124. The 2013 Form 10-K also addressed Variable Interest Entities

  ("VIE").14 Although, Philidor was a VIE under GAAP, in Note 2 to its Consolidated

  Financial Statements—titled "Significant Accounting Policies"—in its 2013 Form

  10-K, the Company represented that Valeant did not hold any interests in VIEs,

  stating: "[t]here were no material arrangements determined to be variable interest

  entities."




  13
    The notion that Valeant employed a "lower risk" business model was repeated in
  the Company's subsequent filings with the SEC. For instance, this exact statement
  appears in Valeant's March 16, 2015 offering documents as well as Valeant's
  Quarterly Reports filed on: (i) May 9, 2014; (ii) August 1, 2014; (iii) October 24,
  2014; (iv) April 30, 2015; (v) July 28, 2015; and (vi) October 26, 2015.
  14
       GAAP defines a VIE as a legal entity that is subject to consolidation.

                                            - 72 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 74 of 150 PageID: 385



        125. The 2013 Form 10-K was signed by defendants Pearson, Schiller,

  Ingram, Farmer, Melas-Kyriazi, Morfit, Power, Provencio, and Stevenson, and

  contained SOX certifications by defendants Pearson and Schiller, attesting that the

  financial information contained in the 2013 Form 10-K was accurate and disclosed

  any material changes in the Company's internal control over financial reporting.

        126. Even when other companies publicly criticized Valeant's business

  model, Valeant continued to deny that its business model was unsustainable. In a

  press release issued on April 22, 2014, the Company announced that it had submitted

  a merger proposal to Allergan's board of directors "under which each Allergan share

  would be exchanged for $48.30 in cash and 0.83 shares of Valeant common stock."

  According to the press release, the proposal was made with the full support of

  Ackman and Pershing Square Capital Management, L.P. ("Pershing Square"), which

  had rapidly accumulated 9.7% of Allergan's outstanding stock leading up to the

  proposed acquisition, making it Allergan's single largest stockholder.

        127. On May 8, 2014, Valeant issued a press release announcing the

  Company's financial and operating results for the first quarter ended March 31, 2014.

  The press release reported on Valeant's continued trend of extraordinary growth,

  including revenue growth which represented "an increase of 77% over the prior

  year," and "[e]xceeded [Valeant's] expectations," along with "[p]ositive organic

  growth in the U.S...." The press release quoted defendant Pearson as stating:


                                          - 73 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 75 of 150 PageID: 386



  "[Valeant's] first quarter results demonstrate the strong, durable nature of [its]

  diversified business model."

        128. That same day, Valeant hosted an earnings conference call with

  investors and analysts to discuss its first quarter 2014 financial results. During the

  question and answer portion of the session, Andrew Fickelstein, an analyst with

  Susquehanna Financial Group, asked defendant Pearson to discuss "the drivers of

  organic growth" and questioned whether the Company was doing anything

  differently in marketing or "improving the gross to nets" on its dermatology

  products. In response, defendant Pearson stated:

        I think the other thing is – that we've worked on is a much more
        sophisticated alternate fulfillment system that we've implemented the
        US, which is really helping. Those scripts don't show up in IMS, in
        terms of what's doing, but we're very pleased that Solodyn is now
        growing. And we've applied that to a number of our other products,
        which is also helping in terms of the growth.

        129. On May 9, 2014, the Company filed its Quarterly Report on Form 10-

  Q with the SEC for the first quarter ended March 31, 2014, which reaffirmed the

  Company's financial results previously announced (the "Q1 2014 Form 10-Q"). The

  Q1 2014 Form 10-Q was signed and certified as accurate by defendants Pearson and

  Schiller, and included a number of statements concerning the Company's

  purportedly lower risk business strategy. For instance, the Q1 2014 Form 10-Q

  stated:



                                          - 74 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 76 of 150 PageID: 387



        The growth of our business is further augmented through our lower
        risk research and development model, which allows us to advance
        certain development programs to drive future commercial growth,
        while minimizing our research and development expense.

        130. On May 12, 2014, Allergan issued a press release formally rejecting

  Valeant's bid "due to the uncertainty surrounding Valeant's long term growth

  prospects and business model" and the Allergan board's belief "that the Valeant

  business model is not sustainable." During a conference call later that same day,

  Allergan's CEO, David E.I. Pyott ("Pyott") cautioned investors to "very carefully"

  check the results "actually achieved" by Valeant's new product launches. Pyott

  further advised investors to "dig in what are the price increases behind those very

  low [organic growth] numbers because there are some eye-popping increases of

  price."

        131. On May 27, 2014, Allergan filed a Form 8-K with the SEC, attaching a

  slide presentation which expressed concern about "Valeant's low organic sales

  growth (driven mostly by price increases)." According to the presentation, titled

  "Certain Potential Business Risks and Issues with Valeant Pharmaceuticals

  International, Inc.," much of Valeant's growth was attributable to "unsustainable

  price increases – not volume." The presentation also pointed to Valeant's "depleted

  R&D engine" and questioned its "roll-up" business model and "Significant

  Management Turnover."



                                         - 75 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 77 of 150 PageID: 388



        132. In the days and weeks following these allegations, Valeant refuted

  Allergan's claims and continued to misrepresent the Company's business model. On

  May 28, 2014, Valeant hosted a conference call with investors to respond to

  Allergan's allegations that Valeant's business model was unsustainable. During the

  conference call, defendant Pearson boasted that Valeant's operating model was

  "sustainable for many years to come," and emphasized that Valeant "has delivered

  strong organic growth since I have been here," is "very transparent," and has a

  "basic underlying growth rate [of] about 8%." Defendant Jorn similarly boasted

  that "in 2014 we have returned the business to growth," highlighting the growth of

  Valeant's dermatology products, including Solodyn and Acanya®.15 Defendant Jorn

  stated:

        We have stabilized, focused and energized the sales force. We are
        launching several new brands which I will talk about. We have
        returned many of our core promoted brands to growth. We have new
        managed care capabilities, we have launched additional access
        programs so that patients can get the medicines that their physician
        prescribes for them.

                                      *     *      *

        So what type of growth are we talking about? It is important that we
        recognize that we have been able in 2014 to turn around our largest
        brand, Solodyn. We entered the year with 49% share, branded share
        of the dermatology space. We are now up at 51% and as you can see,


  15
    Solodyn and Acanya are Valeant-branded prescription acne medications that were
  sold through Philidor.

                                          - 76 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 78 of 150 PageID: 389



        our competitors have issues. Doryx has been declining and Monodox
        is flat. We are very proud of this accomplishment.

        Further, we continue to maintain greater than 80% share of the
        branded Clindamycin/BPO market with our brand, Acanya. Despite
        loss in some major accounts in managed care, we have been able to
        achieve this.

        133. During the question and answer portion of the conference call, analysts

  focused on price increases. For instance, Stifel Nicolaus analyst Annabel Samimy

  pointed out that while industry data showed 15% price increases, slides used during

  the presentation showed only a 1% increase, and asked defendant Pearson to

  reconcile these figures.   In response, defendant Pearson claimed Valeant was

  "limited" to "9%" price increases in dermatology and denied Allergan's claims that

  the Company's growth was driven by unsustainable price increases, stating:

        So I think most external sources talk about gross prices which have
        nothing to do with net pricing through managed care contracts, etc., etc.
        We are limited. For example in the US with our managed care
        contracts, I think the maximum price increase we can take a year is
        9% across dermatology, across ophthalmology, etc. So that is what
        limits. It is managed care in the United States.

                                       *     *      *

        I think we showed that when we went through the 10 points that
        Allergan asserted which was based on just looking at conventional
        sources and it is just not applicable to the way we run our business.
        And I would argue it would be less and less applicable to most pharma
        companies because the role of specialty pharmacies, the role of
        managed care is changing the landscape in terms of what you can
        look at.



                                           - 77 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 79 of 150 PageID: 390



        134. At the Sanford C. Bernstein Strategic Decisions Conference on May

  28, 2014, defendant Pearson continued to emphasize the Company's "focus on

  volume growth" and deny its reliance on unsustainable price increases, stating:

        The only country in the world that you can really sustainably increase
        pricing is the United States. And in the United States, you're governed
        by managed care contracts. And the managed care contract – the
        highest price increase we could take under any managed care
        contract we have in the US is 9% a year.

        So, we have a lot of constraints, just like other pharma companies do,
        in terms of pricing. So, we focus on volume growth, and the vast
        majority of our growth on a global basis – and we went through some
        of that this morning – is volume.

        135. On June 17, 2014, the Company held a conference call with investors

  to "correct recent misrepresentations" and "refute recent misleading assertions by

  Allergan." On the call, defendant Pearson assured investors that Valeant's "business

  is strong" and its "operating model is both durable and sustainable." Defendant

  Pearson also explicitly denied the centrality of unsustainable price increases to

  Valeant's business model, stating:

        We have been and we've been doing things the right way and that's
        going to come to light. So I think that's – so while there's some
        opportunity cost, on the flip side, people are really going to see how
        well our business, our underlying business is doing. I think that's a
        really good thing.

                                       *     *      *

        I think the other thing we will probably start doing again is price
        volume. People – a lot of assertions are that it's all about price, but
        it's not. If you think about first of all, most geographies in the world
                                           - 78 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 80 of 150 PageID: 391



        you can't raise price. You're just not allowed to and – in terms of
        pharmaceutical products. And also given our mix, we have about 25%
        of our products are OTC, and there's limited price increase there. About
        25% are devices, things like contact lenses where we're not raising
        price.

        So I think what we're talking about earlier this morning is probably we
        will report what the volume and price parts of our organic growth are.
        And I suspect it will be surprising to people because I think volume is
        a much larger piece of our organic growth than most people would
        assume it is.

        136. On July 31, 2014, Valeant issued a press release announcing its

  financial results for the second quarter ended June 30, 2014. In the press release, the

  Company reported "2014 Second Quarter Total Revenue [of] $2.0 billion; an

  increase of 86% over the prior year." The press release quoted defendant Pearson as

  stating: "Valeant once again delivered strong quarterly results and, as expected,

  organic growth has accelerated from the first quarter. … As we look across the

  entire business, I have never been more confident about the growth trajectory across

  the entire company."

        137. Later that day, the Company hosted an earnings conference call with

  analysts and investors to discuss its second quarter 2014 financial results. During

  the call, defendant Pearson discussed Valeant's growth, particularly in dermatology,

  stating:

        Turning to medical dermatology ... [t]he business has now stabilized,
        with a new management team. And the branded market share has
        increased across all key Medicis products since the beginning of
        2014. This includes Solodyn, Ziana, and Zyclara.
                                           - 79 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 81 of 150 PageID: 392




                                      *     *      *

        Moving to our performance by business. I would like to touch on the
        growth and performance of our developed market operations, excluding
        the Bausch & Lomb businesses. In the US, dermatology grew
        approximately 7% in the quarter, including the headwinds from
        generics, driven by the continued growth of Acanya, Targretin, and
        Elidel.

                                      *     *      *

        Given the strong reception from both physicians and patients of our
        recently launched products Jublia, Ultra, and Luzu, each of them has
        exceeded our expectations. As I mentioned, after only three weeks of
        being available, last week's script demand for Jublia exceeded over
        1,300 scripts. This trend is expected to accelerate, as regulatory
        approval for marketing materials are received and our dermatology
        sales forces is appropriately trained.

        138. During the question and answer portion of the call, analysts sought

  additional information about Valeant's alternative fulfillment initiative.      While

  defendants' refused to provide substantive details, defendant Pearson assured

  analysts that Valeant's AF program was "very successful." For example, in response

  to a question from Deutsche Bank analyst Greg Fraser "on the alternative fulfillment

  initiatives" and whether Valeant could provide "a sense of how much volume tends

  to run through that channel," defendant Pearson stated:

        We're not going to give specifics. It's – we think it's a competitive
        advantage that we have. And it is still primarily the Medicis products,
        although not exclusively the Medicis products. And – but I don't want
        to give specific numbers, but it is a very successful initiative.



                                          - 80 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 82 of 150 PageID: 393



        139. On August 1, 2014, Valeant filed with the SEC its Quarterly Report on

  Form 10-Q for the second quarter ended June 30, 2014 (the "Q2 2014 Form 10-Q"),

  which reaffirmed the Company's financial results previously announced. The Q2

  2014 Form 10-Q was signed and certified as accurate by defendants Pearson and

  Schiller. Among other things, the Q2 2014 Form 10-Q highlighted the Company's

  purportedly lower risk business strategy, stating:

        The growth of our business is further augmented through our lower
        risk research and development model, which allows us to advance
        certain development programs to drive future commercial growth,
        while minimizing our research and development expense.

        140. On August 19, 2014, in response to statements made by Allergan in an

  August 5, 2014 press release and in an August 15, 2014 Financial Times article, the

  Company filed a "[c]larification on assertions made about Valeant's business" with

  the SEC. In the filing, Valeant assured investors and the broader market that the

  Company's "Promoted Pharmaceutical brands (i.e., Dermatology, Dental) are

  growing from a combination of price and volume" and that Valeant has "no

  knowledge of any exposures or issues other than those disclosed or for which

  reserves have been established."

        141. On September 11, 2014, the Company filed with the SEC a letter

  defendant Pearson sent to Valeant employees concerning Allergan's "attack[s]" on

  Valeant's "business model and … track record of organic growth." In the letter,

  defendant Pearson pointed out "[h]ighlights across Valeant's businesses," including:
                                          - 81 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 83 of 150 PageID: 394



  (i) "return to growth of [Valeant's] U.S. Prescription Dermatology business,

  including the Obagi Medical business, coupled with the early, but exciting launch

  successes of Jublia and Luzu"; and (ii) "continued tremendous growth in

  [Valeant's] U.S. Neuro & Other and OraPharma businesses."

        142. On October 20, 2014, the Company issued a press release announcing

  its financial results for the third quarter ended September 30, 2014. The press release

  reported "[t]otal [r]evenue [of] $2.1 billion ... GAAP EPS [of] $0.81, [c]ash EPS

  $2.11," and net income of $275.4 million. The press release also highlighted that

  "[t]otal same store sales organic growth was 19%, including impact from generics."

        143. The same day, the Company held an earnings conference call with

  analysts and investors to discuss its third quarter 2014 financial results. On the call,

  defendant Pearson highlighted improved marketing and increased dermatology sales

  as the key drivers of Valeant's earnings growth, stating:

        Revenues for our dermatology business, including the recent Precision
        acquisition, grew 33% quarter over quarter. The turnaround of our
        dermatology business is continuing. New leadership has brought
        stability to the sales force and has led to innovative new marketing
        approaches that are working well. This has resulted in market share
        and revenue gains across the portfolio, including launch products.

        Elidel, Acanya, Zyclara, and Ziana have all gained market share
        since the beginning of 2014. Elidel has had an exceptional year,
        increasing market share from 45% to 52%. And it has overtaken
        Protopic as the leader in this category.

        After years of declines Solodyn market share has stabilized. On the
        new products side, both Jublia and Luzu quickly gained share, with
                                           - 82 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 84 of 150 PageID: 395



        Jublia reaching 7% script share of the total onychomycosis market,
        both branded and generics. And Luzu accelerated its script share to
        13% of the branded topical antifungal market. In addition, quarter-
        over-quarter result growth for all of our dermatology promoted
        brands was over 40%.

        144. On October 20, 2014, Allergan filed a response to Valeant's third

  quarter 2014 financial results with the SEC, wherein it asserted that "price is a large

  driver of growth for select Valeant U.S. pharmaceutical businesses." In response,

  Valeant filed a document titled "October 20th rebuttal items," which stated:

        •   Overall price/volume for the Valeant business was ~50% volume
            and ~50% price.

        •   Like all PhRMA [Pharmaceutical Research and Manufacturers of
            America] companies, including Allergan, our managed care
            contracts restrict our price increases each year, and many of our
            managed care contracts restrict price increases to less than 10%
            net price increase per year.

        •   Gross price increases could be seen as higher but do not
            contribute to our reported net sales growth.

        145. On October 24, 2014, the Company filed with the SEC its Quarterly

  Report on Form 10-Q for the third quarter ended September 30, 2014 (the "Q3 2014

  Form 10-Q"). The Q3 2014 Form 10-Q was signed and certified as accurate pursuant

  to SOX by defendants Pearson and Schiller. The Q3 2014 Form 10-Q reported

  revenue of $2.056 billion, net income of $275.4 million, and GAAP EPS of $0.81

  and highlighted the Company's purportedly lower risk business strategy, stating:

        The growth of our business is further augmented through our lower
        risk research and development model, which allows us to advance
                                           - 83 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 85 of 150 PageID: 396



        certain development programs to drive future commercial growth,
        while minimizing our research and development expense. We believe
        this strategy will allow us to maximize both the growth rate and
        profitability of the Company and to enhance shareholder value.

        146. On January 8, 2015, the Company held a conference call with analysts

  and investors to discuss its expected financial performance and strategic initiatives

  for fiscal year 2015. During the call, defendant Pearson boasted that Valeant's

  "tremendous organic growth improvement in 2014," was a testament to the

  sustainability of the Company's business model. In particular, defendant Pearson

  stated:

        We demonstrated tremendous organic growth improvement in
        2014....

                                       *     *      *

        In conclusion, all the successes from 2014 and our [process] for 2015
        and beyond continue to validate that Valeant's business model is both
        sustainable and value creating. Our robust organic growth profile is
        evidenced by our ability to deliver double-digit organic growth, not
        only in 2014 and 2015 but strong organic growth for the foreseeable
        future.

        147. On February 22, 2015, the Company issued a press release announcing

  its financial and operating results for the fourth quarter and fiscal year ended

  December 31, 2014. In the press release, Valeant reported "[r]evenue [of] $2.3

  billion ... GAAP EPS [of] $1.56, Cash EPS [of] $2.58 (excluding Allergan gain),"

  and net income of $534.9 million for the fourth quarter, and "[r]evenue [of] $8.3

  billion ... GAAP EPS [of] $2.67, Cash EPS [of] $8.34, (excluding Allergan gain),"
                                           - 84 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 86 of 150 PageID: 397



  and net income of $913.5 million for full year 2014. The press release highlighted

  total same store sales organic growth of 16% and 13% for fourth quarter and fiscal

  year 2014, respectively. Additionally, the press release quoted Pearson as touting

  the Company's "[o]utstanding growth in the U.S., most notably dermatology" and

  boasting that Valeant's focus on "strong organic growth" "is paying off for all of

  [Valeant's] stakeholders."

        148. On February 23, 2015, the Company held an earnings conference call

  with analysts and investors to discuss its fourth quarter and full year 2014 financial

  results. On the call, defendant Schiller highlighted Valeant's sources of growth,

  emphasizing that "[r]revenues for [Valeant's] dermatology business were very

  strong and increased 70% year-over-year."          Defendant Schiller further cited

  "innovative marketing approaches" and "a portfolio of great products" as

  contributing factors to the Company's "outstanding results in [Valeant's]

  dermatology business," stating:

        The outstanding work of our sales teams, implementation of
        innovative marketing approaches, great leadership, a portfolio of
        great products, and our four new launch products have contributed
        to the turnaround and the outstanding results in our dermatology
        business in Q4 and 2014.

        Core products such as Zyclara, Elidel, and the RAM franchise
        continued their strong growth. And Solodyn grew in Q4 and grew 5%
        for all of 2014, after a tough year in 2013.

        Jublia continues its rapid growth trajectory and reported more than
        20,000 weekly scripts for the last reported weekly sales report. This
                                          - 85 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 87 of 150 PageID: 398



        yields an annualized run rate of greater than $250 million for the
        product.

        149. On February 25, 2015, Valeant filed its Annual Report on Form 10-K

  with the SEC announcing the Company's financial and operating results for the

  fourth quarter and year ended December 31, 2014 (the "2014 Form 10-K"), which

  reaffirmed the Company's financial results previously announced. The 2014 Form

  10-K also included statements touting the Company's supposedly "lower risk"

  business strategy. For example, the 2014 Form 10-K stated: "The growth of our

  business is further augmented through our lower risk, output-focused research

  and development model, which allows us to advance certain development

  programs to drive future commercial growth, while minimizing our research and

  development expense."

        150. The 2014 Form 10-K also claimed that the Company competes in the

  market by demonstrating the "medical benefits" and "cost advantages" of its

  products, stating: "To successfully compete for business with managed care and

  pharmacy benefits management organizations, we must often demonstrate that

  our products offer not only medical benefits but also cost advantages as compared

  with other forms of care."

        151. In addition, the 2014 Form 10-K contained statements about Valeant's

  VIEs, while omitting any mention of Philidor. In particular, the 2014 Form 10-K

  represented that "[t]he consolidated financial statements include the accounts of
                                        - 86 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 88 of 150 PageID: 399



  the Company and those of its subsidiaries and any variable interest entities

  ('VIEs') for which the Company is the primary beneficiary." The 2014 Form 10-K

  also included a section titled "Business Combinations" wherein Valeant stated that

  "[d]uring the year ended December 31, 2014, the Company completed other

  smaller acquisitions, including the consolidation of variable interest entities,

  which are not material individually or in the aggregate. These acquisitions are

  included in the aggregated amounts presented below."16

        152. The 2014 Form 10-K included "Reports of Management on Financial

  Statements and Internal Control over Financial Reporting," which stated:

        Financial Statements

        The Company's management is responsible for preparing the
        accompanying consolidated financial statements in conformity with
        United States generally accepted accounting principles ("U.S. GAAP").
        In preparing these consolidated financial statements, management
        selects appropriate accounting policies and uses its judgment and best
        estimates to report events and transactions as they occur.
        Management has determined such amounts on a reasonable basis in
        order to ensure that the consolidated financial statements are
        presented fairly, in all material respects. Financial information
        included throughout this Annual Report is prepared on a basis
        consistent with that of the accompanying consolidated financial
        statements.

                                    *    *      *


  16
    These statements were repeated in Valeant's filings for the first and second
  quarters of 2015. In each of these filings, the Company failed to identify Philidor as
  a material consolidated VIE and make the required disclosures under ASC Topic
  810.
                                             - 87 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 89 of 150 PageID: 400




        Internal Control Over Financial Reporting

                                    *    *      *

        Under the supervision and with the participation of management,
        including the Company's Chief Executive Officer and Chief Financial
        Officer, the Company conducted an evaluation of the effectiveness of
        its internal control over financial reporting based on the framework
        described in Internal Control — Integrated Framework (2013) issued
        by the Committee of Sponsoring Organizations of the Treadway
        Commission. Based on its evaluation under this framework,
        management concluded that the Company's internal control over
        financial reporting was effective as of December 31, 2014.

        153. The 2014 Form 10-K was signed by defendants Pearson, Schiller,

  Ingram, Farmer, Goggins, Melas-Kyriazi, Power, Provencio, Stevenson, and Ubben,

  and certified as accurate pursuant to SOX by defendants Pearson and Schiller.

        154. On April 29, 2015, the Company issued a press release announcing its

  financial results for the first quarter ended March 31, 2015, and increased revenue

  guidance for full-year 2015 from a range of $9.2 billion to $9.3 billion to a range of

  $10.4 billion to $10.6 billion. The press release reported "Same Store Sales Organic

  Growth [of] 15%, driven by": "Growth from launch brands, including BioTrue

  Multipurpose Solution, BioTrue ONEday Contact Lens, Jublia, Luzu, and Ultra

  Contact Lens"; and "Double digit growth in U.S. businesses such as Contact Lens,

  Dermatology, Neurology and Other, Obagi, and Oral Health."

        155. That same day, the Company held an earnings conference call with

  analysts and investors to discuss its first quarter 2015 financial results. During the

                                             - 88 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 90 of 150 PageID: 401



  call, defendants touted Valeant's growth while continuing to deny the importance of

  price increases to the Company's year-over-year revenue growth. For example,

  defendant Pearson boasted: "Our US dermatology business had an outstanding

  quarter. Dermatology revenue grew 38% year on year and script growth grew

  37% year on year. Jublia scripts grew 87% in Q1 versus Q4 of last year." In

  response to Goldman Sachs analyst Gary Nachman's question about price versus

  volume growth, defendant Pearson assured analysts and investors that Valeant was

  focused on volume growth, stating:

        In terms of price/volume, actually volume was greater than price in
        terms of our growth. Outside the United States it's all volume…. And
        in the US it's shifting more to volume than price, and we expect that
        to continue with our launch brands. A lot of our prices, for most of our
        products, are negotiated with managed care. And there's only a limited
        amount of price that we can take. ... So, it's primarily volume, and we
        expect that to continue.

        156. On April 30, 2015, the Company filed its Quarterly Report on Form 10-

  Q with the SEC for the first quarter ended March 31, 2015 (the "Q1 2015 Form 10-

  Q"), reiterating its financial results previously announced. The Q1 2015 Form 10-

  Q was signed by defendants Pearson and Schiller and included the same statement

  related to Valeant's "Business Combinations" as in the 2014 Form 10-K, discussed

  above, while failing to mention the existence of Philidor as a VIE. The Q1 2015

  Form 10-Q also contained similar statements to those described above highlighting

  the Company's purportedly lower risk strategy.


                                         - 89 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 91 of 150 PageID: 402



         157. On July 23, 2015, Valeant issued a press release announcing its

  financial and operating results for the second quarter ended May 31, 2015, and

  increasing its full-year 2015 financial guidance. For the quarter, Valeant reported

  that "Same Store Sales Organic Growth was 19%, driven by: U.S. businesses,

  driven by the strength of dermatology, contact lenses, dental and Obagi." The press

  release quoted defendant Pearson boasting about Valeant's strong second quarter

  results:

         We once again exceeded our guidance and delivered our fourth
         consecutive quarter of greater than 15% organic growth. Our strong
         second quarter results were driven by outperformance in our U.S.
         businesses, strong results in certain emerging markets and outstanding
         starts to both the Salix and Dendreon acquisitions.

         158. Defendant Pearson reiterated these statements during the Company's

  July 23, 2015 earnings conference call with analysts and investors, stating:

         We have now delivered four consecutive quarters of more than 15%
         same-store organic growth. Strong performance throughout our
         businesses resulted in both our top and bottom line exceeding the Q2
         guidance that we provided on our last call.

                                       *     *      *

         Turning to organic growth, our overall same-store total company
         organic growth was 19% for the quarter. The exceptional growth of
         our US businesses driven by the strength of dermatology, contact
         lenses, dental and Obagi was complimented by many of our emerging
         markets including China, Middle East/North Africa, Russia and South
         Korea.

                                       *     *      *


                                           - 90 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 92 of 150 PageID: 403



        Jublia is now our second largest product with annual run-rates sales
        of approximately $450 million....

        Our US dermatology business had another excellent quarter with our
        launch brands leading the way. Both launch and core brands
        contributed to the dermatology revenue growth of 55% year-on-year.
        Jublia scripts grew 37% in Q2 versus Q1....

        159. During the question and answer portion of the conference call, in

  response to an analyst's question about the "extent to which [Valeant] envision[s]

  more pricing power," defendant Pearson reiterated that the Company was focused

  on organic growth through volume increases, stating:

        Our view on pricing -- across most of our portfolio, we do not take
        prices. Outside the US, there's like zero price. I think, David, as we get
        more and more into segments like contact lenses and consumer
        products and other devices, we're not able to take price. So we're
        opportunistic when it comes to price. But our base strategy is, how do
        we grow organically through volume, which is -- I think this quarter,
        we once again exhibited our ability to do so.

        160. On July 28, 2015, the Company filed its Quarterly Report on Form 10-

  Q with the SEC for the second quarter ended June 30, 2015 (the "Q2 2015 Form 10-

  Q"), reiterating its financial results previously announced. The Q2 2015 Form 10-

  Q was signed and certified as accurate by defendants Pearson and Rosiello. The Q2

  2015 Form 10-Q reported the Company's revenues for the six months ended June

  30, 2015 of $4.92 billion and stated:

        As is customary in the pharmaceutical industry, our gross product
        sales are subject to a variety of deductions in arriving at reported net
        product sales. Provisions for these deductions are recorded
        concurrently with the recognition of gross product sales revenue and
                                          - 91 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 93 of 150 PageID: 404



        include cash discounts and allowances, chargebacks, and distribution
        fees, which are paid to direct customers, as well as rebates and returns,
        which can be paid to both direct and indirect customers....

        Provisions as a percentage of gross sales increased to 32% and 33%
        for the second quarter and first half of 2015, respectively, compared
        with 27% and 26% in the second quarter and first half of 2014. The
        increase was driven by (i) higher provisions for rebates, chargebacks,
        and returns, including managed care rebates for Jublia® and the co-
        pay assistance programs for launch products including Jublia®,
        Onexton®, and Retin-A Micro® Microsphere 0.08% ("RAM
        0.08%").

               REASONS THE STATEMENTS WERE IMPROPER

        161. The statements referenced above were each improper when made

  because they failed to disclose and misrepresented the following material, adverse

  facts, which the Individual Defendants knew, consciously disregarded, or were

  reckless in not knowing:

               (a)    Valeant engaged in a number of unlawful and deceptive business

  practices that inflated its reported financial metrics;

               (b)    the source of Valeant's growth was not improved marketing,

  business strategies, and increased sales volume of certain products, but rather the

  result of the deceptive business practices detailed herein;

               (c)    Valeant's business strategy was not sustainable and exposed the

  Company to increased risks, including the increased threat of regulatory sanctions,

  increased costs of investigations, reputational harm, decreased sales, and increased

  regulatory scrutiny;
                                            - 92 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 94 of 150 PageID: 405



                 (d)     Philidor was not independent, but had been formed with the

  assistance and for the benefit of Valeant to increase the sales prices of Valeant

  products and prevent the substitution of Valeant-branded products with generic

  equivalents;

                 (e)     Valeant lacked adequate internal controls over accounting and

  financial reporting;

                 (f)     Valeant failed to employ proper compliance measures to ensure

  appropriate accounting practices;

                 (g)     Valeant was improperly recognizing revenue that had not yet

  been realized in violation of GAAP;

                 (h)     Valeant's financial statements overstated the Company's revenue

  and earnings;

                 (i)     Valeant failed to maintain proper corporate governance to

  prevent manipulation of revenue recognition and ensure compliance with its

  disclosure obligations; and

                 (j)     as a result of the foregoing, defendants' representations

  concerning Valeant's business, operations, financial condition, and compliance

  policies were improper.




                                            - 93 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 95 of 150 PageID: 406



  THE TRUTH ABOUT VALEANT'S UNLAWFUL BUSINESS PRACTICES
          GRADUALLY EMERGES WHILE DEFENDANTS
             CONTINUE TO MISLEAD THE MARKET

  Media Outlets Reveal Valeant's Unlawful Price Gouging Practices

        162. The truth behind Valeant's business practices and Individual

  Defendants' wrongdoing began to emerge on September 28, 2015, when Bloomberg

  published an article reporting that members of Congress were calling for an

  investigation into price-gouging by Valeant.          Bloomberg reported that all

  Democratic members of the U.S. House of Representatives Committee on Oversight

  and Government Reform (the "House Oversighting Committee") had sent a letter to

  Chairman Jason Chaffetz to subpoena Valeant for documents related to "massive

  price increases" for two heart medications. In the letter, U.S. Representatives wrote:

        [I]n February, Valeant purchased the rights to sell Nitropress, which is
        used to treat congestive heart failure and hypertensive episodes, and
        Isuprel, which is used to treat heart block and abnormal heart rhythm.
        The same day, Valeant increased the prices of these drugs to $805.61
        and $1,346.62, respectively (increases of 212% and 525%). When
        asked about its price increases, a Valeant spokeswoman responded:
        "Our duty is to our shareholders and to maximize the value" of the
        drugs.

        163. The House Oversight Committee letter also revealed that earlier in the

  year, on July 31, 2015, staff members from the House Oversight Committee had a

  call with Valeant representatives wherein Valeant "failed to adequately answer …

  questions about the basis for their skyrocketing prices." Further, according to the

  letter, on August 12, 2015, "Ranking Member [Elijah E.] Cummings sent [a]

                                          - 94 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 96 of 150 PageID: 407



  document request to Valeant" and on September 3, 2015, "Valeant rejected Ranking

  Member Cummings' request in a dismissive two-page letter that refused to provide

  any of the requested documents."

        164. In addition, that same day, the Washington Post reported that U.S.

  Senator Claire McCaskill "sent a detailed list of 22 questions to [Valeant], probing

  its simple explanation that it increased two heart drug prices because they were

  'significantly underpriced.'" Further, the following day, September 29, 2015, media

  outlets reported that Valeant was "in [the] crosshairs of [the] U.S. Congress" for its

  practice of buying old neglected drugs and needlessly turning them into high-price

  specialty drugs.

        165. Valeant denied these allegations. On September 28, 2015, Valeant filed

  a Current Report on Form 8-K with the SEC attaching a letter from defendant

  Pearson to the Company's employees responding to claims that Valeant's "business

  model and strategy is dependent upon large price increases in our U.S.

  pharmaceutical business" and "[c]oncern around our exposure to U.S. government

  drug price reimbursement."      In his letter, defendant Pearson referred to these

  concerns as a "bear thesis," claimed they were "incorrect on both accounts," and

  dismissed the allegations that the Company was dependent on price increases stating

  "Valeant is well-positioned for strong organic growth, even assuming little to no

  price increases." Defendant Pearson explained that "Valeant's core operating


                                          - 95 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 97 of 150 PageID: 408



  principles include a focus on volume growth" and reiterated that "the majority of

  [Valeant's] portfolio will continue to deliver strong volume-based organic growth

  and is not dependent on price increases." Defendant Pearson pointed out that

  growth in dermatology, ophthalmology Rx, and dentistry Rx was based on having

  "delivered over 30% script growth year to date," and that Valeant expected "double-

  digit script growth and corresponding revenue growth trends to continue" in the

  Salix business and "double-digit organic growth in 2016 and beyond." Defendant

  Pearson concluded by noting that it was "not the first time [Valeant] faced questions

  about [its] business model and strategy in the market, and it likely won't be the last."

        166. Notwithstanding defendant Pearson's attempts to reassure analysts and

  investors, when the allegations of deceptive pricing practices at Valeant reached the

  market, the price of Valeant's stock dropped more than 20%, from a close of $199.47

  per share on September 25, 2015, to close at $158.08 per share on September 29,

  2015, eliminating over $14 billion in market capitalization in two trading days.

        167. On October 4, 2015, the New York Times published an article

  questioning defendant Pearson's representations that Valeant was "well positioned

  for strong organic growth," even without price increases. The article highlighted

  Valeant's dependency on price gouging, stating: "Analysts at Morgan Stanley

  estimated that 'outsized' price increases on eight drugs accounted for about 7 percent

  of Valeant's revenue and 13 percent of its earnings before taxes and interest in the


                                           - 96 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 98 of 150 PageID: 409



  second quarter." The article also compared Valeant's pricing practices to industry

  practices, explaining that in 2015 alone, "Valeant raised prices on its brand-name

  drugs an average of 66 percent ... about five times as much as its closest industry

  peers." As an example, the article cited Glumetza, a diabetes pill, which Valeant

  had increased the price of by over 800% during the year, with a monthly supply

  increasing from roughly $500 to $4,600.

        168. Then, on October 14, 2015, the Company issued a press release

  revealing that it had "recently received" subpoenas from both the U.S. Attorneys'

  Offices for the District of Massachusetts and the Southern District of New York.

  Valeant disclosed that the subpoenas sought documents concerning Valeant's PAPs,

  Valeant's pricing decisions, distribution of Valeant's products, and financial support

  Valeant provided for its patients. In the press release, Valeant attempted to soften

  the alarming disclosures by assuring investors that "[a]ll of us at Valeant firmly

  believe in maintaining strong regulatory and financial controls and believe we have

  operated our business in a fully compliant manner." The press release also noted

  that Valeant "responded to a letter from Senator Claire McCaskill" regarding the

  pricing and "reimbursement process for hospital procedures involving Nitropress

  and Isuprel, the analysis and reasons underlying Valeant's pricing decisions."

        169. Notwithstanding these assurances, the following day, October 15, 2015,

  media outlets reported that Valeant was failing to fully cooperate with the


                                          - 97 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 99 of 150 PageID: 410



  Congressional inquiries into Valeant's price-gouging practices. In particular, various

  media outlets reported Senator McCaskill's comment that Valeant was being

  "anything but responsive or transparent," and "it refused to take any action until

  served with federal subpoenas, and is still refusing to provide answers to many of

  the questions I've asked."

  Media Outlets Reveal Valeant's Network of Phantom Captive Pharmacies
  After the Company Is Forced to Partially Disclose Its Secret Relationship with
  Philidor

        170. Additional details about the Company's deceptive business practices

  began to emerge on October 19, 2015, when Valeant issued a press release

  announcing its financial results for the third quarter of 2015 and hosted an earnings

  conference call in connection with these results. During the call, the Company

  disclosed its relationship with, and option to acquire, Philidor, and that it had been

  consolidating Philidor's financial results with its own. In addition, the Company

  disclosed that it would reduce reliance on acquisitions and focus more on R&D,

  effectively admitting that its nontraditional strategy was neither sustainable nor less

  risky. Specifically, the Company disclosed that pricing amounted to roughly 60%

  of its growth in 2014 and 2015, and defendant Pearson stated that Valeant would be

  "making pricing a smaller part of [their] growth looking forward" and "will pursue

  fewer, if any, transactions that are focused on mispriced products." Defendant




                                           - 98 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 100 of 150 PageID: 411



  Pearson also noted that Valeant was "seriously considering spinning off or selling"

  its "Neuro and Other portfolio, which is dependent on price."

        171. Notwithstanding these partial disclosures, the Company continued to

  mislead the market.     For instance, defendant Pearson claimed that Valeant's

  relationship with Philidor had not been disclosed previously for "competitive"

  reasons and suggested that Valeant's use of specialty pharmacies was similar to its

  competitors and resulted in more affordable prices. In particular, defendant Pearson

  stated:

        The topic of specialty pharmacies has not been a focus of ours on past
        calls because we believe this was a competitive advantage that we did
        not want to disclose to our competitors. But given all the incorrect
        assertions by some, we will provide an update to this call.

        Similar to many pharmaceutical companies in the US, an increasing
        percentage of our revenue is coming from products dispensed
        through multiple specialty pharmacies. We find specialty pharmacies
        improve patients' access to medicines at an affordable price, and help
        ensure physicians are able to prescribe the medications they believe
        most appropriate for their patients. In almost all cases, our inventory
        with specialty pharmacies in this channel and the title to our medicine
        only transfers to the pharmacy when the actual prescription is filled.

        172.   Additionally, with respect to Valeant's revenue recognition practices

  for products sold through Philidor, defendant Pearson misleadingly stated: "Since

  we do not recognize the revenue of our products [sold through Philidor] until the

  prescriptions are filled, this consolidation has the impact of delaying revenue




                                         - 99 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 101 of 150 PageID: 412



  recognition as compared to products that are sold through traditional distribution

  channels."

         173. During the question and answer portion of the conference call, when

  asked what percentage of U.S.-branded prescription business flowed through

  "alternat[ive] fulfillment" and "how much of that is Philidor," defendant Pearson

  responded:

         Sure. It's really primarily our dermatology brands and then some of our
         specialty products like Ruconest, Arestin, and some of the other orphan
         drugs. For certain products it's quite large. For Jublia it's probably 15%.
         For a lot of other dermatologies it's much less. I'm sorry, I can't – it's
         significant but it's – I don't know the precise number but it's certainly,
         of our US portfolio, 10%, 20%, maybe. Tanya's nodding probably
         closer to 10%.

         174. Later that same day, October 19, 2015, the New York Times reported

  that Philidor's application for a license in California had been rejected because it had

  concealed its owners. The article, titled "Drug Makers Sidestep Barriers on Pricing,"

  explained how Valeant used Philidor to "keep the health system paying for high-

  priced drugs" and to charge exorbitant prices for its dermatology products. The

  article quoted a Florida dermatologist as stating that Valeant's program was designed

  to buffer physicians and insurers from complaints about high prices. In particular,

  the article stated:

         Valeant had said little about Philidor until Monday, when J. Michael
         Pearson, Valeant's chief executive, revealed on his company's quarterly
         earnings call that Valeant had purchased an option to acquire Philidor


                                           - 100 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 102 of 150 PageID: 413



        late last year. He said that Valeant consolidated Philidor's results in its
        own financial reports.

                                        *     *       *

        Specialty pharmacies are most known for providing patients with
        assistance with complex drugs, many of them requiring refrigeration
        and injections, for diseases like cancer, multiple sclerosis and rare
        genetic disorders. But the drugs dispensed through the specialty
        pharmacies used by ... Valeant are for common ailments like arthritis
        pain, acne, and toenail fungus.

        175. The news continued to worsen on October 21, 2015, when more details

  emerged about the mechanism by which Valeant maintained its price increases. In

  a report titled "Valeant: Could This Be the Pharmaceutical Enron?," published that

  day, Citron Research questioned why Valeant would "be secretly maneuvering to

  buy a little known pharmacy [Philidor] with a dubious ownership structure" and why

  this entity was "NEVER disclosed in any prior company disclosure?" The Citron

  Research report alleged that Valeant was using an "entire network of phantom

  captive pharmacies," that included West Wilshire Pharmacy and Orbit, to artificially

  boost Valeant's revenue and maintain sales volume despite massive price increases.

  The Citron Research report also called into question the independence of Philidor

  by revealing that Philidor was linked to other pharmacies through shared phone

  numbers, identical privacy notices, a shared facsimile number, and shared websites.

  In addition, the Citron Research report disclosed details of the R&O lawsuit,

  including allegations that Valeant was "conspiring … to perpetuate a massive fraud."


                                            - 101 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 103 of 150 PageID: 414



        176. In response to these allegations, after the market closed on October 21,

  2015, Philidor issued a press release confirming its contractual relationships with

  "affiliated pharmacies," including R&O, and stating that Philidor "does not currently

  have a direct equity ownership in R&O Pharmacy or the affiliated pharmacies, but

  does have a contractual right to acquire the pharmacies now or in the future subject

  to regulatory approval."

        177. Following these revelations, on October 22, 2015, BMO Capital

  Markets Corp. downgraded Valeant shares to "market perform," stating that it

  "cannot defend the specialty Pharmacy structure….              [W]e find Valeant's

  arrangements with specialty pharmacy Philidor as not just aggressive, but

  questionable."

        178. Also on October 22, 2015, Bloomberg reported on Valeant's option to

  buy Philidor, noting that it was "a relationship other [drug] companies don't appear

  to have" with pharmacies. The article, titled "Valeant Still Has Explaining to Do,

  Citron's Left Says," noted that when manufacturers previously owned PBMs in the

  1990s they were all spun off because it was "perceived" to be a conflict of interest.

        179. In the days following these revelations, Valeant's stock price fell nearly

  40%, from a close of $177.56 per share on October 16, 2015, to close at $109.87 per

  share on October 22, 2015, erasing more than $23 billion in market capitalization.




                                          - 102 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 104 of 150 PageID: 415



        180. Only days later, Philidor employees revealed the deceptive business

  practices being used by Philidor to sell overpriced Valeant pharmaceuticals. On

  October 25, 2015, the Wall Street Journal published an article detailing interviews

  with former Philidor employees about Valeant's relationship with Philidor. The

  article, titled "Valeant and Pharmacy More Intertwined than Thought," reported that

  Valeant employees were working directly at Philidor under aliases to conceal the

  relationship between the two companies "so it didn't appear Valeant was using the

  pharmacy to steer patients" to Valeant products. The article specifically mentioned

  Patel, whose LinkedIn page identified him as a Manager of Access Solutions at

  Valeant, but who actually worked out of Philidor's Phoenix-area office and sent e-

  mails to Philidor employees using the fictitious name "Peter Parker." These e-mails

  detailed how many prescriptions Philidor was filling, which drugs were most

  popular, and what doctors were the biggest prescribers. The article stated:

        Interviews with former employees, doctors who prescribe Valeant
        drugs and patients indicate that the ties between Valeant and Philidor
        are more interconnected than previously disclosed. The people gave
        details of how the companies worked together, with Valeant
        employees working directly in Philidor offices, sometimes using
        fictional names. The people said this was to conceal the ties so it didn't
        appear Valeant was using the pharmacy to steer patients to the drug
        company's products, which Philidor strongly denied.

        181. The following day, October 26, 2015, before the market opened, the

  Company filed with the SEC its Quarterly Report on Form 10-Q for the third quarter

  ended September 30, 2015 (the "Q3 2015 Form 10-Q"). In the Q3 2015 Form 10-
                                          - 103 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 105 of 150 PageID: 416



  Q, the Company admitted that Valeant possessed "the power to direct Philidor's

  activities" and stated that the entire Board had reviewed Valeant's accounting for

  Philidor and confirmed its appropriateness. In particular, the Q3 2015 Form 10-Q

  stated:

        During the year ended December 31, 2014, the Company completed
        other smaller acquisitions, including the consolidation of variable
        interest entities, which were not material individually or in the
        aggregate. These acquisitions are included in the aggregated amounts
        presented below. Beginning in December 2014, the Company has
        consolidated Philidor Rx Services, LLC ("Philidor") pharmacy
        network, which includes R&O Pharmacy, LLC. The Company
        determined that based on its rights, including its option to acquire
        Philidor, Philidor is a variable interest entity for which the Company is
        the primary beneficiary, given its power to direct Philidor's activities
        and its obligation to absorb their losses and rights to receive their
        benefits. As a result, since December 2014, the Company has included
        the assets and liabilities and results of operations of Philidor in its
        consolidated financial statements. Net sales recognized through
        Philidor represent approximately 7% and 6% of the Company's total
        consolidated net revenue for the three-month and nine-month periods
        ended September 30, 2015, respectively, and the total assets of Philidor
        represent less than 1% of the Company's total consolidated assets as of
        September 30, 2015. The impact of Philidor as a consolidated entity on
        the Company's net revenues for 2014 was nominal.

                                       *     *       *

        On October 26, 2015, the Company also announced that its Audit and
        Risk Committee and the full Board of Directors have reviewed the
        Company's accounting for its Philidor arrangement and have
        confirmed the appropriateness of the Company's related revenue
        recognition and accounting treatment.

        182. The Q3 Form 2015 10-Q also revealed that the Company had created a

  special "Ad Hoc" committee of the Board to conduct an internal investigation into
                                           - 104 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 106 of 150 PageID: 417



  the Company's relationship with Philidor. The Ad Hoc Committee was led by

  defendant Ingram and included defendants Provencio, Goggins, and Morfit.

        183. Later that day, the Company held an investor update conference call

  with investors and analysts. On the conference call, defendant Rosiello disclosed

  Philidor's status as a VIE, and stated: "Philidor was considered a VIE prior to the

  purchase option agreement, but since Valeant was not determined to be the primary

  beneficiary, consolidation was not appropriate. A purchase option agreement for

  Philidor was executed in December 2014." Also during the call, defendant Carro

  admitted that "Valeant reviews the financials of the Philidor network pharmacies on

  a regular basis."

        184. A presentation included with the conference call disclosed additional

  information about the Company's relationship with Philidor. In the presentation,

  Valeant acknowledged that it "maintain[s] regular communication, ha[s] a joint

  steering committee, [has] rights (and [has] utilized them) to approve key positions

  (e.g., in-house lawyer, chief compliance officer), includ[ing] Philidor in Valeant's

  SOX 404 Internal Control Testing and Internal Audit Program for 2015." In

  addition, the presentation stated that "Valeant [has] contractual rights [to Philidor]

  including: Joint Steering Committee, … substantial information rights, Covenants

  respecting Philidor's compliance with all applicable laws," and that Valeant had

  "Management Rights" over Philidor which included the right "to appoint or cause


                                          - 105 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 107 of 150 PageID: 418



  Philidor to hire: Advisor to the CEO, Head Compliance Officer, In-House lawyer,

  Head IT officer, [and] Other employees as reasonably requested." The presentation

  also discussed Valeant's reliance on Philidor. For example, the presentation noted

  that "44% of Jublia revenue flowed through Philidor in Q3 2015."

        185. Despite these admissions, during the conference call, Valeant's

  fiduciaries continued to misrepresent the Company's relationship with Philidor,

  downplay the importance of Philidor to Valeant's consistent revenue growth, and

  deny accounting improprieties at Philidor. In the presentation issued in connection

  with Valeant's October 26, 2015 conference call, Valeant represented that: (i)

  "Prescriptions through Philidor are less profitable than traditional channels due to

  lower copay rates, lower cash pay rates, and more cash pay scripts in Philidor than

  in retail and other channels"; (ii) "Philidor employees do not report to Valeant…";

  (iii) "Philidor is independent…"; (iv) "Unless and until Valeant exercises the option

  to acquire Philidor, Philidor remains independent and Valeant has no rights to

  remove [its] CEO or management"; and (v) "There have been no issues with regard

  to the accounting or revenue recognition of the business."

        186. During Valeant's conference call with analysts and investors,

  defendants Pearson and Ingram repeatedly assured investors that there were no

  accounting improprieties involving Philidor. For instance, defendant Pearson stated:

  "We still believe that the strategy of working with specialty pharmacies is sound and


                                         - 106 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 108 of 150 PageID: 419



  it's good for patients and physicians. There have been no issues with regards to the

  accounting or revenue recognition of the business"; and "We have been working

  with outside counsel and we have found no evidence of illegal activity whatsoever

  at Philidor." Defendant Ingram echoed these assertions, stating: "[T]he Company

  stands by its accounting completely. The audit committee of the Board and the full

  Board have reviewed the Company's accounting, the Philidor relationship, and have

  confirmed the appropriateness of the Company's revenue recognition and accounting

  treatment."

        187. Defendant Rosiello reinforced these statements, adding: (i) "Valeant

  consolidates financials with Philidor and the Philidor network, ensuring that revenue

  recognition and financial statement presentation is appropriate"; (ii) "Valeant

  recognizes revenue only when products are dispensed to patients, and Valeant

  records this at net realized price"; (iii) "There is simply no way to stuff the channel

  of consolidated variable interest entities, or VIEs, since all inventory remains on

  Valeant's consolidated balance sheet until dispensed to patients"; and (iv)

  "Philidor was considered a VIE prior to the purchase option agreement, but since

  Valeant was not determined to be the primary beneficiary, consolidation was not

  appropriate. A purchase option agreement for Philidor was executed in December

  2014. The finance and transactions committee, audit and risk committee, and full




                                          - 107 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 109 of 150 PageID: 420



  Board, all reviewed the transaction. The appropriate accounting treatment was

  determined by management and reviewed with the Audit and Risk Committee."

        188. Defendant Carro also defended Valeant's accounting practices and its

  failure to previously disclose its relationship with Philidor. According to defendant

  Carro, as of December 31, 2014, "Philidor is not considered to be material to

  Valeant's business for reporting purposes" because the "GAAP requirement for

  disclosing sales to large customers is 10% of revenue" and in December 2014

  Philidor's year-to-date net sales were only $111 million. Defendant Carro further

  stated that for the first two quarters of 2015, "Philidor was not specifically

  mentioned in our disclosures because it had not been material to the consolidated

  financial statements," because "[i]t represented 1% or less of total assets and 7%

  or less of consolidated net revenues since the fourth quarter of 2014."

        189. While defendant Pearson attempted to mitigate the impact of the

  negative news, by endorsing the Company's previously released 2016 earnings

  guidance, a Bloomberg report published later that day, on October 26, 2015, noted

  that the defendants' remarks on the call "left investors skeptical, failing to answer

  critical questions on Valeant's continuing relationship with Philidor."

  Valeant Discloses that the Deceptive Business Practices Require Philidor's
  Closure

        190. Not long after the partial disclosures detailed above, media outlets

  revealed the deceptive tactics Valeant employed to increase sales despite sustained

                                          - 108 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 110 of 150 PageID: 421



  price increases. On October 28, 2015, Bloomberg reported that an internal Philidor

  training manual showed that Philidor relied on "back door" tactics to increase

  payments and expressly "instructed employees to submit claims under different

  pharmacy identification numbers if an insurer rejected Philidor's claim – to

  essentially shop around for one that would be accepted."

        191. Then, on October 29, 2015, Bloomberg published another article

  reporting on additional accounts by former Philidor employees of the improper

  tactics at Philidor. According to the article, former Philidor employees reported that

  in order "to fill more prescriptions with Valeant products instead of generics,"

  "[w]orkers at ... Philidor ... were given written instructions to change codes on

  prescriptions in some cases so it would appear that physicians required or patients

  desired Valeant's brand-name drugs – not less expensive generic versions – be

  dispensed." The article further reported that "[a]n undated Philidor document

  obtained by Bloomberg provides a step-by-step guide on how to proceed when a

  prescription for Valeant dermatological creams and gels ... is rejected."

        192. Also on October 29, 2015, reports emerged that CVS Caremark,

  Express Scripts, and OptumRx, three of the largest PBMs in the United States, were

  terminating their relationships with Philidor.




                                          - 109 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 111 of 150 PageID: 422



        193. Then, the following day, on October 30, 2015, mere days after touting

  the purported benefits and independence of Philidor, Valeant announced that it had

  terminated its relationship with, and was shutting down, Philidor.

        194. In the two days following this news, Valeant's stock price fell nearly

  20%, or $23.23 per share, from a close of $117 per share on October 28, 2015, to

  close at $93.77 per share on October 30, 2015, erasing nearly $8 billion in market

  capitalization.

        195. Then, on November 4, 2015, before the market opened, media outlets

  reported that the U.S. Senate had formally launched a probe into Valeant's pricing

  practices. Also before the market opened that day, Bloomberg reported further

  information regarding the financial impact of closing Philidor, as it disclosed that,

  just weeks earlier, Valeant was planning to expand its use of the specialty pharmacy.

        196. After the market closed on November 4, 2015, the Wall Street Journal

  published an article revealing that Ackman of Pershing Square, Valeant's largest

  stockholder, was seriously considering liquidating his entire $3.8 billion stake in

  Valeant. The article also said that Ackman had urged Valeant to hold a conference

  call to "come clean" and disclose the full extent of its executives' knowledge

  regarding Philidor, and that he was disappointed the Company did not comply.

        197. On November 10, 2015, before the market opened, the Company held

  a conference call with analysts and investors to "update [the market] on [its] strategy


                                          - 110 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 112 of 150 PageID: 423



  with respect to specialty pharmacies," "explain [its] transition plans for Philidor,"

  and "discuss [its] business performance for the first half of the quarter." During the

  conference call, defendant Pearson noted that "Philidor ha[d] stopped adjudicating

  claims" and "committed to cease operations by January 30, 2016 at the latest," and

  began to disclose the "significant" negative impact that Philidor's closing and the

  governmental probes would have on Valeant's business and financial guidance.

  According to defendant Pearson, the closing of Philidor would have significant

  "short-term" effects on Valeant's dermatology product lines and the governmental

  probes were placing "short-term" pressure on the Company's neurology lines.

  Defendant Pearson added the following in response to a question concerning the

  impact the Company would see in fourth quarter 2015 in the dermatology division:

        So, again, based on the data we have, we've not seen volume declines.
        It's largely the value of the average selling price for a script. Now, I
        would not be shocked to see some volume declines over the next few
        weeks.

        In fact, I would expect that. But I don't think they're going to be hugely
        material. The onus is on us to get some sort of a Plan B in place, and
        we are quite confident that we'll be able to get that done quite quickly.

        198. While Valeant had raised its financial guidance less than a month

  before, on October 19, 2015, defendant Pearson suggested it would be withdrawn

  and revised downward. In particular, defendant Pearson stated:

        Turning to guidance. In terms of guidance, we are working to quantify
        the potential short-term impact of recent events, including the
        termination of our relationship with Philidor. Specifically, the
                                          - 111 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 113 of 150 PageID: 424



        downsides in Q4 will be primarily in dermatology and to a lesser extent,
        neurology Rx. Obviously, what has happened will impact Q4. We are
        working to quantify the impact on Q4 and 2016 and we will provide
        you with updated guidance at our investor day in December.

        199. On November 11, 2015, before the market opened, Bloomberg reported

  that Valeant creditors were "spooked by possibility of revenue squeeze" and that

  concern was "growing that disruption to Valeant's cash flow could heighten the risk

  of the company violating lender limits on its debt burden." Later that day, while the

  market was open, Nomura analysts cut their Valeant price target.

        200. On November 12, 2015, before the market opened, Bloomberg

  published another article regarding Valeant's relationship with Philidor, and media

  outlets reported that analysts at a number of firms had lowered their price targets for

  Valeant.

        201. Then, on November 16, 2015, Bloomberg reported that Congressman

  Elijah Cummings had requested that defendant Pearson make Valeant employees

  available for interviews before the House Oversight Committee.            Specifically,

  Representative Cummings requested that defendant Pearson make Tanner, Patel, and

  Pritchett available for interviews given the recent allegations "that a group of Valeant

  employees helped launch Philidor's business in 2013 and have remained involved in

  its daily operations." Later that day, the Washington Post reported that the House

  Oversight Committee had announced it would hold a hearing in early 2016 on



                                          - 112 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 114 of 150 PageID: 425



  prescription drug pricing, and was gathering information from Valeant in

  preparation for the hearing.

        202. In the days following this news, Valeant's stock price fell more than

  6%, or $5.09 per share, from a close of $75.41 per share on November 13, 2015, to

  close at $70.32 per share on November 17, 2015, erasing more than $1.7 billion in

  market capitalization.

  The Financial Impact of the Unlawful Scheme Continues to Emerge

        203. On December 15, 2015, Valeant issued a press release announcing that

  it had entered into a deal with Walgreens to distribute its products, and assured

  investors that the Walgreens partnership was a better option than Philidor. Notably,

  in connection with this agreement, Valeant disclosed that it would reduce the price

  of its branded prescription-based dermatological and ophthalmological products by

  10%. When defendant Pearson was asked on CNBC whether investors should

  expect the Walgreens partnership to "be the same sort of level of profitability and

  growth" as Philidor, defendant Pearson assured investors that the Walgreens deal

  "more than replaces Philidor…."

        204. Despite these assurances, the next day, December 16, 2015, Valeant

  issued a press release formally withdrawing the financial guidance it had issued less

  than two months before, on October 19, 2015. The new guidance entailed the

  following reductions for the fourth quarter and full year of 2015: A fourth quarter


                                         - 113 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 115 of 150 PageID: 426



  2015 revenue reduction from $3.25-$3.45 billion to $2.7-$2.8 billion; a fourth

  quarter 2015 EPS guidance reduction from $4.00-$4.20 to $2.55-$2.65; a 2015 full

  year revenue guidance reduction from $11.0-$11.2 billion to $10.4-$10.5 billion; a

  2015 full year EPS guidance reduction from $11.67-$11.87 to $10.23-$10.33; and

  new 2016 earnings before interest, taxes, depreciation, and amortization

  ("EBITDA") guidance reduction from $7.5 billion to $6.9-$7.1 billion. During a

  conference call held in connection with the revised guidance, defendant Pearson

  assured analysts and investors that this revised guidance was conservative.

        205. The following day, on December 17, 2015, before the market opened,

  Mizuho Securities USA ("Mizuho") cut its rating on Valeant stock from "buy" to

  "neutral," pointing to a lack of clarity regarding Valeant's agreement with

  Walgreens. Mizuho also stated that Valeant management had "not done a good job

  in articulating the details" and that "[w]e still don't understand how this partnership

  will improve filled prescriptions if payer restrictions persist."

        206. On December 28, 2015, Valeant announced that defendant Pearson had

  left the Company, on a medical leave of absence, effective immediately. To fill the

  gap, Valeant created an "Office of the CEO," which included Chai-Onn and

  defendants Kellen and Rosiello to serve in an interim capacity, as well as a

  committee to "oversee and support" the Office of the CEO, which included

  defendants Ingram, Morfit, and Schiller.


                                           - 114 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 116 of 150 PageID: 427



        207. Less than two weeks later, on January 6, 2016, Valeant announced that

  defendants Schiller and Ingram would serve as interim CEO and interim Chairman

  of the Board, respectively, while defendant Pearson remained on medical leave.

        208. On February 19, 2016, media outlets commented on a report by Wells

  Fargo Securities senior analyst David Maris ("Maris") that called into question the

  accuracy of Valeant's revised guidance. Maris' report noted that Valeant's "new

  guidance is not compatible with the data presented by Valeant" concerning Philidor's

  importance, and argued that Philidor was likely far more important to Valeant's

  revenue growth than the Company represented to the market. Maris also noted that

  "Valeant has not explained how the unwinding of a business that represents only

  approximately 7% of total revenue, and is, according to Valeant, less profitable than

  traditional prescriptions, results in a 36.6% reduction in EPS." Maris added that, at

  approximately 7% of revenue, Philidor would have represented roughly $227.8

  million in revenue for the fourth quarter, but guidance was lowered by $526.5

  million.

        209. Maris also cited the "significant uncertainty and a lack of clarity

  regarding the distribution agreement with Walgreens and how it benefits Valeant"

  as cause for concern. Maris explained that: "We do not believe Valeant has provided

  enough detail on the Walgreen's deal to allow an investor to determine the financial

  impact of the deal.    Our discussion with Walgreens leads us to believe that


                                         - 115 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 117 of 150 PageID: 428



  Walgreens was in an advantageous position given the timing of the deal."

        210. In addition, under a section titled "Reasons We Are Not

  Recommending Valeant Shares," Maris cited "serious issues" with the Board and

  governance. Maris noted that "investors are likely questioning the judgement and

  decision making of [the] management team and board," and attributed the decline in

  Valeant's stock price to "decisions that the Board and management have made,"

  including "the Medicis deal," "the failed hostile bid for Allergan," and "the

  establishment of Philidor."

        211. As additional reasons Wells Fargo was not recommending Valeant

  shares, Maris explained that "[w]e remain unclear on several business and

  accounting-related factors" and "Management seems unable to answer key questions

  on guidance and other items." With respect to Valeant's accounting issues, Maris

  stated that the Company's accounting was misaligned with its reported performance,

  and noted that "receivables growth has outstripped sales growth over the past several

  years." Maris reported that "Valeant does not screen well on certain liquidity and

  accounting risk screens," and stated that a screening tool Wells Fargo uses "to predict

  the likelihood of accounting misstatements, puts Valeant in the 'substantial risk'

  category." Maris added that Valeant's "receivables growth has outstripped sales

  growth over the past several years," and explained that when "receivables are

  increasing faster than revenue, it can often indicate that customers are hesitant to pay


                                          - 116 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 118 of 150 PageID: 429



  for products" and "[a]n alternative explanation for a dramatic rise in receivables is a

  company's improperly timed recognition of revenue."

        212. On this news, Valeant's stock price fell nearly 10%, to close at $84.99

  per share on February 19, 2016, from the previous day's close of $94.11 per share,

  erasing more than $3 billion in market capitalization.

  Valeant's Improper Accounting Practices Are Revealed

        213. On February 22, 2016, after the market closed, MarketWatch reported

  that Valeant would likely need to restate its 2014 and 2015 financial results due to

  discoveries from an internal audit of its financials. The report noted that the

  "potential revisions concern revenue that Valeant booked when its drugs were

  shipped to a distributor" and involved "late 2014 and early 2015."

        214. As analysts predicted, later that evening, the Company issued a press

  release admitting that it had improperly recognized revenue for shipments to

  Philidor.   In the press release, titled "Valeant Ad Hoc Committee has Made

  Substantial Progress in Its Review of Philidor and Related Accounting Matters," the

  Company revealed that it had "identified certain sales to Philidor during 2014, prior

  to Valeant's entry into an option to acquire Philidor, that should have been

  recognized when product was dispensed to patients rather than on delivery to

  Philidor." The press release further stated that "approximately $58 million of net

  revenues previously recognized in the second half of 2014 should not have been


                                          - 117 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 119 of 150 PageID: 430



  recognized upon delivery of product to Philidor," and "[c]orrecting the

  misstatements is expected to reduce reported 2014 GAAP EPS by approximately

  $0.10…."

        215. In addition, Valeant announced that it would "delay filing its 2015 10-

  K pending completion of the review of related accounting matters by the Ad Hoc

  Committee … and the Company's ongoing assessment of the impact on financial

  reporting and internal controls." Defendant Schiller confirmed Valeant's internal

  control issues, admitting that the Company had "made mistakes" and would be

  "improving reporting procedures, internal controls and transparency for our

  investors."

        216. On February 28, 2016, Valeant issued a press release announcing

  defendant Pearson's return as CEO, defendant Ingram's appointment as Chairman of

  the Board, and the cancellation of a conference call scheduled for the following day

  concerning Valeant's preliminary fourth quarter 2015 financial results and 2016

  guidance.     Valeant also officially withdrew its prior financial guidance and

  confirmed the delay in filing its 2015 Annual Report pending the Ad Hoc

  Committee's accounting review. In the press release defendant Pearson is quoted as

  stating that "improving Valeant's reporting procedures, internal controls and

  transparency" would be among his priorities.




                                         - 118 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 120 of 150 PageID: 431



          217. On this news, Valeant's stock price fell more than 18%, or $14.85 per

  share, to close at $65.80 per share on February 29, 2016, erasing more than $5 billion

  in market capitalization.

          218. On February 29, 2016, Bloomberg reported that although Valeant's

  scheduled earnings call was canceled, the Company was "hold[ing] a call for sell-

  side analysts later Monday that will include Pearson." The call was not publicly

  announced. That same day, Moody's reported that it had placed Valeant's corporate

  credit ratings "under review for downgrade," due to "concerns that Valeant's

  underlying operating performance is weaker than Moody's previous expectations,

  potentially impeding the company's deleveraging plans." Then, only hours after

  Bloomberg reported on Valeant's nonpublic conference call, the call was canceled

  as a result of "media interest." Later that day, Valeant announced that it was under

  investigation by the SEC and had received a subpoena during the fourth quarter of

  2015.

          219. On March 10, 2016, Bloomberg reported that defendant Pearson held a

  meeting with certain Valeant employees at Valeant's U.S. headquarters in

  Bridgewater, New Jersey. According to the article, titled "Valeant CEO, Learning

  to Walk Again, Lays Out Plans to Top Staff," during defendant Pearson's private

  meeting, he stated: "We're under a barrage of external government and media and

  everything else…. Everyone is nervous. The board is nervous."


                                          - 119 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 121 of 150 PageID: 432



        220. On March 15, 2016, before the market opened, Valeant released its

  preliminary unaudited financial results for the fourth quarter of 2015 and

  significantly reduced its financial guidance for 2016. The Company slashed its 2016

  revenue guidance by $1.5 billion, from $12.5-$12.7 billion to $11.0-$11.2 billion,

  lowered its EPS guidance from $13.25-$13.75 to $9.50-$10.50, and cut its EBITDA

  guidance from $6.9-$7.1 billion to $5.6-$5.8 billion.       As the drivers of these

  significant downward revisions, Valeant cited "reduced revenue assumptions for

  certain businesses, new managed care contracts and increased investment in key

  functions, such as financial reporting, public and government relations and

  compliance, as well as the impact of the weak first quarter of 2016." The Company

  also reported $51.3 million in "wind down costs" for Philidor, including "write-

  downs of fixed assets and bad debt expenses," and a $79 million impairment charge

  related to Philidor.

        221. Defendants Pearson, Rosiello, and Kellen provided additional

  information about the dismal financial results and reduced guidance during an

  earnings conference call with analysts and investors held later that day. On the call,

  defendant Pearson acknowledged that Valeant had reduced guidance "due to the

  higher-than-expected inventory reductions that transition from Philidor to

  Walgreens and the cancellation of almost all price increases." Defendant Pearson

  also confirmed the Company's heavy reliance on price increases, stating that "any


                                          - 120 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 122 of 150 PageID: 433



  future price increases will be more modest and in line with industry practices and

  managed-care contracts. We have experienced increased competitive pressure at the

  payer level, resulting in increased rebates for access for our key growth products,

  like Jublia...." In addition, defendant Pearson noted that Valeant had "already

  committed to reducing pricing" on certain dermatology products "within the

  Walgreens' portfolio, on average, 10%" and that the "price reduction is on

  [wholesaler acquisition cost] and will impact and will be taken across all channels,

  not just Walgreens."

        222. Further, on the call, Valeant revealed that its press release issued earlier

  that day had overstated the Company's financial guidance. After an analyst pointed

  out that the slide deck accompanying the conference call forecast only $6 billion of

  adjusted EBITDA for the next four quarters while the press release provided

  guidance of $6.2-$6.6 billion for the same metric, defendant Rosiello admitted that

  the press release was wrong and should have only forecast guidance of $6 billion.

        223. During the question and answer portion of the conference call analysts

  noted that Valeant's guidance was "lowered far more than any investor anticipated"

  and highlighted "management['s] need[] to rebuild credibility with investors." One

  analyst questioned, "how can we be confident in what you're saying today about the

  business, given that you were positive in December and January?" In response,




                                          - 121 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 123 of 150 PageID: 434



  defendant Pearson acknowledged that Valeant would "have to earn back the

  credibility."

         224. When news of the Company's dismal financial results and significantly

  reduced guidance reached the market, Valeant's stock plunged more than 50%, or

  $35.53 per share, to close at $33.51 per share on March 15, 2016, from a previous

  close of $69.04 per share on March 14, 2016, erasing more than $12 billion in market

  capitalization.

         225. On March 21, 2016, the Company filed a Current Report on Form 8-K

  with the SEC, announcing the restatement of its prior financial statements. The

  Form 8-K disclosed that the Ad Hoc Committee's review had determined that

  "approximately $58 million in net revenue relating to the sales of Philidor during the

  second half of 2014 should not have been recognized upon delivery of product to

  Philidor." The Company's fiduciaries advised investors that as a result of this

  determination, the Company's last four financial statements, the 2014 Form 10-K,

  and the Q1, Q2, and Q3 2015 Forms 10-Q, could no longer be relied upon.

         226. The Form 8-K detailed the Ad Hoc Committee's findings concerning

  Valeant's accounting practices. In particular, the Ad Hoc Committee concluded that

  Valeant's revenue recognition "on a sell-in basis (i.e., recorded when the Company

  delivered product to Philidor)" prior to Valeant's acquisition of the Philidor purchase

  option was improper. The Form 8-K explained that "revenue for certain transactions


                                          - 122 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 124 of 150 PageID: 435



  should have been recognized on a sell-through basis (i.e., record revenue when

  Philidor dispensed the products to patients) prior to entry into the option agreement."

  As a result, the Company was required to record revenues upon shipment to the

  patient, rather than shipment to Philidor.

        227. In addition, in its March 21, 2016 Form 8-K, the Company admitted

  that its disclosure controls and internal controls over financial reporting were

  inadequate.    Specifically, the Form 8-K stated that "one or more material

  weaknesses" existed in the Company's internal control over financial reporting, and

  "as a result, internal control over financial reporting and disclosure controls and

  procedures were not effective as of December 31, 2014 and disclosure controls and

  procedures were not effective as of March 31, 2015 and subsequent interim periods

  in 2015 and that internal control over financial reporting and disclosure controls and

  procedures will not be effective at December 31, 2015."

        228. The Company also admitted that its fiduciaries are responsible for the

  improper accounting practices detailed herein. According to the Company, the

  improper revenue recognition practices were the result of "improper conduct" on the

  part of defendants Schiller and Carro. The Company further cited the unethical "tone

  at the top" perpetuated by senior management as a "contributing factor[]" to the

  Company's ineffective controls over financial reporting. In particular, Valeant's

  Form 8-K stated:


                                          - 123 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 125 of 150 PageID: 436



        As part of this assessment of internal control over financial reporting,
        the Company has determined that the tone at the top of the organization
        and the performance-based environment at the Company, where
        challenging targets were set and achieving those targets was a key
        performance expectation, may have been contributing factors resulting
        in the Company's improper revenue recognition and the conduct
        described above.

        229. In a press release issued that same day, March 21, 2016, Valeant

  announced that it had initiated a search for a candidate to succeed defendant Pearson

  as CEO, and that defendant Pearson would be resigning as CEO and a director once

  his replacement was appointed. The press release also stated that defendant Schiller

  had been asked to leave the Board, but had refused.

        230. On March 22, 2016, Business Insider reviewed an analysis done by

  Bloomberg and attempted to quantify the impact of Valeant's change in business

  strategy from a nontraditional approach to that of a traditional pharmaceutical

  company. The article, titled "Bill Ackman's Plan to Fix Valeant Is Doomed," noted

  that without price hikes, "Valeant would lose 10% of its revenue" and operating

  margins would decrease from 24% to 7%. Coupled with an increase in R&D

  spending from 3% to 13%, "Valeant would be losing money. A lot of money." Based

  on the analysis, the article concluded that:

        If Valeant was operating more like a traditional specialty pharma
        company, it could have had a trailing 12-month (4Q15) loss of $2.44
        rather than an adjusted EPS of $1.53. Ebit could have dropped to $606
        million from $2.5 billion.… Valeant could have had an adjusted net
        loss of $842 million instead of net income of $527 million. As the


                                          - 124 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 126 of 150 PageID: 437



        company focuses on paying down debt and can no longer use price
        increases, earnings may see a similar effect in future quarters.

        231. On March 28, 2016, news outlets reported that defendant Pearson was

  called to testify before a senate panel investigate the cost of prescription

  pharmaceuticals. For instance, in an article titled "Valeant CEO Subpoenaed to

  Testify Before U.S. Senate Panel, Reuters reported:

        U.S. prosecutors in Massachusetts and Manhattan are probing Valeant's
        pricing and distribution channels, while the Securities and Exchange
        Commission is investigating its accounting and disclosure issues.

        The Senate committee is one of two congressional bodies that are
        looking into aggressive prescription drug pricing.

        Both committees are particularly focused on Valeant….

        232. On this news, Valeant's stock fell 7.17%, or $2.23 per share, from a

  close of $31.09 per share on March 24, 2016, to a close of $28.86 per share on March

  28, 2016, erasing more than $765 million in market capitalization.

        233. On April 9, 2016, the New York Times published an article titled "The

  Female Viagra, Undone by a Drug Maker's Dysfunction." Citing interviews with

  former employees, analysts, investors, and doctors, the article detailed "how a series

  of missteps after the deal, along with turbulence from aggressive accounting

  practices, unusual business relationships and big egos, derailed one of the most

  intriguing new pharmaceuticals in a generation." According to the article, after

  Valeant acquired Sprout along with its blockbuster drug Addyi in August 2015,


                                          - 125 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 127 of 150 PageID: 438



  Valeant doubled the price of Addyi to $800 and terminated Sprout's distribution

  agreement with Cardinal Health, deciding instead to rely on Philidor. Insurance

  companies balked at the price increase and refused to cover Addyi at the $800 price.

  Distribution of Addyi was also an issue since Valeant had handed over this job to

  Philidor, which was by then out of business. Due to Valeant's pricing actions and

  reliance on Philidor, as of February 2016, "[d]octors had prescribed the drug fewer

  than 4,000 times."

        234. On April 29, 2016, Valeant announced that seven of its Board members

  would not be standing for reelection. This included defendants Pearson, Schiller,

  Farmer, Goggins, Melas-Kyriazi, Morfit, and Provencio.         Notably, defendant

  Provencio was Chairman of the Audit and Risk Committee, defendant Melas-

  Kyriazi was a member of the Audit and Risk Committee, and defendants Provencio,

  Goggins, and Morfit were members of the Ad Hoc Committee.

        235. Also on April 29, 2016, Valeant filed with the SEC its Annual Report

  on Form 10-K for the year ended December 31, 2015 (the "2015 Form 10-K"),

  confirming the Company's material weaknesses and restatement of its financial

  statements. The 2015 Form 10-K further revealed the inadequacy of the disclosures

  in the Company's previously issued financial reports. For example, the 2015 Form

  10-K stated that while the Company historically depended on acquisitions, the

  volume and size of acquisitions in 2016 and beyond was expected to be minimal


                                         - 126 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 128 of 150 PageID: 439



  which "could have a material adverse effect on [its] business, financial condition,

  cash flows and results of operations and could cause the market value of [Valeant's]

  common shares and/or debt securities to decline."

        236. On May 3, 2016, Valeant announced the appointment of Joseph C. Papa

  ("Papa") as its CEO and Chairman of the Board. Three weeks later, on May 23,

  2016, during the UBS Global Healthcare Conference, Papa described Valeant as "a

  great turnaround opportunity" and discussed several challenges he inherited. Papa

  acknowledged that Philidor "clearly had some question marks" and admitted that

  "there were some pricing mistakes that were made." Papa also conceded that there

  were "some transparency things that [could be] improve[d] on at Valeant." Papa also

  recognized inadequacies in the Company's internal controls, noting that "there are

  some functions that we need to put some additional controls" and "there's some

  investment that needs to happen in areas," such as finance, "where [Valeant] just

  need[s] to bring some additional financial capabilities."

        237. On June 7, 2016, Valeant issued a press release announcing its long-

  delayed first quarter 2016 financial results that further revealed the extent to which

  Valeant relied on Philidor and deceptive business practices to boost revenue. For

  the first quarter of 2016, the Company reported a GAAP loss per share of $1.08 and

  significantly lowered its 2016 financial guidance, cutting revenue guidance from a

  range of $11.0-$11.2 billion to a range of $9.9-10.1 billion, adjusted EPS from a


                                          - 127 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 129 of 150 PageID: 440



  range of $8.50-$9.50 to a range of $6.60-$7.00, and adjusted EBITDA from a range

  of $5.6-$5.8 billion to a range of $4.80-$4.95 billion.

        238. Despite its repeated representations that Philidor was not critical to the

  Company's revenue growth, during Valeant's earnings conference call, the

  Company's executives attributed the dismal financial results and outlook to the loss

  of Philidor. For example, defendant Rosiello stated that "[t]he base business in Q1

  declined by $289 million, driven by dermatology ... and the transition to

  Walgreens...." Defendant Rosiello also acknowledged that sales volume declines

  were "exacerbated by the loss of refills following the shutdown at the end of January

  of our previous specialty pharmacy relationship." Further, despite the Company's

  prior assurances that the Walgreens partnership "will be the same sort of level of

  profitability and growth" as Philidor, Papa added that "a significant portion of our

  Walgreens prescriptions have profitability significantly below our internal

  projections and meaningfully below non-Walgreens prescriptions" and that "[i]n

  some instances, these prescriptions actually have a negative average selling price."

        239. Following the release of these disappointing results and lowered

  guidance, Valeant's stock price fell nearly 15%, or $4.21 per share, to close at $24.64

  per share on June 7, 2016, from a previous close of $28.85 per share on June 6, 2016,

  erasing more than $1.44 billion in market capitalization.




                                          - 128 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 130 of 150 PageID: 441



        240. Since the truth about Valeant's business practices began slowly

  emerging in the third quarter of 2015, Valeant's stock has plummeted more than

  90%, from an artificially inflated high of $262 per share on August 5, 2015, to less

  than $25 per share on June 7, 2016, and the Company has lost more than $80 billion

  in market capitalization. Since then, Valeant's stock has yet to recover, trading

  around $25 per share as of the filing of this complaint.

                    INSIDER SALES BY DEFENDANT UBBEN

        241. Rather than providing the market with correct information, defendant

  Ubben used his knowledge about Valeant's true business health to sell his Valeant

  holdings while the Company's stock price was artificially inflated. Doing so was

  unlawful and a violation of the fiduciary duties he owed to Valeant and its

  stockholders.

        242. While in possession of material, nonpublic information about Valeant's

  improper business practices and the impending decline in the Company's stock,

  defendant Ubben sold 4.2 million shares of his Valeant stock, in one day, over five

  tranches, at $219 and $230.60 per share (an average of $220.24 per share), for

  unlawful proceeds of $925 million.17 The timing and scope of defendant Ubben's

  trades are suspicious. Defendant Ubben purchased the shares at an average price of


  17
    These shares are directly beneficially owned by ValueAct Capital Master Fund,
  L.P. or ValueAct Co-Invest Master Fund, L.P.

                                          - 129 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 131 of 150 PageID: 442



  $11, held the shares for nine years, had not previously sold Valeant stock in more

  than four years, and timed the sale to maximize profit from Valeant's then artificially

  inflated stock price, which was trading at or near all-time highs of around $229 per

  share. Approximately 95% of the $925 million in illicit trading proceeds was profit

  for defendant Ubben. Defendant Ubben's sales are also suspicious given that his

  stock sales represented 21.67% of his holdings as demonstrated by the table below:

                     Total Shares Before Sales                       17,559,302
                     Shares Sold During Sales Period ("SP")18         4,200,000
                     Shares Disposed (Other) During SP                  189,616
                     Total Shares Held During SP                     19,383,877
                     Shares Remaining SP                             14,994,261
                     Total Proceeds from Sales                  $925,011,613.20
                     % of Total Ownership Sold During SP                21.67%

  Further, since his sales on June 10, 2015, defendant Ubben has not sold a single

  share of Valeant stock.

           243. On June 30, 2019, Judge Shipp denied defendant Ubben's motion to

  dismiss claims in the Securities Class Action that he and his company ValueAct

  illegally dumped $925 million worth of Valeant stock ahead of revelations about the

  Company's deceptive sales practices. In doing so, Judge Shipp noted that "the fact

  that Defendants did not sell [all] their shares does not render Plaintiffs' scienter

  allegations insufficient. There is a plausible inference that Defendants' holdings of

  Valeant stock—approximately 15 million shares after the June 2015 Transaction—




  18
       The sales period refers to the period between January 4, 2013 and March 15, 2016.
                                                - 130 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 132 of 150 PageID: 443



  was so large that Defendants were unable to continue selling their shares without

  being caught." Judge Shipp continued: "This theory would explain why, despite

  Defendants knowing that Philidor was a 'house of cards,' Defendants did not sell

  more Valeant stock—Defendants could not sell without arousing suspicions in other

  quarters." Judge Shipp also found that the timing of the sales was suspicious because

  ValueAct only purchased—rather than sold—Valeant stock in the two years before

  June 2015.

                              DAMAGES TO VALEANT

        244. As a result of the Individual Defendants' improprieties, Valeant

  disseminated improper, public statements concerning its financial condition,

  revenue growth, compliance with GAAP, and affiliation with Philidor. These

  improper statements have devastated Valeant's credibility as reflected by the

  Company's more than $80 billion, or 90%, market capitalization loss.

        245. Valeant's performance issues also damaged its reputation within the

  business community and in the capital markets. In addition to price, Valeant's

  current and potential customers consider a company's ability to curb known abuses

  and implement adequate internal controls to ensure illegal practices are timely

  discovered and properly addressed. Businesses are less likely to award contracts to

  companies that knowingly permit or encourage unscrupulous behavior, and

  investors are less likely to invest in companies that lack internal controls and fail to


                                          - 131 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 133 of 150 PageID: 444



  timely disclose material information. Valeant's ability to raise equity capital or debt

  on favorable terms in the future is now impaired. In addition, the Company stands

  to incur higher marginal costs of capital and debt because the improper statements

  and misleading projections disseminated by the Individual Defendants have

  materially increased the perceived risks of investing in and lending money to the

  Company.

        246. Further, as a direct and proximate result of the Individual Defendants'

  actions, Valeant has expended, and will continue to expend, significant sums of

  money. Such expenditures include, but are not limited to:

               (a)    costs incurred from defending and paying any settlement or

  adverse judgment in the Securities Class Action and related litigation pending in

  New Jersey and Canada;

               (b)    costs incurred from defending and paying any settlement or

  adverse judgment in the third-party payor litigation pending in New Jersey;

               (c)    the $1.87 million Valeant paid to the California Department of

  Insurance to settle allegations it failed to prevent Philidor from submitting fraudulent

  claims for reimbursements of Valeant products;

               (d)    costs incurred from restating and revising financial statements;




                                           - 132 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 134 of 150 PageID: 445



               (e)    costs   incurred    in    complying    with    the   governmental

  investigations into the misconduct detailed herein, including any fines or penalties

  resulting therefrom;

               (f)    costs incurred from the Company's internal investigation and

  review of its accounting violations; and

               (g)    costs incurred from compensation and benefits paid to the

  defendants who have breached their duties to Valeant.

           DERIVATIVE AND DEMAND REFUSED ALLEGATIONS

        247. Plaintiffs bring this action derivatively in the right and for the benefit

  of Valeant to redress injuries suffered, and to be suffered, by Valeant as a direct

  result of breaches of fiduciary duty, waste of corporate assets, unjust enrichment,

  and contribution and indemnification, as well as the aiding and abetting thereof, by

  the Individual Defendants. Valeant is named as a nominal defendant solely in a

  derivative capacity. This is not a collusive action to confer jurisdiction on this Court

  that it would not otherwise have.

        248. Plaintiffs will adequately and fairly represent the interests of Valeant in

  enforcing and prosecuting its rights.

        249. Plaintiffs were stockholders of Valeant at the time of the wrongdoing

  complained of, have continuously been stockholders since that time, and are current

  Valeant stockholders.


                                           - 133 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 135 of 150 PageID: 446



          250. Boards of directors have an affirmative duty to conduct a reasonable,

  objective, and good faith investigation into the allegations in a stockholder litigation

  demand, and to determine on the basis of that investigation whether the demand's

  factual allegations and legal claims have merit and whether pursuing the claims in

  litigation would be in the company's best interests. Boards that fulfill their duty to

  investigate a stockholder's litigation demand reasonably, objectively, and in good

  faith, and to act reasonably on the basis of the investigation, retain the protections of

  the business judgment rule's presumption that they acted independently, on a

  reasonably informed basis, and in good faith. Boards that fail to do so may not avail

  themselves of this presumption, and the stockholder's litigation demand will be

  deemed to have been wrongfully refused.

           251. On June 5, 2018, plaintiffs' counsel sent the Shabbouei Demand to the

  Board, demanding the Board investigate the foregoing facts and claims arising from

  them, and to commence litigation against the corporate fiduciaries responsible for

  damaging Valeant, including certain of the Company's current and former officers

  and directors.19 In a letter dated July 9, 2018, John L. Latham ("Latham") from the

  law firm of Alston & Bird LLP, stated that the Board had created the Special

  Committee to investigate the Shabbouei Demand, and that his firm was retained to


  19
       A true and correct copy of the Shabbouei Demand is attached hereto as Exhibit A.


                                           - 134 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 136 of 150 PageID: 447



  assist the Special Committee. On July 30, 2018, plaintiffs' counsel sent the Wessels

  Demand to the Board, which is substantially similar to the Shabbouei Demand.20

           252. Having received scant information concerning the Special Committee

  and its ongoing investigation, in an August 3, 2018 letter, plaintiffs' counsel

  requested an update on the status of the investigation.21 Plaintiffs' counsel also

  detailed additional facts supporting his concerns that the fiduciaries of Valeant

  breached their fiduciaries duties. In particular, plaintiffs' letter explained that in July

  2018, Judge Shipp denied, in part, the Company's motions to dismiss in three

  separate lawsuits alleging Valeant inflated its stock price through unsavory and

  deceptive business practices. The letter explained that, in doing so, Judge Shipp

  found that the investors adequately pled that Valeant and its executives engaged in

  a pattern of racketeering activity by using its clandestine pharmacy network and

  inaccurate financial statements to defraud investors. Plaintiffs noted that these

  rulings are consistent with and bolster the allegations of wrongdoing detailed in

  plaintiffs' Demands.      Plaintiffs urged the Board to take this into account in

  considering their Demands.




  20
       A true and correct copy of the Wessels Demand is attached hereto as Exhibit B.
  21
       A true and correct copy of the August 3, 2018 letter is attached hereto as Exhibit
  C.

                                            - 135 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 137 of 150 PageID: 448



           253. At least four months after plaintiffs first sent their Demands, on or about

  November 29, 2018, counsel for the Special Committee notified plaintiffs' counsel

  by telephone that the Board had rejected the Demands. Valeant did not provide any

  documentary evidence that the Board had rejected the Demands.

           254. At the time it informed plaintiffs that the Board rejected the Demands,

  counsel for the Special Committee stated that the Company and the Board were

  willing to provide certain of Valeant's internal books and records regarding the

  consideration of the Demands, subject to the parties entering into a confidentiality

  agreement. Over the course of four months, counsel for the Special Committee

  dragged out the terms of the confidentiality agreement.        Counsel for the Special

  Committee repeatedly and at the last minute submitted additional edits to plaintiffs

  just as the parties were about to reach an agreement.

           255. On November 29, 2018, Robert R. Long ("Long") from the law firm of

  Alston & Bird LLP sent plaintiffs' counsel a proposed draft confidentiality

  agreement. Plaintiffs' counsel responded on December 9, 2018, e-mailing a redline

  of their proposed edits to Long and Latham.22

           256. On December 11, 2018, Long e-mailed plaintiffs' counsel to set up a

  call to discuss plaintiffs' counsel's proposed edits. On December 13, 2018, plaintiffs'



  22
       A true and correct copy of this e-mail exchange is attached hereto as Exhibit D.

                                            - 136 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 138 of 150 PageID: 449



  counsel and Long spoke telephonically regarding plaintiffs' counsel's proposed edits

  to the confidentiality agreement.

           257. Following this conversation, on December 17, 2018, Long e-mailed

  plaintiffs' counsel proposed revisions to the draft confidentiality agreement.

  Plaintiffs' counsel responded that same day, agreeing to all of counsel's proposed

  modifications except one. The following day Long e-mailed plaintiffs' counsel to

  propose additional modifications to the draft confidentiality agreement. Later that

  day, counsel for plaintiffs agreed to Valeant's supposed edits to the confidentiality

  agreement and asked whether it was ready for client execution. Three weeks later,

  on January 2, 2019, the Special Committee's counsel stated that the Company now

  had a new series of edits to the confidentiality agreement.23

           258. Once again, the parties negotiated over the confidentiality agreement

  and it appeared that a compromise was reached. However, on February 9, 2019,

  Valeant stated it had yet another edit to the already agreed upon confidentiality

  agreement. On February 11, 2019, plaintiffs' counsel agreed to Valeant's "additional

  edit" to the confidentiality agreement.24




  23
       A true and correct copy of this e-mail exchange is attached hereto as Exhibit E.
  24
       A true and correct copy of this e-mail exchange is attached hereto as Exhibit F.

                                            - 137 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 139 of 150 PageID: 450



           259. On February 22, 2019, plaintiffs sent their executed confidentiality

  agreement to the Company. After not hearing back from Valeant, on March 1, 2019,

  plaintiffs asked the Special Committee's counsel when they would receive the

  documents concerning the Board's decision to reject the Demands. On March 4,

  2019, counsel for the Special Committee stated that he checked with Valeant and

  would "report back as soon as [he] heard something."25 Valeant never responded,

  never provided any of the books and records, and the Board never formally denied

  the Demands.

           260. The Board's action in offering and then ignoring its obligation to

  provide an actual response to the Demands and the reasons for its decision

  demonstrates it is acting in bad faith, and its rejection of the Demands, if indeed it

  has been rejected, was not done in good faith. Further, it is apparent that the Board

  and Valeant will not respond to plaintiffs without Court action. Accordingly, the

  Board wrongfully refused the Demands.

           261. Plaintiffs have not made any demands on the other stockholders of

  Valeant to institute this action since such demands would be a futile and useless act

  for at least the following reasons:




  25
       A true and correct copy of this e-mail exchange is attached hereto as Exhibit G.
                                           - 138 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 140 of 150 PageID: 451



               (a)   Valeant is a publicly held company with over 325 million shares

  outstanding and thousands of stockholders as of August 1, 2019;

               (b)   making demands on such a number of stockholders would be

  impossible for plaintiffs who have no way of finding out the names, addresses, or

  phone numbers of stockholders; and

               (c)   making demands on all stockholders would force plaintiffs to

  incur excessive expenses, assuming all stockholders could be individually identified.

                                       COUNT I

         Against the Individual Defendants for Breach of Fiduciary Duty

        262. Plaintiffs incorporate by reference and reallege each and every

  allegation contained above, as though fully set forth herein.

        263. The Individual Defendants owed and owe Valeant fiduciary

  obligations. By reason of their fiduciary relationships, the Individual Defendants

  owed and owe Valeant the highest obligation of good faith, fair dealing, loyalty, and

  due care.

        264. The Individual Defendants and each of them, violated and breached

  their fiduciary duties of candor, good faith, and loyalty. More specifically, the

  Individual Defendants violated their duty of good faith by creating a culture of

  lawlessness and improper "tone at the top" within Valeant, and/or consciously failing

  to prevent the Company from engaging in the unlawful acts complained of herein.


                                         - 139 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 141 of 150 PageID: 452



        265. The Officer Defendants either knew, were reckless, or were grossly

  negligent in disregarding the illegal activity of such substantial magnitude and

  duration. The Officer Defendants either knew, were reckless, or were grossly

  negligent in not knowing: (i) for years, Valeant engaged in a number of unlawful

  and deceptive business practices that inflated its reported financial metrics; (ii)

  Valeant engaged in fictitious accounting practices and improperly recognized

  revenue in violation of GAAP; (iii) the Company lacked adequate financial and

  internal controls; and (iv) as a result of the forgoing, Valeant's representations

  concerning its financial condition, business prospects, and financial controls were

  improper. Accordingly, the Officer Defendants breached their duties of care and

  loyalty to the Company.

        266. The Director Defendants, as directors of the Company, owed Valeant

  the highest duty of loyalty. These defendants breached their duty of loyalty by

  recklessly permitting the improper conduct detailed herein.               The Director

  Defendants knew or were reckless in not knowing that: (i) for years, Valeant engaged

  in a number of unlawful and deceptive business practices that inflated its reported

  financial metrics; (ii) Valeant engaged in fictitious accounting practices and

  improperly recognized revenue in violation of GAAP; (iii) the Company lacked

  adequate financial and internal controls; and (iv) as a result of the forgoing, Valeant's

  representations concerning its financial condition, business prospects, and financial


                                           - 140 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 142 of 150 PageID: 453



  controls were improper. Accordingly, these defendants breached their duty of

  loyalty to the Company.

           267. The Audit and Risk Committee Defendants breached their fiduciary

  duty of loyalty by approving the statements described herein which were made

  during their tenure on the Audit and Risk Committee, which they knew or were

  reckless in not knowing contained improper statements and omissions. The Audit

  and Risk Committee Defendants completely and utterly failed in their duty of

  oversight, and failed in their duty to appropriately review financial results, as

  required by the Audit and Risk Committee Charter in effect at the time.

           268. Defendant Ubben breached his duty of loyalty by selling Valeant stock

  on the basis of the knowledge of the improper information described above before

  that information was revealed to the Company's stockholders. The information

  described above was material, nonpublic information concerning the Company's

  future business prospects. It was a proprietary asset belonging to the Company,

  which defendant Ubben used for his own benefit when he sold Valeant common

  stock.

           269. As a direct and proximate result of the Individual Defendants' breaches

  of their fiduciary obligations, Valeant has sustained significant damages, as alleged

  herein. As a result of the misconduct alleged herein, these defendants are liable to

  the Company.


                                           - 141 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 143 of 150 PageID: 454



        270. Plaintiffs, on behalf of Valeant, have no adequate remedy at law.

                                        COUNT II

         Against the Individual Defendants for Waste of Corporate Assets

        271. Plaintiffs incorporate by reference and reallege each and every

  allegation contained above, as though fully set forth herein.

        272. As a result of the misconduct described above, the Individual

  Defendants have wasted corporate assets by forcing the Company to expend

  valuable resources in defending itself in the Securities Class Action and related

  litigation that they brought on with their improper statements. In addition, due to

  the Individual Defendants' mismanagement, the Company has been forced to

  interrupt its business and dedicate its resources and attention to restating and revising

  its past financial statements.

        273. Finally, as a result of the decision to allow the Company to operate in

  an environment devoid of adequate internal and financial controls, the Individual

  Defendants have caused Valeant to waste its assets by paying improper

  compensation and bonuses to certain of its executive officers and directors that

  breached their fiduciary duties.

        274. As a result of the waste of corporate assets, the Individual Defendants

  are liable to the Company.

        275. Plaintiffs, on behalf of Valeant, have no adequate remedy at law.


                                           - 142 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 144 of 150 PageID: 455



                                       COUNT III

             Against the Individual Defendants for Unjust Enrichment

        276. Plaintiffs incorporate by reference and reallege each and every

  allegation contained above, as though fully set forth herein.

        277. By their wrongful acts and omissions, the Individual Defendants were

  unjustly enriched at the expense of and to the detriment of Valeant. The Individual

  Defendants were unjustly enriched as a result of the compensation and director

  remuneration they received while breaching fiduciary duties owed to Valeant.

        278. Defendant Ubben sold Valeant stock while in possession of material,

  nonpublic information that artificially inflated the price of Valeant stock. As a result,

  defendant Ubben profited from his misconduct and was unjustly enriched through

  his exploitation of material and adverse inside information.

        279. Plaintiffs, as stockholders and representatives of Valeant, seek

  restitution from these defendants, and each of them, and seek an order of this Court

  disgorging all profits, benefits, and other compensation obtained by these

  defendants, and each of them, from their wrongful conduct and fiduciary breaches.

        280. Plaintiffs, on behalf of Valeant, have no adequate remedy at law.




                                           - 143 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 145 of 150 PageID: 456



                                       COUNT IV

    Derivatively for Contribution and Indemnification Under §§10(b) and 21D
       of the Exchange Act Against the Securities Class Action Defendants

        281. Plaintiffs incorporate by reference and reallege each and every

  allegation contained above, as though fully set forth herein.

        282. This claim is brought derivatively on behalf of the Company for

  contribution and indemnification against defendants Pearson, Schiller, Rosiello,

  Jorn, Carro, Kellen, Power, Ingram, Melas-Kyriazi, Provencio, Stevenson, Ubben,

  Farmer, and Goggins (the "Securities Class Action Defendants"), each of whom are

  named as defendants in the Securities Class Action.

        283. Valeant is named as a defendant in the Securities Class Action, which

  asserts claims under the federal securities laws for violations of section 10(b) of the

  Exchange Act.     If Valeant is ultimately found liable for violating the federal

  securities laws, the Company's liability will arise, in whole or in part, from the

  intentional, knowing, or reckless acts or omission of some or all of the Securities

  Class Action Defendants as alleged herein. The Company is entitled to receive

  contribution from those defendants in connection with the Securities Class Action

  against the Company.

        284. As directors and officers of Valeant, the Securities Class Action

  Defendants had the power and/or ability to, and did, directly or indirectly control or

  influence the Company's business operations and financial affairs, including the

                                          - 144 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 146 of 150 PageID: 457



  content of public statements about Valeant, and had the power and/or ability directly

  or indirectly to control or influence the specific corporate statements and conduct

  that violated section 10(b) of the Exchange Act and SEC Rule 10b-5 as alleged

  above.

        285. The Securities Class Action Defendants are also liable under section

  10(b) of the Exchange Act, 15 U.S.C. §78j(b), pursuant to which there is a private

  right of action for contribution, and section 21D of the Exchange Act, 15 U.S.C.

  §78u-4, which governs the application of any private right of action for contribution

  asserted pursuant to the Exchange Act.

        286. Accordingly, Valeant is entitled to all appropriate contribution or

  indemnification from the Securities Class Action Defendants, who are responsible

  for exposing Valeant to liability under the federal securities laws.

                               PRAYER FOR RELIEF

        WHEREFORE, plaintiffs, on behalf of Valeant, demand judgment as follows:

        A.     Against all of the defendants and in favor of the Company for the

  amount of damages sustained by the Company as a result of the defendants' breaches

  of fiduciary duties, waste of corporate assets, unjust enrichment, and contribution

  and indemnification;

        B.     Directing Valeant to take all necessary actions to reform and improve

  its corporate governance and internal procedures to comply with applicable laws and


                                           - 145 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 147 of 150 PageID: 458



  to protect Valeant and its stockholders from a repeat of the damaging events

  described herein, including, but not limited to, putting forward for stockholder vote,

  resolutions for amendments to the Company's Bylaws or Articles of Incorporation

  and taking such other action as may be necessary to place before stockholders for a

  vote of the following corporate governance policies:

               1.        a proposal to strengthen Board oversight and supervision of

  Valeant's business and pricing practices;

               2.        a proposal to strengthen Board oversight of the Company's

  acquisition targets;

               3.        a proposal to strengthen the Company's controls over

  accounting and financial reporting;

               4.        a proposal to strengthen Valeant's disclosure controls to ensure

  material information is adequately and timely disclosed to the SEC and the public;

               5.        a proposal to strengthen the Board's supervision of operations

  and develop and implement procedures for greater stockholder input into the

  policies and guidelines of the Board;

               6.        a provision to control insider selling and conflicts of interest;

               7.        a provision to permit the stockholders of Valeant to nominate at

  least three candidates for election to the Board;




                                             - 146 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 148 of 150 PageID: 459



               8.    a proposal to appoint additional independent board members

  with established reputations in the pharmaceutical industry and with substantial

  experience in governance, risk and compliance issues;

               9.    a proposal to enhance and/or augment the audit, risk and

  compliance committees of the Board to oversee internal controls and compliance

  processes;

               10.   a proposal to ensure that the Chief Compliance, Risk and Legal

  Officer(s) and other company leadership have (a) necessary subject matter and

  regulatory expertise; (b) direct reporting authority to the Board; and (c) adequate

  autonomy and resources to carry out their responsibilities;

               11.   a proposal to review and implement revised codes of conduct,

  policies and procedures, training, integrity hotlines, auditing and monitoring

  processes and procedures;

               12.   a proposal to review and implement policies and procedures for

  escalating internal and regulatory issues internally and to the Board;

               13.   a proposal to review and implement the confidential reporting

  structure and investigative process of complaints within the company; and

               14.   a proposal to enhance security and cybersecurity around data

  privacy, patient information, and system security;




                                          - 147 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 149 of 150 PageID: 460



        C.     Extraordinary equitable and/or injunctive relief as permitted by law,

  equity, and state statutory provisions sued hereunder, including attaching,

  impounding, imposing a constructive trust on, or otherwise restricting the proceeds

  of defendants' trading activities or their other assets so as to assure that plaintiffs on

  behalf of Valeant have an effective remedy;

        D.     Awarding to Valeant restitution from defendants, and each of them, and

  ordering disgorgement of all profits, benefits, and other compensation obtained by

  the defendants, including all ill-gotten gains from insider selling by defendants;

        E.     Awarding to plaintiffs the costs and disbursements of the action,

  including reasonable attorneys' fees, accountants' and experts' fees, costs, and

  expenses; and

        F.     Granting such other and further relief as the Court deems just and

  proper.

                                     JURY DEMAND

        Plaintiffs demand a trial by jury.

  Dated: March 7, 2020                    HERMAN JONES LLP

                                          s/ Serina M. Vash
                                          SERINA M. VASH (N.J. Bar. No. 041142009)
                                          HERMAN JONES LLP
                                          SERINA M. VASH
                                          153 Central Avenue #131
                                          Westfield, New Jersey 07090
                                          svash@hermanjones.com
                                          Telephone: (404) 504-6516
                                          Facsimile: (404) 504-6501

                                             - 148 -
Case 3:19-cv-17833-MAS-LHG Document 45 Filed 03/07/20 Page 150 of 150 PageID: 461




                                    ROBBINS LLP
                                    BRIAN J. ROBBINS
                                    CRAIG W. SMITH (pro hac vice)
                                    STEVEN R. WEDEKING (pro hac vice)
                                    5040 Shoreham Place
                                    San Diego, CA 92122
                                    Telephone: (619) 525-3990
                                    Facsimile: (619) 525-3991
                                    Attorneys for Plaintiffs




  1419998




                                     - 149 -
